Exhibit 10.1

$125 Million Senior Secured Term Loan Agreement among California Coastal
Communities, Inc., as Borrower, and KeyBank National Association, as Lender and
Agent, et. al., dated September 15, 2006.

$125,000,000.00

SENIOR SECURED TERM LOAN AGREEMENT

AMONG

CALIFORNIA COASTAL COMMUNITIES, INC.,
AS BORROWER

AND

CERTAIN SUBSIDIARIES OF BORROWER FROM TIME TO TIME PARTY HERETO, AS GUARANTORS

AND

KEYBANK NATIONAL ASSOCIATION, AS LENDER AND AGENT

AND

WACHOVIA BANK, N.A AS SYNDICATION AGENT

THE OTHER FINANCIAL INSTITUTIONS WHICH ARE OR MAY BECOME A LENDER PARTY TO THIS
AGREEMENT

AND

KEYBANC CAPITAL MARKETS, AS LEAD ARRANGER


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

 

 

1.

 

DEFINITIONS AND RULES OF INTERPRETATION

 

1

 

 

1.1

Definitions

 

1

 

 

1.2

Rules of Interpretation

 

15

2.

 

THE TERM LOAN FACILITY

 

16

 

 

2.1

Relationship of the Borrower and the Guarantors

 

16

 

 

2.2

Term Loan

 

17

 

 

2.3

Notes

 

17

3.

 

FEES, INTEREST, AND OTHER CHARGES

 

17

 

 

3.1

Closing Fees

 

17

 

 

3.2

Interest on Loans

 

18

 

 

3.3

Payment of Interest on Loans and Choice of Interest Rate

 

18

 

 

3.4

Conversion Options

 

18

 

 

3.5

Inability to Determine LIBOR Rate

 

19

 

 

3.6

Illegality

 

19

 

 

3.7

Interest on Overdue Amounts; Late Charges; Default Rate Interest

 

19

 

 

3.8

Computations

 

20

 

 

3.9

Limitation on Interest

 

20

4.

 

REPAYMENT AND CERTAIN GENERAL PROVISIONS

 

20

 

 

4.1

Maturity

 

20

 

 

4.2

Mandatory Prepayments

 

20

 

 

4.3

Optional Prepayments

 

21

 

 

4.4

Funds for Payments

 

21

 

 

4.5

Additional Costs, Etc

 

22

 

 

4.6

Capital Adequacy

 

23

5.

 

COLLATERAL

 

24

 

 

5.1

Collateral

 

24

 

 

5.2

Appraisals; Adjusted Value

 

24

 

 

5.3

Project Inspections

 

25

 

 

5.4

Release of Brightwater Collateral

 

25

6.

 

REPRESENTATIONS AND WARRANTIES

 

26

 

i


--------------------------------------------------------------------------------




 

 

 

 

 

Page

 

 

 

 

 

 

 

 

6.1

Corporate Authority, Enforceability, and Ownership

 

26

 

 

6.2

Default Under Organizational Documents and Operating Agreements

 

27

 

 

6.3

Subsidiaries and Joint Ventures

 

27

 

 

6.4

Governmental Approvals

 

27

 

 

6.5

Chief Executive Office

 

28

 

 

6.6

Fiscal Year

 

28

 

 

6.7

Transaction in Best Interests of Borrower and Guarantors; Consideration

 

28

 

 

6.8

No Fraudulent Intent

 

28

 

 

6.9

Regulations U and X

 

28

 

 

6.10

Investment Company Act

 

28

 

 

6.11

Reportable Transaction

 

28

 

 

6.12

Tax Status

 

29

 

 

6.13

Financial Statements

 

29

 

 

6.14

Brokers

 

29

 

 

6.15

No Material Changes

 

29

 

 

6.16

Solvency

 

30

 

 

6.17

No Bankruptcy Filing

 

30

 

 

6.18

Other Indebtedness

 

30

 

 

6.19

Litigation

 

30

 

 

6.20

Insurance

 

31

 

 

6.21

No Material Adverse Contracts

 

31

 

 

6.22

No Material Adverse Restrictions

 

31

 

 

6.23

Compliance with Other Instruments, Laws, Etc

 

31

 

 

6.24

Certain Transactions

 

31

 

 

6.25

ERISA Compliance; Severance Obligations

 

31

 

 

6.26

Franchises, Patents, Copyrights, Etc

 

32

 

 

6.27

Title to Properties

 

32

 

 

6.28

Absence of UCC Financing Statements, Etc

 

33

 

 

6.29

Property Status and Condition

 

33

 

ii


--------------------------------------------------------------------------------




 

 

 

 

 

Page

 

 

 

 

 

 

 

 

6.30

Options to Acquire; Restrictions on Development

 

33

 

 

6.31

Restrictions

 

33

 

 

6.32

Compliance of Projects with Law

 

34

 

 

6.33

Environmental Compliance

 

34

 

 

6.34

Loan Documents

 

35

 

 

6.35

No Default or Event of Default

 

36

7.

 

AFFIRMATIVE COVENANTS OF THE BORROWER AND GUARANTORS

 

36

 

 

7.1

Punctual Payment

 

36

 

 

7.2

Maintenance of Office

 

36

 

 

7.3

Existence

 

36

 

 

7.4

Subsidiaries and Joint Ventures

 

36

 

 

7.5

Records and Accounts

 

36

 

 

7.6

Financial Statements, Certificates and Information

 

37

 

 

7.7

Inspection of Projects and Books

 

38

 

 

7.8

Insurance

 

39

 

 

7.9

Condemnation

 

42

 

 

7.10

Business Operations

 

43

 

 

7.11

Use of Proceeds

 

43

 

 

7.12

Compliance with Laws, Contracts, Licenses, and Permits

 

43

 

 

7.13

Taxes

 

44

 

 

7.14

Plan Assets, Etc

 

44

 

 

7.15

Notices

 

44

 

 

7.16

More Restrictive Agreements

 

45

 

 

7.17

Additional Guarantors

 

46

 

 

7.18

Guaranties

 

46

 

 

7.19

Trade Name

 

46

 

 

7.20

Interest Rate Hedge Agreement

 

46

 

 

7.21

Further Assurances

 

46

8.

 

CERTAIN NEGATIVE COVENANTS OF THE BORROWER AND GUARANTORS

 

46

 

iii


--------------------------------------------------------------------------------




 

 

 

 

 

Page

 

 

 

 

 

 

 

 

8.1

Restrictions on Indebtedness

 

46

 

 

8.2

Restrictions on Liens, Etc

 

47

 

 

8.3

Restrictions on Investments

 

48

 

 

8.4

Distributions.

 

49

 

 

8.5

Asset Sales

 

50

 

 

8.6

Merger, Consolidation

 

50

 

 

8.7

Change of Control and Transfers

 

50

 

 

8.8

Unrelated Business

 

50

 

 

8.9

Sale and Leaseback

 

50

 

 

8.10

Transactions with Affiliates and Officers

 

50

 

 

8.11

Compliance with Environmental Laws

 

51

 

 

8.12

ERISA Compliance

 

52

 

 

8.13

Spec Homes per Project

 

53

 

 

8.14

Model Homes per Project

 

53

9.

 

FINANCIAL COVENANTS

 

53

 

 

9.1

Leverage Ratio

 

53

 

 

9.2

Tangible Net Worth

 

53

 

 

9.3

Project Indebtedness to Project Value Ratio

 

53

 

 

9.4

Minimum EBITDA/Interest Incurred

 

53

10.

 

CLOSING CONDITIONS

 

54

 

 

10.1

Loan Documents

 

54

 

 

10.2

Certificates of Existence

 

54

 

 

10.3

Certified Organization Documents

 

54

 

 

10.4

Board of Director’s Resolutions

 

54

 

 

10.5

Incumbency Certificate; Authorized Signers

 

54

 

 

10.6

Opinion of Counsel

 

54

 

 

10.7

Payment of Fees

 

55

 

 

10.8

Insurance

 

55

 

 

10.9

Performance; No Default

 

55

 

 

10.10

Representations and Warranties

 

55

 

iv


--------------------------------------------------------------------------------




 

 

 

 

 

Page

 

 

 

 

 

 

 

 

10.11

Proceedings and Documents

 

55

 

 

10.12

Compliance Certificate

 

55

 

 

10.13

Other Documents

 

55

 

 

10.14

No Condemnation/Taking

 

55

 

 

10.15

Hedging Agreement

 

55

 

 

10.16

Senior Project Revolver Closing and Purchase Option Provisions

 

56

 

 

10.17

Other

 

56

11.

 

EVENTS OF DEFAULT; ACCELERATION; ETC

 

56

 

 

11.1

Events of Default and Acceleration

 

56

 

 

11.2

Remedies

 

59

 

 

11.3

Distribution of Collateral Proceeds

 

60

12.

 

RESERVED

 

60

13.

 

THE AGENT

 

60

 

 

13.1

Authorization

 

60

 

 

13.2

Employees and Agents of the Agents

 

60

 

 

13.3

No Liability

 

61

 

 

13.4

No Representations

 

61

 

 

13.5

Payments

 

61

 

 

13.6

Holders of Notes

 

62

 

 

13.7

Indemnity

 

62

 

 

13.8

The Agent as Lender

 

63

 

 

13.9

Resignation or Removal

 

63

 

 

13.10

Duties in the Case of Enforcement

 

63

 

 

13.11

Bankruptcy

 

64

14.

 

EXPENSES

 

64

15.

 

INDEMNIFICATION

 

66

16.

 

SURVIVAL OF COVENANTS, ETC

 

66

17.

 

ASSIGNMENT AND PARTICIPATION

 

66

 

 

17.1

Conditions to Assignment by the Lenders

 

67

 

 

17.2

Certain Representations and Warranties; Limitations; Covenants

 

68

 

v


--------------------------------------------------------------------------------




 

 

 

 

 

Page

 

 

 

 

 

 

 

 

17.3

Register

 

69

 

 

17.4

New Notes

 

69

 

 

17.5

No Assignment by Borrower

 

69

 

 

17.6

Disclosure

 

69

 

 

17.7

Withholding Tax

 

70

18.

 

NOTICES

 

72

19.

 

RELATIONSHIP

 

74

20.

 

GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE

 

74

21.

 

HEADINGS

 

74

22.

 

COUNTERPARTS

 

74

23.

 

ENTIRE AGREEMENT, ETC

 

75

24.

 

WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS

 

75

25.

 

DEALINGS WITH THE BORROWER AND GUARANTORS

 

75

26.

 

CONSENTS, AMENDMENTS, WAIVERS, ETC

 

75

27.

 

SEVERABILITY

 

76

28.

 

NO UNWRITTEN AGREEMENTS

 

77

29.

 

REPLACEMENT OF NOTES

 

77

30.

 

TIME OF THE ESSENCE

 

77

31.

 

RIGHTS OF THIRD PARTIES

 

77

32.

 

CONFIDENTIALITY EXCEPTION

 

77

 

vi


--------------------------------------------------------------------------------


THIS SENIOR SECURED TERM LOAN AGREEMENT (this “Agreement”) is made as of the
15th day of September, 2006, by and among CALIFORNIA COASTAL COMMUNITIES, INC.,
a Delaware corporation (“Borrower”), certain subsidiaries of the Borrower time
to time party hereto (each individually a “Guarantor” and collectively the
“Guarantors”), KEYBANK NATIONAL ASSOCIATION, a national banking association
(“KeyBank”), the other financial institutions which are or may become lender
parties hereto pursuant to §17 (each individually the “Lender” and collectively,
the “Lenders”), KEYBANK NATIONAL ASSOCIATION, a national banking association, as
Agent for the Lenders (the “Agent”), WACHOVIA BANK, N.A. as Syndication Agent
and Lender and KEYBANC CAPITAL MARKETS, a business unit of KeyBank, as Lead
Arranger.

RECITALS

WHEREAS, all capitalized terms used herein shall have the meanings ascribed
thereto under §1.1;

WHEREAS, the Borrower and the Guarantors are affiliated entities engaged in a
common enterprise, and will each benefit from each being a party to this
Agreement;

WHEREAS, the Borrower, the Guarantors, the Lenders, and the Agent desire to fund
a term loan in the amount of $125,000,000.00; and

WHEREAS, the parties desire to enter into this Agreement in order to accomplish
the foregoing;

NOW, THEREFORE, in consideration of the above recitals and the mutual covenants
contained herein, the parties hereto hereby agree as follows:

1.             DEFINITIONS AND RULES OF INTERPRETATION.

1.1           Definitions.  The following terms shall have the meanings set
forth in this §1 or elsewhere in the provisions of this Agreement referred to
below:

Affiliates.  As applied to any Person, any other Person (i) which directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with that Person, or (ii) which owns beneficially or of
record twenty percent (20%) or more of the voting stock or other voting equity
interests of that Person.  For purposes of this definition, the term “control”
(including, with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”), as applied to any Person, means the possessing
directly or indirectly, the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, limited liability company or partnership interests, by contract,
family relationship or otherwise.

Agent.  KeyBank, acting as Agent for the Lenders, and its successors and
assigns.

Agent’s Head Office.  Agent’s administrative office located at 127 Public
Square, Cleveland, OH 44114, Attn:  Real Estate Division, or at such other
location as Agent may designate from time to time.

Agreement.  This Senior Secured Term Loan Agreement, including the Schedules and
Exhibits attached hereto.

Appraisal.  An appraisal of the Fair Market Value of real property, in full
compliance with FIRREA, taking into account the current permissible uses and
future development for such property under existing laws and regulations
applicable thereto, independently and impartially


--------------------------------------------------------------------------------




prepared in writing by a qualified appraiser selected and retained by the Agent,
who is not employed by the Borrower or an Affiliate of Borrower; the form and
substance of such appraisal to be reviewed and approved by the Agent in the
exercise of its commercially reasonable discretion.

Appraised Value.  The Fair Market Value determined by the most recent Appraisal
obtained pursuant to §5.2.

Applicable Margin. For each Libor Rate Loan the Applicable Margin shall be 2.75%
and for each Prime Rate Loan the Applicable Margin shall be .25%.

Asset Value.  The most recent Appraised Value plus (y) Hard Costs incurred
subsequent to the most recent Appraisal allocated to the Project (including any
Qualified Project) less (z) an amount equal to seventy-two percent (72 %) of the
gross closing proceeds for any Unit; provided however, if gross closing proceeds
are less than ninety percent (90%) of the projected gross closing proceeds as
set forth in each Project Budget for such Unit, Agent may reset the percentage
set forth above for purposes of determining the Asset Value in its commercially
reasonable discretion and provided further, that for any Qualified Project the
ratio may be set at such percentage as Agent may elect in its commercially
reasonable discretion. 

Assignment and Acceptance.  See §17.1.

Authorized Officer.  The President, Chief Executive Officer, Vice President,
Secretary or Assistant Secretary of the Borrower or any Guarantor, or Borrower’s
or Guarantor’s managing constituents.

Balance Sheet Date.  June 30, 2006.

Bonding Obligations.  The potential monetary liability of the Borrower or any
Guarantor with respect to completion bonds, letters of credit or other similar
instruments that are required by insurance companies that issue completion
bonds, cities, counties or governmental agencies in connection with the
development of Owned Land, the creation of residential communities, and the
construction of Homes, but excluding letters of credit delivered as earnest
money, option deposits or other consideration in connection with the purchase of
Land.

Borrower.   California Coastal Communities, Inc., a Delaware corporation.

Brightwater Project.  The 356 unit planned residential community located in
Huntington Beach, California which constitutes one or more Units of Owned Land
together with any other improvements constructed or under construction thereon.

Business Day.  Any day on which banking institutions in Cleveland, Ohio are open
for the transaction of banking business and, in the case of LIBOR Rate Loans,
which also is a LIBOR Business Day.

Business Plan.  The annual Business Plan of Borrower, which Business Plan shall
be a detailed estimate of projected income, cash flow, land development costs
and other capital expenditures of Borrower for each Fiscal Quarter.  Each
Business Plan shall contain a reasonable estimate by the Borrower of the income
and expenditures for the Borrower for the period covered thereby and shall be
prepared by the Borrower in good faith and in accordance with sound accrual
basis accounting practices applied on a consistent basis in accordance with
GAAP.

CERCLA.  The Comprehensive Environmental Response, Compensation, and Liability
Act, as amended, 42 U.S.C. §9601, et seq.

2


--------------------------------------------------------------------------------




Change of Control.  A Change of Control shall occur if, without Agent’s prior
written consent:

(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire (such right, an “option right”), whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of fifty percent (50%) or more of the equity securities of Borrower
entitled to vote for members of the board of directors or equivalent governing
body of Borrower on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right);

(b)           during any period of twelve (12) consecutive months, a majority of
the members of the board of directors or other equivalent governing body of
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(c)           with respect to any Guarantor, if Borrower or Guarantor Transfers
any of its respective interest in such Guarantor or Transfers any rights to
control the decision making of any such Guarantor; (ii) there is an admission of
any new stockholder of any Guarantor; or (iii) there is a Transfer of all or
substantially all of the assets of Borrower or any Guarantor in violation of the
terms of this Agreement.

Code.  The Internal Revenue Code of 1986, as amended.

Collateral.  All of the property, rights and interests of Signal Landmark in the
Project which are subject to the second lien and mortgage created by the Second
Lien Security Documents, together with all of the property, rights and interests
of the Borrower and each Pledgor in the Equity Interests and including without
limitation all other collateral now or hereafter existing and pledged or
conveyed as security for the Obligations and created by the Security Documents.

Collateral Assignment of Hedge Agreement.  That certain Collateral Assignment of
Hedge Agreement dated as of the effective date hereof together with all other
documents, instruments or

3


--------------------------------------------------------------------------------




agreements now or hereafter executed or delivered by or on behalf of the
Borrower or the Guarantors in connection with the Collateral Assignment of Hedge
Agreement.

Commitment.  With respect to each Lender, the amount set forth on Schedule 1.0
hereto as the amount of such Lender’s commitment to make or maintain Loans on
the Effective Date to the Borrower in an amount up to, but not exceeding, the
amount set forth for such Lender on Schedule 1.0 hereto as such Lender’s
“Commitment Amount.”

Compliance Certificate.  See §7.6(d).

Consolidated.  With reference to any term defined herein, that term as applied
to the accounts of a Person and its Affiliates, consolidated or combined in
accordance with Generally Accepted Accounting Principles.

Consolidated Tangible Net Worth.  The amount by which Consolidated Total Assets
exceeds Consolidated Total Liabilities less, to the extent included in
Consolidated Total Assets, the sum of (a)-(b) below (provided that for purposes
of this definition any deferred tax asset shall, with out double counting, be
included in the definition of Total Assets and not excluded as an intangible
asset pursuant to (a) or (b) below):

(a)           the total book value of all assets of a Person properly classified
as intangible assets under Generally Accepted Accounting Principles, including
such items as goodwill, the purchase price of acquired assets in excess of the
fair market value thereof, trademarks, trade names, service marks, brand names,
copyrights, patents and licenses, and rights with respect to the foregoing (but
excluding without duplication the sum of any deferred tax assets to the extent
included in the calculation of Consolidated Total Assets of the Borrower);

(b)           all amounts representing any write-up in the book value of any
assets of a Person resulting from a revaluation thereof subsequent to the
Balance Sheet Date;

Consolidated Total Assets.  Total Assets of the Borrower determined on a
Consolidated basis in accordance with GAAP.

Consolidated Total Liabilities.  Total Liabilities of the Borrower determined on
a Consolidated basis in accordance with GAAP.

Conversion Request.  A notice given by Borrower to the Agent to convert or
continue a Loan in accordance with §3.5.

Default.  The occurrence of any event that would constitute an Event of Default,
but for the giving of notice or the passage of time or both.

Default Rate.  As to any loan Type the rate of interest then in effect for such
loan plus four percent (4%).

Distribution.  With respect to any Person, the declaration or payment of any
cash, cash flow, dividend, distribution (including without limitation any share
repurchase), on or in respect of any shares of any class of capital stock,
partner’s interest, member’s interest or other beneficial interest of such
Person; the purchase, redemption, exchange or other retirement of any shares of
any class of capital stock, partner’s interest, member’s interest or other
beneficial interest of such Person, directly or indirectly through a Subsidiary
of such Person or otherwise; the return of

4


--------------------------------------------------------------------------------




capital by a Person to its shareholders, partners, members or other beneficial
owners as such; or any other distribution on or in respect of any shares of any
class of capital stock, partner’s interest, member’s interest or other
beneficial interest of such Person.

Dollars or $.  Dollars in lawful currency of the United States of America.

Domestic Lending Office.  Initially, the office of each Lender designated as
such in Schedule 1.0, hereto, and; thereafter, such other office of such Lender,
if any, located within the United States that will be making or maintaining
Prime Rate Loans.

EBITDA.  For any period, the sum of the amounts for such period of Borrower’s
Net Income on a Consolidated basis, plus (i) charges against income for foreign,
federal, state and local taxes, plus (ii) Interest Expense, plus (iii)
depreciation, plus (iv) amortization expense, including, without limitation,
amortization of goodwill and other intangible assets, plus (v) extraordinary
losses, minus (vi) extraordinary gains.

Effective Date.  The date of this Agreement first above written.

Eligible Assignee.  Any of (i) a commercial bank organized under the laws of the
United States, any State thereof or the District of Columbia, and having total
assets in excess of $5,000,000,000.00, (ii) a savings and loan association or
savings bank organized under the laws of the United States, any State thereof or
the District of Columbia, and having a net worth of at least $100,000,000.00,
calculated in accordance with generally accepted accounting principles, (iii) a
commercial bank organized under the laws of any other country which is a member
of the OECD, or a political subdivision of any such country, and having total
assets in excess of $1,000,000,000.00, provided that such bank has a branch or
agency in the United States and is acting through a branch or agency located in
the country in which it is organized or another country which is also a member
of the OECD, (iv) the central bank of any country which is a member of the OECD,
(v) the then existing Lenders, (vi) investment or mutual funds managed by an
investment advisor which manages or advises a Lender, and (vii) all of the
entities described in subsections (i) through (iv), (vi), and other lending
institutions or entities, all being reasonably acceptable to the Agent and to
Borrower so long as no Default or Event of Default has occurred and is
continuing.

Employee Benefit Plan.  Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by Borrower or Guarantor or any ERISA
Affiliate thereof, other than a Multiemployer Plan.

Entitlements.  All licenses, permits, zoning designations, and other rights
granted by any applicable governmental authority that are required for the
construction of the Horizontal Improvements and the development of Lots and
construction of Homes in connection with any Project or Other Project which
shall mean the following together with all governmental prerequisites thereto:
(i) a vesting tentative map for the Land which authorizes residential uses has
been approved by the applicable local authority or governmental body responsible
for recording such plats in the county or city where such Project or Other
Project is situated; and (ii) the Borrower or Guarantor has obtained site plan
approval for such Project or Other Project by the applicable division of such
local authority or governmental body responsible for approving such site plan
where such Project or Other Project is situated. For purposes of Borrower’s
representations and warranties herein, the foregoing definition shall not apply
to those certain seven (7) lots located on the northeastern corner of the
Brightwater Project laying outside of

5


--------------------------------------------------------------------------------




Borrower’s tentative tract map and which are awaiting approval from the City of
Huntington Beach.

Environmental Engineer.  A firm of independent professional engineers or other
scientists generally recognized as expert in the detection, analysis and
remediation of Hazardous Materials and related environmental matters, such firm
being reasonably acceptable to the Agent.

Environmental Indemnity Agreement.  An agreement made by Borrower and the
Guarantors in favor of the Agent, pursuant to which the Borrower and Guarantors
agree to indemnify the Agent and the Lenders with respect to Hazardous Materials
and Environmental Laws pursuant to the terms and subject to the limitations of
such agreement, such Environmental Indemnity Agreement to be in form and
substance reasonably acceptable to the Agent.

Environmental Laws.  Any federal, state or local judgment, decree, order, law,
license, rule or regulation pertaining to the protection of human health or the
environment, including without limitation, those arising under the Resource
Conservation and Recovery Act, CERCLA, the Superfund Amendments and
Reauthorization Act of 1986, the Federal Clean Water Act, the Federal Clean Air
Act, the Toxic Substances Control Act.

Equity Interest.  The voting and economic interest of each Person whether now
existing or hereafter acquired by Borrower and its Subsidiaries and which shall
be pledged as collateral for the Obligations hereunder pursuant to the Pledge
Agreement.

ERISA.  The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.

ERISA Affiliate.  Any Person which is treated as a single employer with Borrower
or a Guarantor under §414 of the Code.

ERISA Reportable Event.  A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived.

Event of Default.  The occurrence of any of the events set forth in §11.1.

Fair Market Value.  The price a willing buyer would pay to a willing seller in
an arm’s length transaction with neither party being under a compulsion to act
as determined by the Agent in its commercially reasonable discretion.

Federal Funds Rate.  Any day, the rate per annum equal to the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (i) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (ii) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) charged to KeyBank on such day on such
transactions as determined by Agent.

Financial Covenants.  The covenants and conditions set forth at §9 of this
Agreement.

FIRREA.  Title XI of the Financial Institutions Reform, Recovery, and
Enforcement Act of 1989 (12 U.S.C. 3331 et seq.), as amended from time to time.

6


--------------------------------------------------------------------------------




Fiscal Quarter.  The fiscal quarter of the Borrower or each Guarantor as
applicable, being a three (3) month period, corresponding with a calendar
quarter.

Generally Accepted Accounting Principles or GAAP.  Principles that are (i)
consistent with the principles promulgated or adopted by the Financial
Accounting Standards Board and its predecessors (or successor organizations), as
in effect from time to time and (ii) consistently applied with past financial
statements of the Borrower adopting the same principles; provided that a
certified public accountant would, insofar as the use of such accounting
principles is pertinent, be in a position to deliver an unqualified opinion
(other than a qualification regarding changes in Generally Accepted Accounting
Principles) as to the financial statements in which such principles have been
properly applied.  If any changes in Generally Accepted Accounting Principles
with which the independent certified accountants of the Borrower concur result
in a change in the basis of calculating any of the Financial Covenants,
standards or terms contained in this Agreement, the Borrower and the Agent agree
to amend such covenant calculations, standards or terms to reflect such changes
in Generally Accepted Accounting Principles so that the criteria for evaluating
the financial condition of the Borrower shall be the same after such changes as
if such changes had not been made.

Guaranteed Pension Plan.  Any employee pension benefit plan within the meaning
of §3(2) of ERISA maintained or contributed to by the Borrower or any ERISA
Affiliate the benefits of which are guaranteed on termination in full or in part
by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.

Guarantor(s).  Individually and collectively all material Subsidiaries of the
Borrower, whether now or hereafter existing.  As the effective date the
Guarantors are as designated on Schedule 1.1(g) attached hereto and thereafter
shall include any other Subsidiary that may execute and deliver a guaranty of
the Obligations after the date hereof.

Guaranty or Guarantees.  The Unconditional Guaranty Agreement whereby each
Guarantor agrees to jointly and severally pay to the Agent and be personally
responsible for the payment of all of the Obligations and the Environmental
Indemnity Agreements each dated of even date herewith made by each of the
Guarantors in favor of the Agent and any guaranties of the Obligations executed
by a Guarantor after the date hereof, all such guaranties to be in form and
substance reasonably satisfactory to the Agent as of the date such guaranties
are delivered, and as the same may be modified or amended hereafter.

Hard Costs.  The actual direct costs of the development and construction of the
Project together with such additional costs of the Project deemed to create
value and which are typically capitalized in accordance with GAAP (as the same
may be approved by Agent in its commercially reasonable discretion).

Hazardous Material.  Any substance regulated under any Environmental Law due to
its carcinogenic, corrosive, inflammable, or toxic characteristics, any
“hazardous substances” as defined under CERCLA, any poly-chlorinated biphenyl,
any asbestos containing materials, any mold or fungus, and any petroleum
products or wastes, except those substances, used in accordance with applicable
law, that are customarily used in the development of real estate similar to the
Projects.

Hedge Agreement.  Any interest rate cap, collar, or swap agreement or similar
protective arrangement entered into between Borrower or any Guarantor and any
Bank with respect to the Loans, including without limitation that certain ISDA
Master Agreement to be entered into by

7


--------------------------------------------------------------------------------




Borrower as of the Effective Date hereof for a minimum of fifty percent (50%) of
the Total Commitment and with a termination date of not less than thirty (30)
months after the Effective Date.

Home.  A for sale attached or detached single family dwelling, whether a
conventional home constructed on a separate fee simple absolute lot, a
condominium, a townhome, or as part of a planned unit development.  This
definition shall not include any housing developed for rental purposes.

Homeowners Association.  Any association formed with respect to a Project for
the governance of a Project or Other Project eventually by third-party
homeowners, and for the ownership of common areas or amenities of a Project or
Other Project.

Horizontal Improvements.  Utilities, including water and sewer, curbs, gutters,
stormwater detention structures, and dedicated roadways built in relation to
Homes and/or Lots, and in material compliance with and permitted under
applicable governmental laws and regulations all constructed within easements or
rights-of-way dedicated or granted to the applicable governmental authority,
utility company or Homeowners Association or created or reserved pursuant to a
declaration of easements or similar instrument.

Housing Purchase Contract.  Any legal, valid, binding and enforceable written
agreement in substantially such form as has been approved in writing by the
Agent for the sale of individual Homes to any bona fide unaffiliated purchaser
entered into by a Borrower or Guarantor in the ordinary course of its business,
with customary terms and conditions and that provides for a cash down payment of
not less than the lesser of (i) 3.0% of the purchase price or (ii) such smaller
percentage as prevailing for that product type customary in the market where the
Unit is located.  Such contract shall contain no contingencies other than those
that are customary in the market for which the Homes are located including
without limitation contingencies pertaining to the completion and inspection of
the Home, purchaser’s financing, condition of title or the sale of the
purchaser’s existing home (unless terminable at the request of the Borrower
within 72 hours of request) or as otherwise permitted in writing by the Agent.

Indebtedness.  All obligations, contingent and otherwise that in accordance with
Generally Accepted Accounting Principles should be classified upon such Person’s
balance sheet as liabilities, or to which reference should be made by footnotes
thereto, including in any event and whether or not so classified:  (i) all debt
and similar monetary obligations, whether direct or indirect; (ii) all
liabilities secured by any mortgage, pledge, security interest, lien, charge or
other encumbrance existing on property owned or acquired subject thereto,
whether or not the liability secured thereby shall have been assumed; (iii) all
guarantees, endorsements and other contingent obligations whether direct or
indirect in respect of indebtedness of others, including any obligation to
supply funds to or in any manner to invest directly or indirectly in a Person,
to purchase indebtedness, or to assure the owner of indebtedness against loss
through an agreement to purchase goods, supplies or services for the purpose of
enabling the debtor to make payment of the indebtedness held by such owner or
otherwise, and the obligation to reimburse the issuer in respect of any letter
of credit; (iv) all subordinated debt; (v) all indebtedness, obligations or
other liabilities under or with respect to (a) interest rate swap, collar, cap
or similar agreements providing interest rate protection and (b) foreign
currency exchange agreements; (vi) current liabilities of a Person incurred in
the ordinary course of business including credit on an open account basis
customarily extended and in fact extended in connection with normal purchases of
goods and services; and (vii) Bonding Obligations. 

8


--------------------------------------------------------------------------------




Inspector.  The third-party construction inspector retained by the Agent at the
expense of the Borrower.

Installment Amount.  The amount so calculated pursuant to §4.7(a).

Interest Expense.  With respect to any fiscal period, all interest expense
(whether directly expensed or included in costs of goods sold) determined in the
calculation of Net Income (Loss) in accordance with GAAP.

Interest Incurred. All interest paid or accrued by Borrower and each Subsidiary
on a Consolidated basis.

Interest Payment Date.  As to each Prime Rate Loan, the first day of each
calendar month after the making of such Loan, and with respect to each LIBOR
Rate Loan, the last day of the applicable Interest Period therefore; provided
that if any such Interest Period is greater than one (1) month, then the
Interest Payment Date shall be at each one (1) month interval following the
making of the LIBOR Rate Loan.

Interest Period.  With respect to each LIBOR Rate Loan, (i) initially, the
period commencing on the Drawdown Date for such Loan and ending 1, 2, 3 or 6
months thereafter and (ii) thereafter, each subsequent period commencing on the
day following the last day of the preceding Interest Period and ending 1, 2, 3
or 6 months thereafter provided that all of the foregoing provisions relating to
Interest Periods are subject to the following:

(a)           if any Interest Period with respect to a LIBOR Rate Loan would
otherwise end on a day that is not a LIBOR Business Day, that Interest Period
shall end and the next Interest Period shall commence on the next preceding or
succeeding LIBOR Business Day as determined conclusively by the Reference Lender
in accordance with the then current bank practice in the London Interbank
Market; and

(b)           no Interest Period relating to any LIBOR Rate Loan shall extend
beyond the Maturity Date.

Interest Reserve Account.  The interest bearing account opened in the name of
the Borrower with the Agent at the Administrative Agent’s Head Office for
deposit of the Interest Reserve Amount from the proceeds of the Loan.

Interest Reserve Amount.  As defined in §2.2(b). 

Investment.  With respect to any Person, all shares of capital stock,
partnership interests, limited liability company interests, evidences of
Indebtedness and other securities issued by any other Person, all loans,
advances, or extensions of credit to, or contributions to the capital of, any
other Person, all purchases of the securities or business or integral part of
the business of any other Person and commitments and options to make such
purchases, all interests in real property, and all other investments; provided,
however, that the term “Investment” shall not include (i) equipment, vehicles,
construction equipment, heavy machines, tools, building materials, fixtures,
appliances, inventory and other tangible personal property acquired in the
ordinary course of business or used in the development of the Projects or the
construction of Homes, or (ii) current trade and customer accounts receivable
for services rendered in the ordinary course of business and payable in
accordance with customary trade terms.

9


--------------------------------------------------------------------------------




Joinder Agreement.  An agreement in the form attached to the Guaranty, whereby a
Person shall become an additional joint and several Guarantor.

Joint Venture.  Any Person (other than a Subsidiary) in which Borrower holds any
stock, partnership interest, joint venture interest, limited liability company
interest or other equity interest.

KeyBank.  KeyBank National Association, a national banking association.

Land.  Real property, together with all of the tenements, hereditaments,
easements, rights-of-way, rights, privileges and appurtenances thereunto
belonging or in any way pertaining thereto, all reversions, remainders, and all
of the estate, right, title, interest, claim and demand whatsoever of any Person
therein and in the streets, alleys, vaults and ways adjacent thereto, all rights
to the use of common drive entries, all rights pursuant to any reciprocal
easement agreement or trackage agreement, all strips and gores within or
adjoining such property, all the air space and right to use the air space above
such property, all transferable development rights arising therefrom or
transferred thereto, and all drainage, mineral, water, oil and gas rights with
respect to such property, either at law or in equity, if any, in possession or
expectancy, now or hereafter acquired.

Lenders.  KeyBank, each other financial institution party hereto as Lender and
any other Person who becomes an assignee of any rights of a Lender pursuant to
§17, as is defined in the first paragraph of this Agreement.  

Leverage Ratio.  The ratio of Consolidated Total Liabilities (and including
without duplication all guarantees, endorsements and other contingent
obligations whether direct or indirect in respect of indebtedness of others) to
Consolidated Tangible Net Worth.

LIBOR Business Day.  Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London.

LIBOR Lending Office.  Initially, the office of each Lender designated as such
on Schedule 1.0 hereto, and, thereafter, such other office of such Lender, if
any, designated by such Lender to make or maintain its LIBOR Rate Loans.

LIBOR Rate.  As applicable to any LIBOR Rate Loan, the rate per annum as
determined on the basis of the offered rates for deposits in Dollars, for a
period of time comparable to the Interest Period for such LIBOR Rate Loan which
appears on the Dow Jones Market Services (f/k/a Telerate News Services), page
3750, titled as “British Banker Association Interest Settlement Rates,” as of
11:00 a.m.  London time on the day that is two LIBOR Business Days preceding the
first day of the Interest Period for such LIBOR Rate Loan; provided, however, if
the rate described above does not appear on such service on any applicable
interest determination date, the LIBOR Rate shall be the rate (rounded upward,
if necessary, to the nearest one one-hundredth of a percentage point),
determined on the basis of the offered rates for deposits in Dollars for a
period of time comparable to the Interest Period for such LIBOR Rate Loan which
are offered by four major banks in the London interbank market at approximately
11:00 a.m.  London time, on the day that is two (2) LIBOR Business Days before
the first day of the Interest Period for the LIBOR Rate Loan as selected by the
Agent.  The principal London office of each of the four major London banks will
be requested to provide a quotation of its Dollar deposit offered rate.  If at
least two such quotations are provided, the rate for that date will be the
arithmetic mean of the quotations.  If fewer than two quotations are provided as
requested, the

10


--------------------------------------------------------------------------------




rate for that date will be determined on the basis of the rates quoted for loans
in Dollars to leading European banks for a period of time comparable to the
Interest Period for such LIBOR Rate Loan offered by major banks in New York City
at approximately 11:00 a.m. New York City time, on the day that is two LIBOR
Business Days before the first day of the Interest Period for the LIBOR Rate
Loan.  In the event that the Agent is unable to obtain any such quotation as
provided above, it will be deemed that the LIBOR Rate for a LIBOR Rate Loan
cannot be determined.  In such event, the Loan shall bear interest at the Prime
Rate as adjusted by the Applicable Margin.  In the event that the Board of
Governors of the Federal Reserve System shall impose a Reserve Percentage with
respect to LIBOR deposits of the Agent, then for any period during which such
Reserve Percentage shall apply, the LIBOR Rate shall be equal to the amount
determined above divided by an amount equal to 1 minus the Reserve Percentage.

LIBOR Rate Loans.  Loans bearing interest calculated by reference to a LIBOR
Rate.

Loan or Loans.  An individual term loan or the aggregate term loans, as the case
may be, to be made by the Lenders on the Effective Date hereunder as provided in
§2.2.

Loan Documents.  This Agreement, the Note, the Fee and Expense Letter, the
Guaranty, the Security Documents, and all other documents, instruments or
agreements now or hereafter executed or delivered by or on behalf of the
Borrower or the Guarantors in connection with the Loan.

Lock Out Period.  The period commencing on the Effective Date and continuing
until the one year anniversary thereof.

Lot.  A single family residential lot located or to be located within any
Project.

Majority Lenders.  As of any date, the Lender or Lenders whose aggregate
principal amount of the outstanding Loans are greater than fifty percent (50%)
of the Total Commitment provided that in the event that one Lender has an
aggregate principal amount of the outstanding Loans equal to or greater than
such percentage (the “Sole Majority Lender”) then this definition of Majority
Lender shall include the Sole Majority Lender and a minimum of one other Lender.

Material Adverse Effect.  A materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), results of operations
or business prospects of the Borrower, Guarantors or any Project, (b) the
ability of the Borrower or the Guarantors to perform their obligations under any
Loan Document to which it is a party, (c) the validity or enforceability of any
of the Loan Documents, (d) the rights and remedies of the Lenders and the Agent
under any of the Loan Documents or (e) the impairment or condition of any
Project or any portion thereof which would prevent it from completion of a
master planned community as set forth in each Project Budget.

Maturity Date.  September 15, 2011 or such earlier date on which the Loans shall
become due and payable pursuant to the terms hereof.

Model Home.  Any Home used for prospective sales display.

Monetary Event of Default  means a Default under the Senior Project Revolver
that can be cured by the payment of money.

Multiemployer Plan.  Any multiemployer plan within the meaning of §3(37) of
ERISA maintained or contributed to by the Borrower or any ERISA Affiliate.

11


--------------------------------------------------------------------------------




Net Income (or Loss).  With respect to any Person, for any fiscal period, the
net income (or loss) of such Person, after deduction of all expenses, taxes and
other proper charges, all determined in accordance with Generally Accepted
Accounting Principles.

Notes.  The term loan promissory notes, by the Borrower, in favor of the Lenders
evidencing the Loans in substantially the form of Exhibit “A” attached hereto.

Notice.  See §18.

Obligations.  All Indebtedness, obligations and liabilities of the Borrower to
any of the Lenders and the Agent, individually or collectively, jointly and
severally, under any of the Loan Documents or in respect of any of the Loans or
the Notes, whether existing on the date of this Agreement or arising or incurred
hereafter, direct or indirect, joint or several, absolute or contingent, matured
or unmatured, liquidated or unliquidated, secured or unsecured, arising by
contract, operation of law or otherwise, including advances made by the Agent to
protect or preserve the Collateral or the security interests therein, and
including interest and fees that accrue after the commencement by or against
Borrower or any Guarantor of any proceeding under the U.S.  Bankruptcy Code or
other similar law naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding. To the extent this definition of “Obligations” is referenced in any
Security Document, the definition shall also include any Indebtedness,
obligations and liabilities of any Borrower under any Hedge Agreements.

OECD.  Organization for Economic Cooperation and Development.

Other Collateral Documents.  That certain Collateral Assignment of Project
Documents of even date executed by Signal Landmark and that certain Collateral
Assignment of Lot Purchase Contracts of even date executed by Signal Landmark
together with such other security agreements or assignments as may be required
by Agent from time in connection with the grant of a second in priority lien on
the Project, and all as amended, and any other document given to and accepted by
the Agent purporting to secure the Obligations.

Other Project.  Any other planned residential community which constitutes one or
more Lots or parcels together with any Homes, Lots or other improvements
constructed or under construction thereon located within a discrete single
family residential development on which a Subsidiary of Borrower (i) may develop
or has developed Lots for the construction of Homes to be sold to individual
buyers, (ii) will construct or has constructed Homes, or (iii) will develop or
has developed Lots for sales of Lots in bulk to other developers.

Owned Land.  Any Project (including a Qualified Project) and each Other Project.

PATRIOT Act.  The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.

PBGC.  The Pension Benefit Guaranty Corporation created by §4002 of ERISA and
any successor entity or entities having similar responsibilities.

Pension Plan.  See §6.25(a).

Permitted Liens.  Liens, security interests and other encumbrances permitted by
§8.2.

12


--------------------------------------------------------------------------------




Person.  Any individual, corporation, partnership, limited liability company,
trust, unincorporated association, business, or other legal entity, and any
government or any governmental agency or political subdivision thereof.

Plan Asset Regulations.  See §7.14.

Pledge Agreement.  That certain Pledge Agreement by Borrower and the Pledgors in
favor of the Agent for the benefit of the Lenders whereby Agent and Lenders
shall receive a first in priority pledge of and security interest in 100% of the
Equity Interest of each material Subsidiary of Borrower and each material
Subsidiary of the Pledgors.

Pledgors.  Those Pledgors from time to time party to the Pledge Agreement.

Prime Rate.  The higher of (i) the variable per annum rate of interest so
designated from time to time by the Agent at the Agent’s Head Office as its
“prime rate” or (ii) the Federal Funds Rate plus one-half percent (0.5%).  The
Prime Rate is a reference rate and does not necessarily represent the lowest or
best rate being charged to any customer.  Changes in the rate of interest
resulting from changes in the Prime Rate shall take place immediately without
notice or demand of any kind.

Prime Rate Loans.  Those Loans bearing interest calculated by reference to the
Prime Rate.

Project(s).  The Brightwater Project together with any Other Projects classified
as Qualified Projects from time to time.

Project Budget.  With respect to any Project, the budget for total estimated
Project Costs as well as the number of units and projected sales for any Project
(including such information with respect to deliveries, production, and
revenues) as submitted by Borrower (and any Subsidiary owning a Qualified
Project) to the Agent, in form and substance acceptable to and approved by the
Agent, in its commercially reasonable discretion. The Project Budget for the
Brightwater Project is  attached hereto as Exhibit “H”.

Project Costs.  For any Project, the sum of (i) the costs of the land
development costs and of the Land (if applicable) and all labor, materials,
fixtures, machinery and equipment required to develop, construct, equip and
complete the development of the residential Lots and construction of Homes and
related amenities thereon, and (ii) title insurance premiums, survey charges,
engineering fees, architectural fees, real estate taxes, appraisal costs,
premiums for insurance, marketing, advertising and sales costs, legal fees,
accounting fees, overhead and administrative costs and all other expenses which
are expenditures relating to any Project and are not described in clause (i)
above, that will be incurred by Borrower or any Subsidiary in connection with
the acquisition (if applicable), development and construction of the Project. 
Overhead and administrative costs shall be limited to the amounts set forth in
the Project Budget.

Project Indebtedness to Project Value Ratio.  As of any date, the ratio of (i)
the sum of the principal amount of (x) the Obligations hereunder (y)
Indebtedness in connection with the Senior Project Revolver and (z) all other
Indebtedness associated with any Qualified Project to the (ii) Asset Value of
the Projects (including any Qualified Project).

Qualified Project.  The Brightwater Project and any Other Project which the
Lenders may approve as a Qualified Project in their sole and complete
discretion.

Reemployment Period.  The period of time so defined under §4.7(a).

Reference Lender.  KeyBank.

13


--------------------------------------------------------------------------------




Register.  See §17.3.

Release.  Any release, spill, leak, discharge, injection, escape, disposal or
dumping of Hazardous Materials.

Release Price.  See §5.4(d).

Reserve Percentage.  As of any date, the maximum aggregate reserve requirement
(including all basic, supplemental, marginal and other reserves) which is
imposed on member banks of the Federal Reserve System against “Euro-currency
Liabilities” as defined in Regulation D.

SEC.  The United States Securities and Exchange Commission.

Second Lien Security Documents.  That certain Second Lien Deed of Trust from
Signal Landmark, a California corporation (“Signal Landmark”) to the Agent for
the benefit of the Lenders, together with the Other Collateral Documents
relating to the Brightwater Project and granting Agent for the benefit of the
Lender a second in priority lien and mortgage in all of Signal Landmark’s
interest therein, as the same may be modified or amended from time to time. 

Section or §.  Any particular section of this Agreement.

Security Documents.  Each Pledge Agreement and any further endorsements or
collateral assignments to the Agent for the benefit of the Lenders, including,
without limitation, UCC financing statements in connection with the pledge of
the Equity Interest, the Collateral Assignment of Hedge Agreement and the Second
Lien Security Documents.

Senior Project Revolver.  That certain $100,000,000.00 Senior Secured Project 
Revolver Facility made by KeyBank and certain other financial institutions party
thereto in favor of Borrower dated as of the date hereof, as the same may be
amended, restated, supplemented or otherwise modified from time to time that is
secured by the Brightwater Project.

Senior Project Revolver Loan Documents.  That certain Senior Secured Revolving
Credit Facility Agreement together with all other documents, instruments or
agreements now or hereafter executed or delivered by or on behalf of the
Borrower or Signal  Landmark or Signal Holdings in connection with the Senior
Project Revolver. 

Signal Holdings. Signal Landmark Holdings Inc., a Delaware corporation and the
100% shareholder of Signal Landmark.

Signal Landmark.  Signal Landmark, a California corporation.

Spec Home.  A Lot on which vertical construction of a Home beyond the foundation
has commenced and for which no Housing Purchase Contract has been executed by
Signal Landmark and which remains in effect.

Subsidiary.  For any Person, any corporation, association, partnership, limited
liability company, trust, or other business or legal entity of which such Person
shall at any time own or control directly or indirectly at least a majority (by
number of votes or controlling interest) of the outstanding voting power to
elect a majority of the board of directors of or other individual performing
similar functions of such corporation, association, partnership, limited
liability company, trust, or other business or legal entity (without regard to
the occurrence of any contingency), and shall include without limitation all
Persons the accounts of which are consolidated with those of such Person
pursuant to GAAP.

14


--------------------------------------------------------------------------------




Test Date.  With respect to any fiscal period the last day of such fiscal
period.

Total Assets.  All assets of the Borrower calculated in accordance with GAAP.

Total Commitment.  The sum of the Commitments of the Lenders which are to be
fully funded on the Effective Date being $125,000,000.00. Any repayments of the
Total Commitment shall permanently reduce the amounts available to Borrower and
the Total Commitment or the Loans funded thereto may not be re-borrowed or
re-advanced thereafter.

Total Liabilities.  All liabilities of the Borrower calculated in accordance
with GAAP. 

Transfer.  To sell, assign, convey, transfer, exchange, give, grant, pledge,
mortgage, grant a security interest in, encumber or otherwise hypothecate or
dispose of property, rights or interests, directly or indirectly, voluntarily or
by operation of law.

Type.  As to any Loan, its nature as a Prime Rate Loan or a LIBOR Rate Loan.

Uncured Non-Monetary Event of Default  shall mean a Default under the Senior
Project Revolver that cannot be cured by the payment of money that has not been
cured within ninety (90) days of the date of its occurrence.

Unit.  Any Lot or Home.

Vested.  As to any permit, license, zoning ordinance or rights thereunder, grant
of rights under an order of development of regional impact, or any other
governmental entitlement, the status wherein such governmental right has been
granted in accordance with all applicable governmental regulations, and all
appeal periods have expired with respect to such grant or issuance.

Welfare Plan.  See §6.25(b).

Yield Termination Amount.  An amount equal to the product of (i) the (a)
Applicable Margin as of such date multiplied by (b) the existing Total
Commitment as of such date multiplied by (ii) the number of days then remaining
until the expiration of the Lock Out Period divided by 365 days.

1.2           Rules of Interpretation.  The following general rules of
construction shall apply to this Agreement:

(a)           A reference to any document or agreement shall include such
document or agreement as amended, modified or supplemented from time to time in
accordance with its terms and the terms of this Agreement.

(b)           The singular includes the plural and the plural includes the
singular.

(c)           A reference to any law includes any amendment or modification to
such law.

(d)           A reference to any Person includes its permitted successors and
permitted assigns.

15


--------------------------------------------------------------------------------




(e)           Accounting terms not otherwise defined herein have the meanings
assigned to them by Generally Accepted Accounting Principles applied on a
consistent basis by the accounting entity to which they refer.

(f)            The words “include,” “includes” and “including” are not limiting.

(g)           The words “approval” and “approved” as the context so determines,
means an approval in writing given to the party seeking approval after full and
fair disclosure to the party giving approval of all material facts necessary in
order to determine whether approval should be granted.

(h)           All terms not specifically defined herein, or by Generally
Accepted Accounting Principles, that are defined in the Uniform Commercial Code
as in effect in the State of California shall have the meanings assigned to them
therein.

(i)            Reference to a particular “§,” refers to that section of this
Agreement unless otherwise indicated.

(j)            The words “herein,” “hereof,” “hereunder” and words of like
import shall refer to this Agreement as a whole and not to any particular
section or subdivision of this Agreement.

2.                                       THE TERM LOAN FACILITY.

2.1           Relationship of the Borrower and the Guarantors.

Each of the Guarantors is a Subsidiary of the Borrower and is engaged in a
related business and a common enterprise with Borrower.  Each of the Guarantors
acknowledges and agrees that it has and will receive value and benefit from this
Agreement, and that such value and benefit constitutes good and valuable
consideration for each Guarantor’s execution of this Agreement, the Guaranties,
and any of the other Loan Documents to which the Guarantors are a party.  The
Guarantors have executed this Agreement at the request of the Agent and the
Lenders to evidence certain covenants, representations, and warranties as herein
provided of the Guarantors in favor of the Agent and the Lenders.  The
Guarantors acknowledge that the Agent and the Lenders would be unwilling to
enter into this Agreement without the execution hereof and the Guaranties by the
Guarantors.

16


--------------------------------------------------------------------------------


2.2           Term Loan.

(a)           Loans. Subject to the terms and conditions set forth in this
Agreement, each of the Lenders severally agrees to lend to the Borrower the
Loans on the Effective Date in an amount equal to the Total Commitment; provided
that no Lender shall have any obligation to make Loans to the Borrower in an
aggregate principal amount outstanding of more than the principal amount of such
Lender’s Commitment herein.

(b)           Interest Reserve.  On the Effective Date, Agent shall set aside
out of the undisbursed proceeds of the Loan an interest reserve for payment of
Interest Incurred in the amount equal to not less than twelve (12) months of
projected Interest Incurred for the Loan (the “Interest Reserve Amount”). The
Interest Reserve Amount shall be deposited in the Interest Reserve Account.
Borrower hereby grants to the Agent on behalf of the Lenders a perfected,
first-in-priority security interest in and to all funds now or at any time
hereafter held on deposit in the Interest Reserve Account to secure the payment
and performance of the Obligations, and the Agent shall have all rights and
remedies available to a secured party under the Uniform Commercial Code with
respect to such funds. Nothing set forth in this Section 2.2(b) shall be deemed
to limit or impair Borrower’s obligation to pay interest and all other amounts
due hereunder as and when such amounts become due. The aggregate amount of the
Interest Reserve shall be deducted from the proceeds of the Loan otherwise
available for disbursement in accordance with this Agreement.  Notwithstanding
the foregoing, Agent may in its commercially reasonable discretion disburse the
Interest Reserve Amount in payment of Interest Incurred. The Interest Reserve
Amount shall be required to be fully funded at all times (with Borrower agreeing
to repay any balance or disbursements in such Interest Reserve Account on each
Interest Payment Date and in any event no later than five (5) Business Days
after notice from Agent as to such deficiency).  At such time as the  Borrower
commences deliveries of Homes for the Brightwater Project pursuant to the
Housing Purchase Contracts the Interest Reserve Amount shall be reduced to an
amount not less than three (3) months of projected Interest Incurred for the
Loan.

2.3           Notes.  The Loans shall be evidenced by separate Notes, each
executed by the Borrower, dated of even date with this Agreement.  One Note
shall be payable to the order of each Lender in the principal amount equal to
such Lender’s Commitment plus interest accrued thereon, as set forth in this
Agreement.  In the event a Note is lost, destroyed or mutilated at any time
prior to payment in full of the indebtedness evidenced thereby, the Borrower
shall execute a new note substantially in the form of such Note.  The
replacement Note shall recite the circumstances of the reissue of the Note and
shall state that it is a replacement promissory note.  The Notes shall not be
necessary to establish the indebtedness of the Borrower to the Lenders on
account of the Loans made pursuant to this Agreement.

3.             FEES, INTEREST, AND OTHER CHARGES. 

3.1           Closing Fees.  The Borrower agrees to pay the Agent certain fees
in connection with the Loans as expressly provided in the Fee and Expense
Letter.

17


--------------------------------------------------------------------------------




3.2           Interest on Loans.  Each Prime Rate Loan shall bear interest at
the Prime Rate plus the Applicable Margin.  Each LIBOR Rate Loan shall bear
interest at the LIBOR Rate plus the Applicable Margin.

3.3           Payment of Interest on Loans and Choice of Interest Rate. 
Interest shall be payable by the Borrower in arrears on each Interest Payment
Date, in installments of all accrued and unpaid interest.  A final installment
of all accrued and unpaid interest shall be due and payable on the Maturity
Date. Any Loan shall, at the option of Borrower, be made either as a Prime Rate
Loan or as a LIBOR Rate Loan; provided, however, that (i) Borrower may not
select a LIBOR Rate Loan (i) with respect to a Loan, the proceeds of which are
to reimburse the Agent pursuant to an Obligation due and payable hereunder, or
(ii) if, at the time of such Loan, a Default or Event of Default has occurred
and is continuing.

3.4           Conversion Options.

(a)           Conversion.  Borrower may elect from time to time to convert any
of the Loans to a Loan of another Type and such Loan shall thereafter bear
interest as a Prime Rate Loan or a LIBOR Rate Loan, as applicable; provided that
(i) with respect to any such conversion of a LIBOR Rate Loan to a Prime Rate
Loan, Borrower shall give the Agent at least three (3) Business Days’ prior
written notice of such election (and the Agent will notify the Lenders two (2)
days prior to such conversion), and such conversion shall only be made on the
last day of the Interest Period with respect to such LIBOR Rate Loan; (ii) with
respect to any such conversion of a Prime Rate Loan to a LIBOR Rate Loan,
Borrower shall give the Agent at least three (3) Business Days’ prior written
notice of such election (and the Agent will notify the Lenders two (2) days
prior to such election) and the Interest Period requested for such Loan.  The
principal amount of the Loan so converted shall be in a minimum aggregate amount
of $1,000,000.00 or an integral multiple of $100,000.00 in excess thereof and,
after giving effect to the conversion of such Loan, there shall be cumulatively
for the Borrower no more than four (4) LIBOR Rate Loans outstanding at any one
time; and (iii) no Loan may be converted into a LIBOR Rate Loan when any Default
or Event of Default has occurred and is continuing.  All or any part of the
Loans of any Type may be converted as provided herein, provided that no partial
conversion shall result in a Prime Rate Loan in an aggregate principal amount of
less than $225,000.00 or a LIBOR Rate Loan in an aggregate principal amount of
less than $1,000,000.00 and that the aggregate principal amount of each Loan
shall be in an integral multiple of $100,000.00.  On the date on which such
conversion is being made, each Lender shall take such action as is necessary to
transfer its Commitment Percentage of such Loans to its Domestic Lending Office
or its LIBOR Lending Office, as the case may be.  Each Conversion Request
relating to the conversion of a Prime Rate Loan to a LIBOR Rate Loan shall be
irrevocable by Borrower.

(b)           Continuation.  Any Loan may be continued as such Type upon the
expiration of an Interest Period with respect thereto by compliance by Borrower
with the terms of this §3.6(b), provided that no LIBOR Rate Loan may be
continued as such when any Default or Event of Default has occurred and is
continuing, but shall be automatically

18


--------------------------------------------------------------------------------




converted to a Prime Rate Loan on the last day of the Interest Period relating
thereto ending during the continuance of any Default or Event of Default.

(c)           Automatic Conversion.  In the event that Borrower does not notify
the Agent of its election hereunder with respect to any LIBOR Rate Loan at least
three (3) Business Days prior to the last day of the applicable Interest Period,
such Loan shall be automatically converted to a Prime Rate Loan at the end of
the applicable Interest Period.

(d)           Timing of Conversion Request.  Any Conversion Request shall be
given to the Agent prior to 1:00 p.m.  (Cleveland, Ohio time) in order for such
Business Day to count toward the minimum number of Business Days required.

3.5           Inability to Determine LIBOR Rate.  In the event that, prior to
the commencement of any Interest Period relating to any LIBOR Rate Loan, the
Agent shall, in the exercise of its good faith business judgment, determine that
adequate and reasonable methods do not exist for ascertaining the LIBOR Rate for
such Interest Period, the Agent shall forthwith give notice of such
determination (which shall be conclusive and binding on the Borrower and the
Lenders) to the Borrower and the Lenders.  In such event (a) any Loan Request
with respect to LIBOR Rate Loans shall be automatically withdrawn and shall be
deemed a request for Prime Rate Loans, (b) all Conversion Requests shall be
automatically withdrawn and (c) each LIBOR Rate Loan will automatically, on the
last day of the then current Interest Period thereof, become a Prime Rate Loan,
and the obligations of the Lenders to make LIBOR Rate Loans shall be suspended
until the Agent determines in the exercise of its good faith business judgment
that the circumstances giving rise to such suspension no longer exist, whereupon
the Agent shall so notify Borrower and the Lenders.

3.6           Illegality.  Notwithstanding any other provisions herein, if any
present or future law, regulation, treaty or directive or the interpretation or
application thereof shall make it unlawful, or any central bank or other
governmental authority having jurisdiction over a Lender or its LIBOR Lending
Office shall assert that it is unlawful, for any Lender to make or maintain
LIBOR Rate Loans, such Lender, after taking all commercially reasonable efforts
to resolve such illegality, including the designation of a different LIBOR
Lending Office, shall forthwith give notice of such circumstances to the Agent
and Borrower and thereupon (a) the commitment of the Lenders to make LIBOR Rate
Loans or convert Loans of another Type to LIBOR Rate Loans shall forthwith be
suspended and (b) the LIBOR Rate Loans then outstanding shall be converted
automatically to Prime Rate Loans on the last day of each Interest Period
applicable to such LIBOR Rate Loans or within such earlier period as may be
required by law.

3.7           Interest on Overdue Amounts; Late Charges; Default Rate Interest. 
Overdue principal and (to the extent permitted by applicable law) interest on
the Loans and all other overdue amounts payable hereunder or under any of the
other Loan Documents shall bear interest at the Default Rate, until such amount
shall be paid in full (after as well as before judgment), or if such rate shall
exceed the maximum rate permitted by law, then at the maximum rate permitted by
law.  In addition, the Borrower

19


--------------------------------------------------------------------------------




shall pay a late charge equal to four percent (4%) of any amount of interest
and/or principal payable on the Loans, except upon maturity or acceleration, or
any other amounts payable under the Loan Documents, which is not paid within ten
(10) days of the date when due.  Further in addition, upon the occurrence of an
Event of Default, at the election of the Agent, the Loans shall bear interest at
the Default Rate prior to acceleration.  All late charges and Default Rate
interest shall be immediately due and payable.

3.8           Computations.  All computations of interest on the Loans and of
other fees to the extent applicable shall be based on a 365-day year and paid
for the actual number of days elapsed.  Whenever a payment hereunder or under
any of the other Loan Documents becomes due on a day that is not a Business Day,
the due date for such payment shall be extended to the next succeeding Business
Day, and interest shall accrue during such extension.

3.9           Limitation on Interest.  Notwithstanding anything in this
Agreement to the contrary, all agreements between the Borrower and the Lenders
and the Agent, whether now existing or hereafter arising and whether written or
oral, are hereby limited so that in no contingency, whether by reason of
acceleration of the maturity of any of the Obligations or otherwise, shall the
interest contracted for, charged or received by the Lenders exceed the maximum
amount permissible under applicable law.  If, from any circumstance whatsoever,
interest would otherwise be payable to the Lenders in excess of the maximum
lawful amount, the interest payable to the Lenders shall be reduced to the
maximum amount permitted under applicable law; and if from any circumstance the
Lenders shall ever receive anything of value deemed interest by applicable law
in excess of the maximum lawful amount, an amount equal to any excessive
interest shall be applied to the reduction of the principal balance of the
Obligations and to the payment of interest or, if such excessive interest
exceeds the unpaid balance of principal of the Obligations, such excess shall be
refunded to the Borrower.  All interest paid or agreed to be paid to the Lenders
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full period until payment in full of the
principal of the Obligations (including the period of any renewal or extension
thereof) so that the interest thereon for such full period shall not exceed the
maximum amount permitted by applicable law.  This §3.9 shall control all
agreements between the Borrower, the Lenders and the Agent.

4.                                       REPAYMENT AND CERTAIN GENERAL
PROVISIONS. 

4.1           Maturity.  The Borrower promises to pay on the Maturity Date, and
there shall become absolutely due and payable on the Maturity Date, all of the
Loans on such date, together with any and all accrued and unpaid interest
thereon and all fees owed hereunder.

4.2           Mandatory Prepayments.  Borrower promises to pay when the same may
become due and payable the following amounts:

20


--------------------------------------------------------------------------------




(a)           Required Amortization. Borrower shall make principal installments
to the Agent for the benefit of the Lenders in an amount sufficient to cause the
outstanding principal balance of the Loans to be at or below the following
levels by the following dates:  December 31, 2008: $110,000,000.00; on September
30, 2009:  $85,00,000.00; on September 30, 2010: $50,000,000.00. Thereafter the
remaining principal balance of the Loans shall be payable in four consecutive
quarterly equal installments of $12,500,000.00 at the end of such quarter with
the outstanding principal balance of the Loan together with all accrued and
unpaid interest thereon and any other Obligations maturing and becoming
immediately due and payable on the Maturity Date.

(b)           Project Indebtedness to Project Value Compliance.  In addition, in
the event that Borrower shall not comply with the Project Indebtedness to
Project Value ratio as set forth in §9.3 herein, Borrower shall repay the
portion of the outstanding principal balance of the Loan necessary to resume and
continue in compliance with such ratio.

4.3           Optional Prepayments.  After the Lock Out Period, the Borrower
shall have the right, at its election, to prepay the Loans as a whole or in
part, at any time without penalty or premium, except as provided in §4.7.  The
Borrower shall give the Agent, no later than 2:00 p.m., Cleveland, Ohio time, at
least three (3) Business Days prior written notice of any prepayment pursuant to
this §4.3, in each case specifying the proposed date of payment of the Loans and
the principal amount to be paid. If Borrower pays any installment of principal
prior to the end of the Lock Out Period, Borrower shall pay the Yield
Termination Amount in connection with such prepayment. The terms and conditions
of this Section 4.3 shall not be applicable to receipt of proceeds from Release
Prices as provided herein.

4.4           Funds for Payments.

(a)           Payment.  All payments of principal, interest, other fees and any
other amounts due hereunder or under any of the other Loan Documents shall be
made to the Agent, for the respective accounts of the Lenders and the Agent, as
the case may be, at the Agent’s Head Office, no later than 1:00 p.m. 
(Cleveland, Ohio time) on the day when due, in each case in immediately
available funds.  The Agent is further hereby authorized to advance amounts as
Loans for the payment of the Obligations on the dates when the amount thereof
shall become due and payable if the Borrower does not pay such amounts when due.

(b)           Setoff, Deduction, Etc.  All payments by the Borrower hereunder
and under any of the other Loan Documents shall be made without setoff or
counterclaim and free and clear of and without deduction for any taxes, levies,
imposts, duties, charges, fees, deductions, withholdings, compulsory loans,
restrictions or conditions of any nature now or hereafter imposed or levied by
any jurisdiction or any political subdivision thereof or taxing or other
authority therein unless the Borrower is compelled by law to make such deduction
or withholding.  If any such obligation is imposed upon the Borrower with
respect to any amount payable by it under any of the Loan Documents, the
Borrower will pay to the Agent, for the account of the Lenders or the Agent (as
the case

21


--------------------------------------------------------------------------------




may be), on the date on which such amount is due and payable under such Loan
Document, such additional amount in Dollars as shall be necessary to enable the
Lenders or the Agent to receive the same net amount which the Lenders or the
Agent would have received on such due date had no such obligation been imposed
upon the Borrower.  The Borrower will deliver promptly to the Agent certificates
or other valid vouchers for all taxes or other charges deducted from or paid
with respect to payments made by the Borrower hereunder or under such other Loan
Document.

4.5           Additional Costs, Etc.  Notwithstanding anything herein to the
contrary, if any present or future applicable law, or any amendment or
modification of present applicable law, which expression, as used herein,
includes statutes, rules and regulations thereunder and legally binding
interpretations thereof by any court or by any governmental or other regulatory
body or official with appropriate jurisdiction charged with the administration
or the interpretation thereof and requests, directives, instructions and notices
at any time or from time to time hereafter made upon or otherwise issued to any
Lender or the Agent by any central bank or other fiscal, monetary or other
authority (whether or not having the force of law), shall:

(a)           subject any Lender or the Agent to any tax, levy, impost, duty,
charge, fee, deduction or withholding of any nature with respect to this
Agreement, the other Loan Documents, such Lender’s Commitment, or the Loans
(other than taxes based upon or measured by the income or profits of such Lender
or the Agent);

(b)           materially change the basis of taxation (except for changes in
taxes on income or profits) of payments to any Lender of the principal of or the
interest on any Loans or any other amounts payable to any Lender under the Loan
Documents;

(c)           impose or increase or render applicable any special deposit,
reserve, assessment, liquidity, capital adequacy or other similar requirements
(whether or not having the force of law) against any Loan; or

(d)           impose on any Lender or the Agent any other conditions or
requirements with respect to this Agreement, the other Loan Documents, the
Loans, such Lender’s Commitment, or the class of loans or commitments of which
any of the Loans or such Lender’s Commitment forms a part;

and the result of any of the foregoing is (i) to increase the cost to any Lender
of making, funding, issuing, renewing, extending or maintaining any of the Loans
or such Lender’s Commitment, (ii) to reduce the amount of principal, interest or
other amounts payable to such Lender or the Agent hereunder on account of such
Lender’s Commitment or any of the Loans, or (iii) to require such Lender or the
Agent to make any payment or to forego any interest or other sum payable
hereunder, the amount of which payment or foregone interest or other sum is
calculated by reference to the gross amount of any sum receivable or deemed
received by such Lender or the Agent from the Borrower hereunder, then, and in
each such case, such Lender shall deliver to the Borrower thirty (30) days prior
written notice of such Lender’s intent to request payment pursuant to this §4.5,
and the Borrower will, within thirty (30) days of demand made by such Lender or
(as the case may be) the

22


--------------------------------------------------------------------------------




Agent, pay to such Lender or the Agent such additional amounts as such Lender or
the Agent shall determine in good faith to be sufficient to compensate such
Lender or the Agent for such additional cost, reduction, payment or foregone
interest or other sum.  Each Lender and the Agent in determining such amounts
may use any reasonable averaging and attribution methods, generally applied by
such Lender or the Agent.

4.6           Capital Adequacy.  If after the date hereof any Lender determines
that (a) the adoption of or change in any law, rule, regulation or guideline
regarding capital requirements for banks or bank holding companies or any change
in the interpretation or application thereof by any governmental authority
charged with the administration thereof, or (b) compliance by such Lender or its
parent bank holding company with any guideline, request or directive of any such
entity regarding capital adequacy or any amendment or change in interpretation
of any existing guideline, request or directive (whether or not having the force
of law), has the effect of reducing the return on such Lender’s or such holding
company’s capital as a consequence of such Lender’s commitment to make Loans
hereunder to a level below that which such Lender or holding company could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such holding company’s then existing policies with respect to
capital adequacy and assuming the full utilization of such entity’s capital) by
any amount deemed by such Lender to be material, then such Lender may notify
Borrower thereof.  The Borrower agrees to pay to such Lender the amount of such
reduction in the return on capital as and when such reduction is determined upon
presentation by such Lender of a statement of the amount setting forth the
Lender’s calculation thereof.  In determining such amount, such Lender may use
any reasonable averaging and attribution methods.  Notwithstanding the
foregoing, the Borrower shall have the right, in lieu of making the payment
referred to in this §4.6, to prepay the Loan of the applicable Lender within
forty-five (45) days of such demand for payment and avoid the payment of the
amounts otherwise due under this §4.6, provided, however, that the Borrower
shall be required to pay, together with such prepayment of the Loan, all other
costs, damages and expenses otherwise due under this Agreement as a result of
such prepayment.

4.7.          Indemnity by Borrower.  If, due to prepayments made by the
Borrower or due to acceleration of the maturity date of any LIBOR Rate Loans
pursuant to the terms of this Agreement, or due to any other reason, the Agent
receives payments of principal on any LIBOR Rate Loans other than on the last
day of an Interest Period, the Borrower shall, upon demand by the Agent, pay to
the Agent for the benefit of the applicable Lenders any amounts required to
compensate any such Lenders for any losses, costs or expenses which such Lenders
may reasonably and actually incur as a result of such prepayment, including
without limitation, any loss, costs or expenses incurred by reason of
liquidation or reemployment of deposits or other funds acquired by such Lenders
to fund or maintain their portion of the LIBOR Rate Loans.  Such compensation
shall include, without limitation, an amount calculated as follows:

(a)           First, the Agent shall determine in good faith the amount by which
(i) the total amount of interest which would have otherwise accrued hereunder on
each

23


--------------------------------------------------------------------------------




installment of principal so paid, during the period beginning on the date of
such payment and ending on the date such installment would have been due (the
“Reemployment Period”), exceeds (ii) the total amount of interest which would
accrue during the Reemployment Period, on a deposit in the interbank LIBOR
borrowing market in an amount equal (as nearly as may be) to the amount of
principal so paid and to have a maturity comparable to the Reemployment Period. 
Each such amount is hereafter referred to as an “Installment Amount”.

(b)           Second, each Installment Amount shall be treated as payable as of
the date on which the related principal installment would have been payable by
the Borrower had such principal installment not been prepaid.

(c)           Third, the amount to be paid on each such date shall be the
present value of the Installment Amount determined by discounting the amount
thereof from the date on which such Installment Amount is to be treated as
payable, at the same annual interest rate as that payable upon the interbank
LIBOR deposit designated as aforesaid by the Agent.

5.                                       COLLATERAL.

5.1           Collateral.  The Obligations shall be secured by (i) a perfected
first priority lien (or with respect to the Second Lien Security Documents, by a
perfected second priority lien) or security title and security interest to be
held by the Agent for the benefit of the Lenders in all of the Collateral, all
pursuant to the terms of the Security Documents, (ii) the Guarantees and (iii)
such additional collateral, if any, as the Agent for the benefit of the Lenders
from time to time may accept or require as security for the Obligations.
Borrower shall, and or Borrower shall cause Guarantors to, grant a perfected
first priority (or second priority with respect to Signal Landmark) security
interest in the Collateral.

5.2           Appraisals; Adjusted Value.

(a)           Initial Appraisal.  Agent has received and approved that certain
initial Appraisal report dated July 14, 2006 for the Brightwater Project
performed by Cushman & Wakefield.

(b)           Subsequent Appraisals.  The Agent may also, for the purpose of
determining the current Asset Value of any Project or Other Projects of Borrower
or Guarantors obtain additional or interim Appraisals updating and revising
prior Appraisals with respect to any Project or Other Projects (i) in any event
not later than after twelve (12) months from the date of the commission of the
preceding Appraisal, (ii) at any time, at the Agent’s commercially reasonable
discretion; provided no Default or Event of Default exists, Borrower shall not
be required to pay for Appraisals from and after the Effective Date obtained
pursuant to this subsection (ii) more frequently than once every twelve (12)
months, or (iii) at any time following a condemnation of more than an immaterial
portion of any Project (as reasonably determined by the Agent) or any material
adverse change with respect to any Project (provided that such Appraisal shall

24


--------------------------------------------------------------------------------




be limited to the affected Project).  Subject to the limitation set forth in the
immediately preceding sentence, the expense of such Appraisals and updates
performed pursuant to this §5.2 shall be at the cost of Borrower.

(c)           Appraisal Variations.  The Borrower acknowledges that the Agent
may make changes or adjustments to the value set forth in any Appraisal as may
be required by the appraisal department of the Agent in the exercise of its good
faith business judgment, and that the Agent is not bound by the value set forth
in any Appraisal performed pursuant to this Agreement and does not make any
representations or warranties with respect to any such Appraisal.  The Borrower
further agrees that the Lenders shall have no liability as a result of or in
connection with any such Appraisal for statements contained in such Appraisal,
including without limitation, the accuracy and completeness of information,
estimates, conclusions and opinions contained in such Appraisal, or variance of
such Appraisal from the fair value of such property that is the subject of such
Appraisal given by the local tax assessor’s office, or the Borrower’s idea of
the value of such property.

5.3           Project Inspections.  The Agent, through the Inspector or any
other designee, may inspect each Project at its commercially reasonable
discretion during normal business hours to confirm compliance with this
Agreement and each Project Budget.  The reasonable fees and expenses of all such
inspections shall be at the expense of the Borrower, and the Agent shall provide
Borrower with a monthly invoice for such fees and expenses.  Nothing contained
herein, however, shall operate to impose an inspection obligation on the Agent
or to create any representation or warranty by the Agent to the Borrower or the
Lenders regarding the condition of the Projects.

5.4           Release of Brightwater Collateral.  Borrower may request and Agent
shall grant (so long as no Default or Event of Default has occurred and is
continuing or would occur as a result thereof) a release of any Collateral
conveyed pursuant to the Second Lien Security Documents from time to time
subject to the following terms and conditions:

(a)           Purchase Price Such Collateral is sold or conveyed pursuant to a
bona fide arm’s length sale or transaction in the ordinary course of Borrower’s
business to a party that is not an Affiliate of Borrower, with the sale price or
contribution value of such Collateral being equal to the Fair Market Value; and

(b)           Compliance with Agreements The purchaser of such Collateral shall
have complied with all the material terms and conditions required to be
performed by such purchaser under its agreement with Borrower prior to the
delivery of a deed for such Collateral.

(c)           Mechanics of Releases.  Signal Landmark shall prepare such deeds,
surveys, title insurance endorsements, proof of zoning and utility availability
and

25


--------------------------------------------------------------------------------




other requirements as the Agent may request in connection with any release.  All
of the foregoing shall be at the sole cost of Signal Landmark.

(d)           Minimum Release Prices.  At such time that Borrower delivers a
Unit, Borrower shall pay the following amount to the Agent under the Senior
Project Revolver at the time of such sale, transfer or conveyance equal to:

(i)            $600,000.00 per Unit until such time as fifty (50) Units are
delivered; and

(ii)           $1,000,000.00 per Unit thereafter.

The Agent under the Senior Project Revolver shall immediately deliver sixty (60)
percent of the applicable amount to the Agent for application to the
Obligations.

The Release Price shall be delivered to the Agent of the Senior Project Revolver
for application in the following percentages:  (i) sixty (60) percent to this
Senior Term Loan and (ii)  forty (40) percent to the Senior Project Revolver. 
During the pendency of a Monetary Event of Default or an Uncured Non-Monetary
Event of Default,  all proceeds equal to the Release Price shall be retained by
the Agent under the Senior Project Revolver and applied in accordance with the
agreements governing the Senior Project Revolver.  During this period the
Lenders shall have no right to any of the proceeds.

(e)           Other Releases     The requirements set forth above shall not
apply and the Agent or its duly authorized attorney-in-fact shall release any
Collateral conveyed without consideration (i) pursuant to a corrective deed,
(ii) for use as greenbelt, (iii) to a Homeowners Association in the normal
course of business, (iv) for dedication of public rights-of-way for roads or
utilities or (v) in order to satisfy a requirement of a governmental authority. 
In addition to the foregoing, the Agent shall in its commercially reasonable
discretion subordinate any liens imposed by the other Security Documents to
subdivision declarations, utility easements, and similar instruments appropriate
for development.

6.                                       REPRESENTATIONS AND WARRANTIES.

Each of Borrower and the Guarantors hereby makes the following representations
and warranties to the Agent and the Lenders (with respect to any representation
made herein exclusively by Borrower or by any Guarantor such representation or
warranty shall be deemed to be additionally made on behalf of any Consolidated
Person with respect to such Borrower or such Guarantor in each instance):

6.1           Corporate Authority, Enforceability, and Ownership.

(a)           Organization; Good Standing.  Borrower and each Guarantor is duly
incorporated or formed pursuant to its articles of incorporation or formation,
as the case may be, filed with the Secretary of State of Delaware or California,
respectively and

26


--------------------------------------------------------------------------------




is validly existing and in good standing under the laws of the State of
California. Borrower and each Guarantor is qualified to do business in each
State where Borrower is required to be so qualified pursuant to the local laws
thereof or where the failure to be qualified could have a Material Adverse
Effect on Borrower or any Project.  Each of Borrower and the Guarantors (i) has
all requisite power to own its respective properties and conduct its respective
business as now conducted and as presently contemplated, and (ii) to the extent
applicable, is in good standing as a foreign entity and is duly authorized to do
business in the jurisdictions where legally necessary for the conduct of its
business.

(b)           Authorization.  The execution, delivery and performance of the
Loan Documents to which the Borrower or the Guarantors are or are to become a
party and the transactions contemplated hereby and thereby (i) are within the
authority of such Person, (ii) have been duly authorized by all necessary
proceedings on the part of such Person, (iii) do not and will not conflict with
or result in any breach or contravention of any provision of law, statute, rule
or regulation to which such Person is subject or any judgment, order, writ,
injunction, license or permit applicable to such Person, (iv) do not and will
not (whether with the passage of time or the giving of notice, or both) conflict
with or constitute a default under any provision of the articles of
incorporation, articles of organization, partnership agreement, declaration of
trust or other charter documents, bylaws or operating agreement of, or any
agreement or other instrument binding upon, such Person or any of its
properties, and (v) do not and will not result in or require the imposition of
any lien or other encumbrance on any of the properties, assets or rights of such
Person, except for the liens and security title granted by the Loan Documents.

(c)           Enforceability.  The execution and delivery of the Loan Documents
to which the Borrower or the Guarantors are or are to become a party are or will
be, as the case may be, valid and legally binding obligations of such Person
enforceable in accordance with the respective terms and provisions hereof and
thereof, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights.

(d)           Ownership.  The ownership of Borrower and each Subsidiary of
Borrower or any Guarantor and Joint Venture of Borrower or any Guarantor is as
set forth on the organizational chart set forth as Exhibit “B” hereto.

6.2           Default Under Organizational Documents and Operating Agreements. 
No director, officer, member or shareholder of Borrower or Guarantor is in
default in the performance of any of its obligations under the respective
organizational documents of Borrower or Guarantor.

6.3           Subsidiaries and Joint Ventures.  Neither Borrower nor any
Guarantor owns any Subsidiary or any interest in any other Person or in any
Joint Venture except as shown on Exhibit “C” hereto.

6.4           Governmental Approvals.  The execution, delivery and performance
of this Agreement and the other Loan Documents to which the Borrower or the
Guarantors

27


--------------------------------------------------------------------------------




are or are to become a party and the transactions contemplated hereby and
thereby do not require the approval or consent of, or filing with, any
governmental agency or authority other than those already obtained and the
filing of the Security Documents in the appropriate records office.

6.5           Chief Executive Office.  The chief executive office of the
Borrower is and shall be located at 6 Executive Circle, Suite 250, Irvine, CA
92614.

6.6           Fiscal Year.  The Borrower and each Guarantor has a fiscal year
ending December 31 of each calendar year.

6.7           Transaction in Best Interests of Borrower and Guarantors;
Consideration.  Borrower and Guarantors are engaged in a common enterprise and
related line of business. The transaction evidenced by the Loan Documents is in
the best interests of the Borrower, the Guarantors and the creditors of such
Persons.  The direct and indirect benefits to inure to the Borrower and the
Guarantors pursuant to this Agreement and the other Loan Documents constitute
substantially more than “reasonably equivalent value” (as such term is used in
Section 548 of the Bankruptcy Code) and “valuable consideration,” “fair value,”
and “fair consideration” (as such terms are used in any applicable state
fraudulent conveyance law), in exchange for the Obligations of the Borrower and
the Guarantors, and but for the willingness of the Guarantors to execute and
deliver the Guaranties, the Borrower would be unable to obtain the financing
contemplated hereunder which financing will enable the Borrower to have
available financing to conduct and expand its business.

6.8           No Fraudulent Intent.  Neither the execution and delivery of the
Loan Document nor the performance of any actions required hereunder or
thereunder is being undertaken by Borrower or any Guarantor with or as a result
of any actual intent by any of such Persons to hinder, delay or defraud any
entity to which any of such Persons is now or will hereafter become indebted.

6.9           Regulations U and X.  No portion of any Loan is to be used by the
Borrower for the purpose of purchasing or carrying any “margin security” or
“margin stock” as such terms are used in Regulations U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R. Parts 221 and 224.

6.10         Investment Company Act.  Neither the Borrower nor any of the
Guarantors is an “investment company,” or an “affiliated company” or a
“principal underwriter” of an “investment company,” as such terms are defined in
the Investment Company Act of 1940.

6.11         Reportable Transaction.  Neither the Borrower, nor any Guarantor,
any non-Borrower trustor, nor any subsidiary of any of the foregoing intends to
treat the Loans or the transactions contemplated by this Agreement and the other
Loan Documents as being a “reportable transaction” (within the meaning of
Treasury Regulation Section 1.6011-4).  If the Borrower, or any other party to
the Loan Documents, determines to take any action inconsistent with such
intention, the Borrower will promptly notify the Agent

28


--------------------------------------------------------------------------------




thereof.  If the Borrower so notifies the Agent, the Borrower acknowledges that
the Agent may treat the Loans as part of a transaction that is subject to
Treasury Regulation Section 301.6112-1, and the Agent will maintain the lists
and other records, including the identity of the applicable party to the Loans
as required by such Treasury Regulation.

6.12         Tax Status.  Each of the Borrower and the Guarantors (a) has made
or filed all federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, if applicable
or required, except to the extent such Person has obtained an extension of the
deadline to file such return, (b) has paid all taxes and other private or
governmental assessments and charges shown or determined to be due on such
returns, reports and declarations, if applicable or required, except those being
contested in good faith and by appropriate proceedings and (c) has set aside on
its books provisions reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply, if applicable or required.  There are no unpaid taxes or assessments in
any material amount claimed to be due by the taxing authority of any
jurisdiction or pursuant to any private agreement except for those that are
being contested as permitted in this Agreement, and the members or officers of
such Person know of no basis for any such claim.

6.13         Financial Statements.  The Borrower has furnished or has caused to
be furnished to the Agent:  (a) the Consolidated and Consolidating balance
sheets of Borrower as of the dates designated therein certified by Borrower’s
chief finance or accounting officer as fairly presenting the balance sheet of
the respective entity for such period, (b) the Business Plan for the current and
following fiscal year for Borrower, (c) the Project Budget for the Brightwater
Project and financial statements with respect to the Brightwater Project, and
(d) certain other financial information.  Such balance sheets and statements
have been prepared in accordance with Generally Accepted Accounting Principles
and fairly present the financial condition of the Borrower, the Guarantors, and
the Projects as of such dates and the results of the operations of the Borrower
and each Guarantor for such periods.  There are no material liabilities,
contingent or otherwise, of the Borrower not disclosed in the financial
statements and the related notes thereto.  All such business plans accurately
reflect the Borrower’s reasonable anticipation of income and expenses for the
subject periods.

6.14         Brokers.  Neither the Borrower nor any Guarantor has engaged or
otherwise dealt with any broker, finder or similar entity in connection with
this Agreement or the Loans contemplated hereunder.

6.15         No Material Changes.  Since the Balance Sheet Date, there has
occurred no material adverse change in the financial condition or business of
the Borrower or Guarantors as shown on or reflected in the Consolidated balance
sheet of the Borrower, other than changes in the ordinary course of business
that have not had any material adverse effect either individually or in the
aggregate on the business or financial condition of the Borrower or Guarantor. 
There has occurred no material adverse change in the financial condition or
business of any Project from the condition shown on the statements delivered to
the Agent other than changes in the ordinary course of business

29


--------------------------------------------------------------------------------




that have not had any material adverse effect either individually or in the
aggregate on the business or financial condition of any Project.

6.16         Solvency.  As of the Effective Date and after giving affect to the
transactions contemplated by the Loan Documents, including all of the Loans made
or to be made hereunder, neither the Borrower nor the Guarantors is insolvent on
a balance sheet basis, the sum of each such Person’s assets exceeds the sum of
each such Person’s liabilities, each such Person is able to pay its debts as
they become due, and each such Person has sufficient capital to carry on its
business.

6.17         No Bankruptcy Filing.  Neither the Borrower nor the Guarantor is
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or the liquidation of its assets or properties,
and neither the Borrower nor the Guarantor has any knowledge of any Person
contemplating the filing of any such petition against it or any of such other
Persons.

6.18         Other Indebtedness.  Neither Borrower nor any Guarantor has any
Indebtedness not permitted by §8.1.  All Indebtedness of the Borrower and the
Guarantors as of the Effective Date, either jointly or severally, is shown on
the balance sheet and other financial information provided to the Agent and each
Lender on or before the Effective Date with respect to such entity.  Of such
entity, neither the Borrower nor any Guarantor is in default (after giving
effect to applicable grace periods) in the payment of any Indebtedness or the
terms of any agreement, mortgage, deed of trust, security agreement, financing
agreement, indenture or other lease to which any of them is a party which would
have a material adverse effect on the business, assets or financial condition of
the Borrower or the Guarantors.  Neither the Borrower nor any Guarantor is a
party to or bound by any agreement, instrument or indenture that may require the
subordination in right or time of payment of any of the Obligations to any other
Indebtedness or obligation of such Person.  The Borrower and each Guarantor  has
provided to the Agent true, correct and complete copies of all loan agreements,
mortgage, deed of trust, financing agreements or other material agreements
binding upon the Borrower, the Guarantors or their respective properties and
entered into by such Persons as of the date of this Agreement with respect to
any Indebtedness of such Person.

6.19         Litigation.  Except as set forth in Schedule 6.19 there are no
actions, suits, proceedings or investigations of any kind pending or, to the
Borrower’s and the Guarantors’ knowledge and belief, threatened against Borrower
or any Guarantor before any court, tribunal or administrative agency or board
that, if adversely determined, might, either in any case or in the aggregate,
materially adversely affect the properties, assets, financial condition or
business of the Borrower or the Guarantors or materially impair the right of
such Person to carry on business substantially as now conducted by it, or result
in any liability not adequately covered by insurance, or for which adequate
reserves are not maintained on the balance sheet of such Person, or which might
question the validity of any of the Loan Documents, any action taken or to be
taken pursuant hereto or thereto or any lien or security interest created or
intended to be created pursuant hereto or thereto, or which will materially and
adversely affect the ability of such Person to pay and perform the Obligations
in the manner contemplated by the Loan Documents.  There are

30


--------------------------------------------------------------------------------




no judgments outstanding against or affecting Borrower, any Guarantor, or any of
the Collateral which would materially adversely affect the properties, assets,
financial condition or business of the Borrower or the Guarantors.

6.20         Insurance.  The policies of insurance or certificates of insurance
furnished to the Agent with respect to the business and properties of the
Borrower, are in full force and effect, and no notice of cancellation or
non-renewal has been received with respect thereto.  Since the commencement of
its business, Borrower and each Guarantor, as applicable, has maintained
commercially reasonable and adequate amounts of insurance.

6.21         No Material Adverse Contracts.  Neither the Borrower nor any
Guarantor is a party to any contract or agreement that has or is expected to
have any material adverse effect on the business of the Borrower or the
Guarantors.

6.22         No Material Adverse Restrictions.  Neither Borrower nor the
Guarantors is subject to any charter, corporate or other legal restriction, or
any judgment, decree, order, rule or regulation that has or is expected in the
future to have a material adverse effect on the business, assets or financial
condition of the Borrower or the Guarantors.

6.23         Compliance with Other Instruments, Laws, Etc.  To their knowledge
and belief, neither Borrower nor any Guarantor is in violation of any provision
of any agreement or instrument to which it may be subject or by which it or any
of its properties may be bound or any decree, order, judgment, statute, license,
rule or regulation, in any of the foregoing cases in a manner that could result
in the imposition of substantial penalties or materially and adversely affect
the financial condition, properties or business of Borrower or the Guarantors.

6.24         Certain Transactions.  None of the members, officers, directors, or
employees of the Borrower is a party to any transaction with the Borrower or
Guarantors (other than for services as members, employees, officers, and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such member,
officer, director or employee or, to the knowledge of the Borrower, any
corporation, partnership, trust or other entity in which any such member,
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, member, or partner, unless such contract, agreement
or other arrangement is an arm’s-length arrangement with terms comparable to
those which would be obtained from an unaffiliated Person or as otherwise
approved by the Agent.

6.25         ERISA Compliance; Severance Obligations.

(a)           Each pension plan (as defined in §3(2) of ERISA) established or
assumed or maintained, or to which contributions are made by the Borrower or
Guarantors or any member thereof or any Person which is a member of the same
controlled group, or under common control (within the meaning of §414(b) or (c)
of the Code or §4001(b)(l) of ERISA), with any of the foregoing is referred to
herein as a “Pension Plan.”  No Pension Plan is a multi-employer plan (as
defined in §4001(a)(3) of

31


--------------------------------------------------------------------------------


ERISA), and each Pension Plan is, and has at all times been, in compliance in
all material respects with the applicable provisions of ERISA and the Code,
including without limitation any minimum funding requirements applicable with
respect to such Pension Plan.  There have been no reportable events within the
meaning of §4043 of ERISA and the regulations promulgated thereunder with
respect to any Pension Plan.

(b)           Each welfare plan (as defined in §3(1) of ERISA) established or
assumed or maintained, or to which contributions are made, by the Borrower or
the Guarantors or any member thereof is referred to herein as a “Welfare Plan.” 
No Welfare Plan is a multi-employer plan, and each Welfare Plan is, and has at
all times been, in compliance in all material respects with the applicable
provisions of ERISA and the Code.  Neither the Borrower nor any Guarantor has
any liability for post-retirement benefits provided or to be provided to
employees under any Welfare Plan, except to make available continuous coverage
as and to the extent required by the provisions regarding employee benefit plans
set forth in §4980(B) of the Code.

(c)           Except for the Pension Plans and the Welfare Plans, neither the
Borrower nor any Guarantor has established or assumed or maintains or makes any
contributions to any employee benefit plan (as defined in §3(3) of ERISA) except
a Management Cash Incentive Bonus Plan, the details of which have been disclosed
in writing (in Borrower’s 2006 proxy statement) to the Agent prior to the
Effective Date.  There is no material unfulfilled obligation on the part of the
Borrower or the Guarantors to make any contribution with respect to either the
Pension Plans or the Welfare Plans.

(d)           The execution and delivery of the Loan Documents and the
consummation of the transactions contemplated hereby and thereby will not
involve any prohibited transaction within the meaning of ERISA.

(e)           Except as disclosed in writing (in their respective financial
statements) to the Agent and the Lenders prior to the Effective Date, neither
the Borrower nor the Guarantors has any obligation to make severance payments
materially adversely affecting the properties, assets, financial condition or
business of the Borrower or the Guarantors or provide post-employment benefits
materially adversely affecting the properties, assets, financial condition or
business of the Borrower or the Guarantors pursuant to any contract or other
arrangement with any of its employees, officers or directors, excluding the
Pension Plans and Welfare Plans.

6.26         Franchises, Patents, Copyrights, Etc.  The Borrower and each
Guarantor possesses all franchises, patents, copyrights, trademarks, trade names
and servicemarks and all licenses, permits, and rights in respect of the
foregoing, adequate for the conduct of their business substantially as now
conducted without known violation of any rights of others, except where a
failure to possess such rights could not have a material adverse effect on the
business, assets or financial condition of the Borrower.

6.27         Title to Properties.  The Borrower or each Guarantor (as
applicable) owns all of the assets reflected in the Consolidated balance sheet
of the Borrower, as of the Balance Sheet Date or acquired since that date
(except property and assets sold or

32


--------------------------------------------------------------------------------




otherwise disposed of in the ordinary course of business since that date),
subject to no rights of others, including any mortgage, leases, conditional
sales agreements, title retention agreements, liens or other encumbrances,
except for Permitted Liens and the rights of third parties under existing
Housing Purchase Contracts.  Without limiting the foregoing, Borrower or each
Guarantor has good and marketable title to all real property reasonably
necessary for the operation of its business, and all Projects  and Other
Projects free from all liens or encumbrances of any nature whatsoever, except
for Permitted Liens.  Borrower or each Guarantor as the case may be is the
insured under a policy for owner’s title insurance covering such Project or
Other Project owned by Borrower or such Guarantor in an amount not less than the
purchase price of such Project or Other Project paid by the Borrower or such
Guarantor.

6.28         Absence of UCC Financing Statements, Etc.  Except as permitted
pursuant to §8.1(h) herein, there is no financing statement, security agreement,
chattel mortgage, real estate mortgage or other document filed or recorded with
any filing records, registry, or other public office, that purports to cover,
affect or give notice of any present or possible future lien on, or security
interest or security title in, any property of the Borrower or any Guarantor or
rights thereunder (excluding any such items in favor of the Agent).

6.29         Property Status and Condition.  Except as disclosed to the Agent
and the Lenders in writing, there are no unpaid or outstanding real estate or
other taxes or assessments on or against any property of the Borrower or
Guarantors which are payable by the Borrower or Guarantors (except only real
estate or other taxes or assessments, that are not yet delinquent or are being
protested as permitted by this Agreement).  Except as disclosed to the Agent and
the Lenders in writing, there are no pending eminent domain proceedings against
any Project or any part thereof, and, to the knowledge of the Borrower and each
Guarantor, no such proceedings are presently threatened or contemplated by any
taking authority which in either case may individually or in the aggregate have
any material adverse effect on the business or financial condition of the
Borrower or any Guarantor.  None of the Projects or Other Projects is now
damaged as a result of any fire, explosion, accident, flood or other casualty in
any manner which individually or in the aggregate would have any material
adverse effect on the business or financial condition as a whole of the Borrower
or any Guarantor.

6.30         Options to Acquire; Restrictions on Development.  Except in
connection with Housing Purchase Contracts, neither the Owned Land nor the
Collateral is subject to any right of first refusal, right of first offer or
other options to purchase.  Other than standard and customary development
agreements entered into in the ordinary course of the Borrower’s or Guarantor’s
business or standard and customary covenants and restrictions of record
affecting the applicable Project or Other Project, which do not, taken
individually, have a material economic impact on the applicable Project or Other
Project, none of the Projects or Other Project is subject to any material
agreement restricting or limiting its development.

6.31         Restrictions.  Borrower and each Guarantor is familiar with all
restrictions that affect its Projects and the Other Projects and the
construction of the improvements

33


--------------------------------------------------------------------------------




thereon and the contemplated use thereof.  Borrower has obtained, or will be
able to obtain, all permits, approvals, consents and other authorizations
necessary under such restrictions for such construction and use, and such
construction and use will comply with any restrictions.  Neither the Borrower
not any Guarantor has received any written notification that there is any
violation nor to Borrower’s or any Guarantor’s knowledge is there an asserted
violation of any restrictions concerning any of the Projects or Other Projects
or the existing or contemplated use thereof.

6.32         Compliance of Projects with Law.  The location, construction,
occupancy, development, operation and use of the Projects and the Other Projects
comply in all material respects with the terms of all applicable regional impact
plans and reports, all applicable restrictive covenants and deed restrictions,
zoning and subdivision ordinances, building codes, Environmental Laws, and other
applicable laws, statutes, ordinances, rules, regulations, orders or
determinations of any governmental authority.  Subject to completion of
infrastructure improvements and the issuance of final maps and building permits
all Entitlements are Vested and Borrower or Guarantor has obtained (or caused to
be obtained) all necessary, licenses, authorizations, registrations, permits
and/or approvals necessary for the use and operation of the Projects and the
Other Projects or any part thereof in accordance with all applicable laws. 
Without limiting the foregoing, the Borrower and each Guarantor hereby warrants
and represents to the Agent and the Lenders as follows:

(a)           The Projects and Other Projects are zoned to allow the
development, construction and occupancy of Homes. No action is pending to change
or modify any zoning applicable to such Project and the Other Projects, and the
zoning rights are Vested; and

(b)           Other than the final maps and building permits, all permits
necessary for the use and operation of the Projects and Other Projects as
currently developed are Vested and run with and benefit the land.

6.33         Environmental Compliance.  The Borrower and the Guarantors make the
following representations and warranties.

(a)           No Violations.  To the knowledge and belief of the Borrower and
the Guarantors, neither the Borrower, nor the Guarantors, the operators of the
Owned Land, or any operations thereon are in violation, or alleged violation, of
any Environmental Law.

(b)           No Notice of Liability.  Except as may be disclosed on Schedule
6.33(b) attached hereto, neither the Borrower nor the Guarantors has received
notice from any third party including, without limitation, any federal, state or
local governmental authority, (i) that it has been identified as a potentially
responsible party under CERCLA with respect to a site listed on the National
Priorities List, 40 C.F.R. Part 300 Appendix B (1986); (ii) that any Hazardous
Material has been released or is threatened to be released at, on, under or from
the Owned Land, or (iii) that any claim, action, cause of action, complaint, or
legal or administrative proceeding is pending or threatened against

34


--------------------------------------------------------------------------------




Borrower or any Guarantor arising out of any third party’s incurrence of costs,
expenses, losses or damages of any kind whatsoever in connection with any
Environmental Law or any Release or threatened Release.

(c)           No Releases.  With respect to Owned Land, to the knowledge and
belief of the Borrower and the Guarantors and except as otherwise disclosed in
those certain environmental reports set forth in Schedule 6.33(c), (i) no
portion of the Owned Land has been used as a landfill or for dumping or for the
handling, processing, storage or disposal of Hazardous Materials except in the
ordinary course of business and in accordance and in full compliance with all
Environmental Laws, and no underground tank or other underground storage
receptacle for Hazardous Materials is located on any portion of the Owned Land;
(ii) in the course of any activities conducted by the Borrower, the Guarantors
or the operators of any of their properties, no Hazardous Materials have been
generated or are being used on the Owned Land except in the ordinary course of
business and in accordance with all Environmental Laws; (iii) there has been no
past or present or threatened Release on, upon, into or from any Owned Land
other than de minimis quantities not in violation of Environmental Laws; (iv) to
the Borrower’s knowledge, there have been no Releases on, upon, from or into any
real property in the vicinity of any of the Owned Land which, through soil or
groundwater contamination, may have come to be located on, and which would have
a material adverse effect on the value of, the Owned Land; and (v) any Hazardous
Materials that have been generated by the Borrower has been transported off-site
only by approved licensed carriers of Hazardous Materials and treated or
disposed of only by treatment or disposal facilities maintaining valid permits
as required under all applicable Environmental Laws, which transporters and
facilities have been and are, to the Borrower’s knowledge, operating in
compliance with such permits and applicable Environmental Laws.

(d)           No Required Action.  Neither Borrower nor Guarantors have received
any written notification that and to the knowledge of Borrower and Guarantors,
neither the Borrower, the Guarantors, any Project or the Collateral is subject
to any applicable Environmental Law requiring the performance of site
assessments or the removal or remediation of Hazardous Materials, or the giving
of notice to any governmental agency or the recording or delivery to other
Persons of an environmental disclosure document or statement by virtue of the
transactions set forth herein and contemplated hereby, or as a condition to the
recording of the Security Deeds or any Security Document or to the effectiveness
of any other transactions contemplated hereby or thereby.

6.34         Loan Documents.  All of the representations and warranties made by
or on behalf of the Borrower and the Guarantors in the Loan Documents or any
document or instrument delivered to the Agent or the Lenders pursuant to or in
connection with any of such Loan Documents are true and correct in all material
respects, and none of such Persons has failed to disclose such information as is
necessary to make such representations and warranties not misleading in any
material respect.  There is no material fact or circumstance known to the
Borrower or Guarantors that would have a

35


--------------------------------------------------------------------------------




material adverse effect on their ability to perform their respective obligations
under the Loan Documents that has not been disclosed to the Agent and the
Lenders, and the written information, reports and other papers and data with
respect to the Borrower, the Guarantors, the Projects and the other Collateral
(other than projections and estimates) furnished to the Agent or the Lenders in
connection with this Agreement or the obtaining of the commitments of the
Lenders hereunder were, at the time so furnished and when considered as a whole,
complete and correct in all material respects, or have been subsequently
supplemented by other information, reports or other papers or data, to the
extent necessary to give in all material respects a true and accurate knowledge
of the subject matter in all material respects.

6.35         No Default or Event of Default.  No Default or Event of Default has
occurred and is continuing hereunder.

7.                                       AFFIRMATIVE COVENANTS OF THE BORROWER
AND GUARANTORS. 

The Borrower and the Guarantors covenant and agree as follows, so long as any
Loan or Note is outstanding:

7.1           Punctual Payment.  The Borrower will duly and punctually pay or
cause to be paid the principal and interest on the Loans and all interest, fees
and other amounts provided for in this Agreement, all in accordance with the
terms of this Agreement and the Notes as well as all other amounts owing
pursuant to the other Loan Documents.

7.2           Maintenance of Office.  The Borrower will maintain its chief
executive office at the address set forth in §6.5.

7.3           Existence.  Borrower and each Guarantor will do or cause to be
done all things necessary to preserve and keep in full force and effect its
legal existence as a corporation or limited liability company in its state of
incorporation or formation, as applicable, and all of its material rights and
licenses.  The Borrower and the Guarantors will continue to engage primarily in
the businesses now conducted by them and in related businesses.

7.4           Subsidiaries and Joint Ventures.  Except as set forth on Exhibit
“C” herein or as otherwise permitted by §8.3 herein without the prior written
consent of the Majority Lenders, neither the Borrower nor any Subsidiary shall
create or form any Joint Venture.

7.5           Records and Accounts.  Borrower and each Guarantor will keep (a)
true and accurate records and books of account in which full, true and correct
entries will be made in accordance with Generally Accepted Accounting Principles
and (b) adequate accounts and reserves for all taxes (including income taxes),
depreciation and amortization of its properties, contingencies and other
reserves.  Neither Borrower nor any Guarantor shall, without the prior written
consent of the Majority Lenders, which shall not be unreasonably withheld make
any material change to the accounting procedures used by such Person in
preparing the financial statements and other information described in §7.6 or
change the Borrower’s or such Guarantor’s fiscal year.

36


--------------------------------------------------------------------------------




7.6           Financial Statements, Certificates and Information.  The Borrower
and Signal Landmark will deliver to the Agent (and the Agent will thereafter
deliver to the Lenders within a reasonable time) the following information on a
consolidated and consolidating basis:

(a)           As soon as practicable, but in any event not later than ninety
(90) days after the end of each fiscal year of Borrower, the audited balance
sheets of Borrower on a combined and individual basis with respect to each,
together with the audited balance sheet, at the end of such year, and the
related individual audited statements of income, changes in capital and cash
flows for such year for Borrower, each setting forth in comparative form the
figures for the previous fiscal year and all such statements to be in reasonable
detail, prepared in accordance with Generally Accepted Accounting Principles,
and accompanied by an auditor’s report prepared without qualification by an
accounting firm reasonably acceptable to the Agent, and any other information
the Agent may reasonably require to complete a financial analysis of Borrower
and the Guarantors, together with a certification by the principal financial or
accounting officer of Borrower and the chief financial officer of each such
other entity that the information contained in such financial statements fairly
presents the financial position of Borrower and the Guarantors on the date
thereof, and together with a written statement from the reviewing accountants to
the effect that they have read a copy of this Agreement, and that, in making the
examination necessary to said certification, they have obtained no knowledge of
any Default or Event of Default, or, if such accountants shall have obtained
knowledge of any then existing Default or Event of Default they shall disclose
in such statement any such Default or Event of Default;

(b)           As soon as practicable, but in any event not later than forty five
(45) days after the end of each Fiscal Quarter of Borrower and Signal Landmark,
the balance sheet of Borrower and Signal Landmark, on an aggregated and
individual basis, and the related Consolidated statements of income, statements
of cash flows for the portion of the fiscal year then elapsed on an aggregated
and individual basis, all prepared in accordance with Generally Accepted
Accounting Principles, and showing any variations for such quarter from the
initial Project Budget, which information shall be provided in the form of the
balance sheet and statements previously provided to the Agent, together with a
certification by the principal financial or accounting officer of each reporting
entity that the information contained in such financial statements fairly
presents the financial position of such entity on the date thereof (subject to
year-end adjustments).  The statements delivered at the end of the fiscal year
of Borrower shall be audited in accordance with subsection (a) above;

(c)           Contemporaneously with the delivery of the financial statements
referred to in clause (a) and (b) above, a statement of all contingent
liabilities of Borrower, Signal Landmark and Signal Holdings which are not
reflected in such financial statements or referred to in the notes thereto
(including, without limitation, all guarantees, endorsements and other
contingent obligations in respect of indebtedness of others, and obligations to
reimburse the issuer in respect of any letters of credit);

37


--------------------------------------------------------------------------------




(d)           Not later than forty-five (45) days after the end of each month,
except ninety (90) days after year-end, a statement (a “Compliance Certificate”)
certified by the chief executive officer, chief financial officer, principal
finance or accounting officer of Borrower and Signal Landmark in the form of
Exhibit “D” hereto evidencing compliance with the applicable Financial
Covenants, and (if applicable) reconciliations to reflect changes in Generally
Accepted Accounting Principles since the Balance Sheet Date, and further
certifying that such officer has caused this Agreement to be reviewed and has no
knowledge of any Default or Event of Default in the performance or observance of
any of the provisions hereof during such Fiscal Quarter or at the end of such
year, or, if such officer has such knowledge, specifying each Default or Event
of Default and the nature thereof;

(e)           Simultaneously with the delivery of the Compliance Certificate,
such information as Agent shall reasonably request showing any changes in the
Asset Value of the Projects (including any Hard Costs).  In addition, at the
request of the Agent, Signal Landmark shall submit to the Agent invoices, work
orders and other documentation reasonably satisfactory to the Agent supporting
the calculation of the costs included in the Asset Value calculations;

(f)            Not later than seven (7) days following the end of each month
during the term of this Agreement (or on the next Business Day as applicable),
for review by the Agent only, a monthly sales report reflecting the sale of any
Unit and a schedule of Homes Under Contract, together with pricing and
anticipated closing dates;

(g)           Contemporaneously with the delivery of such information to
Borrower, copies of all investment reports, investment summaries, appraisals or
other information relating to any Project;

(h)           Copies of all annual federal income tax returns and amendments
thereto of Borrower and the Guarantors;

(i)            Not later than the end of each fiscal year, a Project Budget for
each Project.  Each Project Budget shall be in form reasonably satisfactory to
the Agent and shall contain such other information as the Agent may request;

(j)            Simultaneously with the delivery of the financial statements
referred to in subsection (b) above, a statement of all Distributions made by
Borrower and the Guarantors and showing the flow of such; and

(k)           From time to time such other financial data and information in the
possession of Borrower and the Guarantors (including without limitation
auditors’ management letters, market comparable studies, property inspection and
environmental reports and information as to zoning and other legal and
regulatory changes affecting Borrower and the Guarantors) as the Agent may
reasonably request.

7.7           Inspection of Projects and Books.  The Borrower and the Guarantors
shall permit the Lenders, through the Agent, the Inspector or any representative
designated by

38


--------------------------------------------------------------------------------




the Agent, upon reasonable advance written notice to Borrower, to visit and
inspect any Project, any of the other properties of the Borrower, to examine the
books of account of the Borrower and the Guarantors, as such books relate to any
Project (and to make copies thereof and extracts therefrom) and to discuss the
affairs, finances and accounts of the Borrower with, and to be advised as to the
same by, its officers, all at such reasonable times and intervals during normal
business hours as the Agent or any Lender may reasonably request.

7.8           Insurance.

(a)           Required Coverage.  The Borrower and each Guarantor will, at its
expense, procure and maintain for the benefit of the Agent and the Lenders,
insurance policies issued by reputable insurance companies or associations in
such amounts and covering such risks as are usually carried by companies engaged
in the same or a similar business and similarly situated, which insurance may
provide for reasonable deductibility from coverage thereof.  The Borrower and
each Guarantor (as applicable) shall pay all premiums on insurance policies.  As
customary or appropriate, the insurance policies shall name the Agent and each
Lender as an additional insured and contain a cross liability/severability
endorsement.  The Borrower and each Guarantor (as applicable) shall deliver
duplicate originals or certified copies of all such policies to the Agent, and
the Borrower shall promptly furnish to the Agent all renewal notices and
evidence that all premiums or portions thereof then due and payable have been
paid.  At least 10 days prior to the expiration date of the policies, the
Borrower and each Guarantor (as applicable) shall deliver to the Agent evidence
of continued coverage, including a certificate of insurance, as may be
satisfactory to the Agent.

(b)           Clauses and Endorsements.  All policies of insurance required by
this Agreement shall contain clauses or endorsements to the effect that (i) no
act or omission of the Borrower or Guarantor or anyone acting for such Person
(including, without limitation, any representations made in the procurement of
such insurance), which might otherwise result in a forfeiture of such insurance
or any part thereof, no occupancy or use of any Project for purposes more
hazardous then permitted by the terms of the policy, and no foreclosure or any
other change in title to any Project or any part thereof, shall affect the
validity or enforceability of such insurance insofar as the Agent is concerned,
(ii) the insurer waives any right of setoff, counterclaim, subrogation, or any
deduction in respect of any liability of any such Person and the Agent, (iii)
such insurance is primary and without right of contribution from any other
insurance which may be available, (iv) such policies shall not be modified,
canceled or terminated prior to the scheduled expiration date thereof without
the insurer thereunder giving at least thirty (30) days prior written notice to
the Agent by United States mail, and (v) that the Agent or the Lenders shall not
be liable for any premiums thereon or subject to any assessments thereunder, and
shall in all events be in amounts sufficient to avoid any coinsurance liability.

(c)           Blanket Policy.  The insurance required by this Agreement may be
effected through a blanket policy or policies covering additional locations and
property of the Borrower, each Guarantor and other Persons, provided that such
blanket policy or

39


--------------------------------------------------------------------------------




policies comply with all of the terms and provisions of this §7.8 (excluding
products and completed operations coverage).

(d)           Required Rating.  All policies of insurance required by this
Agreement shall be issued by companies authorized to do business in the State
where the policy is issued and also in the states where any Project of the
insured Borrower is located and having a rating in Best’s Key Rating Guide of at
least “A” and a financial size category of at least “X”.

(e)           Concurrent Insurance.  Neither Borrower nor any Guarantor shall
carry separate insurance, concurrent in kind or form or contributing in the
event of loss, with any insurance required under this Agreement unless such
insurance complies with the terms and provisions of this §7.8.

(f)            Insurance Proceeds.  In the event of any loss or damage to any
Project or Other Project, the Borrower and each Guarantor (as applicable) shall
give prompt written notice to the insurance carrier and the Agent, and the Agent
shall furnish a copy of such notice promptly to each of the Lenders.  The
Borrower and each Guarantor hereby irrevocably authorizes and empowers the
Agent, at the Agent’s option and in the Agent’s commercially reasonable
discretion, as attorney in fact for the Borrower or each Guarantor (as
applicable), to make proof of such loss, to adjust and compromise any claim
under insurance policies, to appear in and prosecute any action arising from
such insurance policies, to collect and receive insurance proceeds, and to
deduct therefrom the Agent’s expenses incurred in the collection of such
proceeds; provided, however, that so long as no Default or Event of Default has
occurred and is continuing and so long as the Borrower shall in good faith
diligently pursue such claim, the Borrower may make proof of loss and appear in
any proceedings or negotiations with respect to the adjustment of such claim,
except that the Borrower may not settle, adjust or compromise any such claim
without the prior written consent of the Agent, which consent shall not be
unreasonably withheld; provided, further, that the Borrower may make proof of
loss and adjust and compromise any claim under casualty insurance policies which
is of an amount less than $1,000,000.00 so long as no Default or Event of
Default has occurred and is continuing and so long as the Borrower shall in good
faith diligently pursue such claim.  The Borrower further authorizes the Agent,
at the Agent’s option, to (i) apply the balance of such proceeds to the payment
of the Obligations whether or not then due, or (ii) if the Agent shall require
the reconstruction or repair of the Project, to hold the balance of such
proceeds as trustee to be used to pay taxes, charges, sewer use fees, water
rates and assessments which may be imposed on any Project or Other Project and
the Obligations as they become due during the course of reconstruction or repair
of any Project and to reimburse the Borrower, in accordance with such terms and
conditions as the Agent may prescribe, for the costs of reconstruction or repair
of any Project, and upon completion of such reconstruction or repair to apply
any excess to the payment of the Obligations.  Notwithstanding the foregoing,
the Agent shall make such net proceeds available to Borrower to reconstruct and
repair the Project, in accordance with such terms and conditions as the Agent
may reasonably prescribe in the Agent’s commercially reasonable discretion for
the disbursement of the proceeds, provided that (i) no Default or

40


--------------------------------------------------------------------------------




Event of Default shall have occurred and be continuing (provided that such
condition shall be deemed satisfied if the Borrower shall cure such Default
prior to the expiration of any applicable grace or notice and cure period),
(ii) the Borrower shall have provided to the Agent additional cash security in
an amount equal to the amount reasonably estimated by the Agent to be the amount
in excess of such proceeds which will be required to complete such repair or
restoration, (iii)  the Agent shall have approved the plans and specifications,
construction budget, construction contracts, and construction schedule for such
repair or restoration and reasonably determined that the repaired or restored
Project will provide the Agent with adequate security for the Obligations,
(iv) the Agent shall determine that such repair or reconstruction can be
completed prior to the Maturity Date, (v) the Agent receives evidence reasonably
satisfactory to it that any such restoration, repair or rebuilding complies in
all material respects with any and all applicable state, federal and local laws,
ordinances and regulations, including without limitation, zoning laws,
ordinances and regulations, and that all required permits, licenses and
approvals relative thereto have been issued, and (vi) the Agent receives
evidence reasonably satisfactory to it that the insurer under such policies of
fire or other casualty insurance does not assert any defense to payment under
such policies against the Borrower or the Agent.  In the event such proceeds are
to be used to restore or repair the Project, the Agent shall hold such proceeds
in an interest bearing account.  Any excess insurance proceeds shall be paid to
the Borrower, or if an Event of Default has occurred and is continuing, such
proceeds shall be applied to the payment of the Obligations, unless in either
case by the terms of the applicable insurance policy the excess proceeds are
required to be returned to such insurer.  In no event shall the provisions of
this §7.8 be construed to extend the Maturity Date or to limit in any way any
right or remedy of the Agent upon the occurrence of an Event of Default
hereunder.  If the Collateral is acquired by the Agent, all right, title and
interest of the Borrower in and to any insurance policies and unearned premiums
thereon and in and to the proceeds thereof resulting from loss or damage to any
Project or Other Project prior to the acquisition shall pass to the Agent as its
interest may appear.

(g)           Subcontractor Insurance.  The Borrower and each Guarantor will
require its subcontractors to obtain and maintain insurance at all times during
the construction of any improvements to any Project or Other Project.  The
insurance required by the subcontractor’s contract shall be subject to approval
by the Agent and such other insurance as may be reasonably required by the Agent
(including, without limitation, commercial general liability insurance,
comprehensive automobile liability insurance, all-risk contractor’s equipment
floater insurance, workmen’s compensation insurance and employer liability
insurance).  The Borrower and each Guarantor will use its commercially
reasonable efforts to cause its architects, engineers and any other design
professionals providing design or engineering services in connection with the
construction of any improvements to any Project or Other Project to obtain and
maintain professional liability insurance covering any claims asserted with
respect to any Project or Other Project for a period of not less than one (1)
year after the date of completion of such improvements, or if not commercially
available, for such period of time as the Agent may reasonably approve.

41


--------------------------------------------------------------------------------




(h)           Other Insurance.  The Borrower and each Guarantor (as applicable)
will, at its expense, procure and maintain insurance covering such Persons and
any Project or Other Projects in such amounts and against such risks and
casualties as are customary for properties of similar character and location,
due regard being given to the type of improvements thereon, their construction,
location, use and occupancy, excluding earthquake and subsidence insurance.

7.9           Condemnation.  If any Project or Other Project or any portion
thereof shall be damaged or taken through condemnation (which term, when used in
this Agreement, shall include any damage or taking by any governmental
authority, quasi-governmental authority, any party having the power of
condemnation, or any transfer by private sale in lieu thereof), either
temporarily or permanently, then the Borrower or Guarantor promptly upon
obtaining knowledge of the institution of any proceeding therefore, shall notify
the Agent of the pendency of such proceeding.  The Borrower and each Guarantor
authorizes the Agent, at the Agent’s option (but in no event shall the Agent be
obligated to), as attorney in fact for the Borrower or Guarantor, to commence,
appear in and prosecute, in the Agent’s or the Borrower’s or Guarantor’s name,
any action or proceeding relating to any condemnation or other taking of any
Project or Other Project and to settle or compromise any claim in connection
with such condemnation or other taking; provided, however, that so long as no
Default or Event of Default has occurred and is continuing and so long as the
Borrower shall in good faith diligently pursue such claim, the Borrower may make
proof of loss and appear in any proceedings or negotiations with respect to the
settlement of such claim, except that the Borrower may not settle, adjust or
compromise any such claim without the prior written consent of the Agent, which
consent shall not be unreasonably withheld; provided, further, that the Borrower
may make proof of loss and adjust and compromise any claim which is of an amount
less than $1,000,000.00 so long as no Default or Event of Default has occurred
and is continuing and so long as the Borrower shall in good faith diligently
pursue such claim.  The proceeds of any award or claim for damages, direct or
consequential, in connection with any condemnation, or other taking of the
Project, or part thereof, or for conveyances in lieu of condemnation, are hereby
assigned and shall be paid to the Agent.  The Borrower and each Guarantor (as
applicable) authorizes the Agent to apply such awards, proceeds or damages,
after the deduction of the Agent’s expenses incurred in the collection of such
amounts, at the Agent’s option, to restoration or repair of any Project or Other
Project or to payment of the Obligations, whether or not then due (and in such
order as the Agent may determine), with the balance, if any, to the Borrower. 
Notwithstanding anything in this §7.9 to the contrary, the Agent shall make the
net condemnation award available to the Borrower to restore and repair the
Project, provided that (a) no Default or Event of Default shall have occurred
and be continuing, (b) the Borrower and each Guarantor, as applicable, shall
have provided to the Agent additional cash security in an amount equal to the
amount reasonably estimated by the Agent to be the amount in excess of such
award which would be required to complete such repair or restoration, (c) the
Agent shall determine that such repair or reconstruction can be completed prior
to the Maturity Date, (d) the Agent shall have determined that any Project or
Other Project can be restored to the same value, utility and substantially
similar condition existing immediately prior to such taking, (e) the plans and
specifications,

42


--------------------------------------------------------------------------------




construction budget, construction contracts and construction schedule for any
such repair, rebuilding or restoration are furnished to the Agent in form and
substance satisfactory to the Agent and are approved by the Agent, and (f) the
Agent receives evidence satisfactory to it that any such restoration, repair or
rebuilding complies in all material respects with any and all applicable state,
federal and local laws, ordinances and regulations, including without
limitation, zoning laws, ordinances and regulations, and that all required
permits, licenses and approvals relative thereto have been issued and remain in
full force and effect.  Any excess condemnation award shall be applied to the
payment of the Obligations.  Borrower and each Guarantor agrees to execute such
further assignment of any awards, proceeds, damages or claims arising in
connection with such condemnation or injury that the Agent may reasonably
require.

7.10         Business Operations.  The Borrower and each Guarantor shall operate
its respective business generally in substantially the same manner as has been
previously conducted, and the Borrower shall not materially change the nature of
such business or engage in any other unrelated businesses or activities except
for the following: (a) acquire unimproved or partially improved Land for use in
the construction of Homes; (b) engage in land enhancement activities for the
purpose of developing Homes or Lots with regard to unimproved Land acquired by
it, including the zoning and rezoning of such Land for the development of Homes
thereon; (c) engage in such other activities ancillary to the other purposes and
businesses as set forth in this §7.10; (d) subject to any restrictions contained
elsewhere in this Agreement, hire, train, employ and contract with such Persons
as may be reasonably necessary to conduct such business as set forth herein; (e)
acquire unimproved Land for sale or to hold such property for the purpose of
future development of Homes or as otherwise allowed under §8.9; (g) investigate
and perform due diligence with respect to potential Projects; (h) engage in such
other activities as are reasonably incidental with respect to the purposes and
businesses as set forth in this §7.10.  The Borrower and each Guarantor shall
further operate their respective businesses in compliance with the terms and
conditions of the Loan Documents.  In addition and notwithstanding anything to
the contrary set forth above in this §7.10, (i) the Borrower’s and each
Guarantor’s development of each Project shall be consistent with the Project
Budgets, except as otherwise approved in writing by the Agent, and (ii) the
Borrower and each Guarantor as applicable shall develop each Project in a manner
and using materials such that the quality and character of such Project is
reasonably consistent with prior projects developed and constructed by Borrower
or Guarantor.

7.11         Use of Proceeds.  The Borrower will use the proceeds of the Loans
solely for permitted Distributions to its shareholders and for such other
incidental costs incurred in connection therewith or herewith as contemplated by
the Loan Documents.

7.12         Compliance with Laws, Contracts, Licenses, and Permits.  Each of
the Borrower and the Guarantors will comply with all material agreements and
instruments to which it is a party or by which it or any of its properties may
be bound.  Each of the Borrower and the Guarantors will comply in all material
respects with (i) all applicable laws and regulations now or hereafter in effect
wherever its business is conducted, including all Environmental Laws and
including the PATRIOT Act (including the

43


--------------------------------------------------------------------------------




submission to Agent of all reasonably requested certificates and documentation
evidencing such compliance), (ii) all applicable decrees, orders, and judgments,
(iii) any requirement to obtain any permit or license in the lawful conduct of
its business, the development of any Project or Other Projects and the sale of
the Homes and (iv) all licenses and permits required by applicable laws and
regulations for the conduct of its business or the ownership, use or operation
of its properties.  If at any time while any Loan or Note is outstanding, any
authorization, consent, approval, permit or license from any officer, agency or
instrumentality of any government shall become necessary or required in order
that Borrower or any Guarantor may fulfill any of its obligations hereunder,
Borrower or such Guarantor will immediately take or cause to be taken all steps
necessary to obtain such authorization, consent, approval, permit or license and
furnish the Agent with evidence thereof.

7.13         Taxes.  The Borrower and each Guarantor will duly pay and
discharge, or cause to be paid and discharged, before the same shall become
overdue, all taxes, assessments and other private or governmental charges
imposed upon it and upon any Project or Other Project, sales and activities, or
any part thereof, or upon the income or profits therefrom, as well as all claims
for labor, materials, or supplies that if unpaid might by law become a lien or
charge upon any of its property; provided that any such tax, assessment, charge,
levy or claim need not be paid if the validity or amount thereof shall currently
be contested in good faith by appropriate proceedings and if the Borrower shall
have set aside on its books reasonably adequate reserves with respect thereto;
and provided, further, that forthwith upon the commencement of proceedings to
foreclose any lien that may have attached as security therefore, the Borrower
either (i) will provide a bond issued by a surety reasonably acceptable to the
Agent and sufficient to stay all such proceedings or (ii) if no such bond is
provided, will pay each such tax, assessment, charge, levy or claim, under
protest or otherwise.

7.14         Plan Assets, Etc.  The Borrower will do, or cause to be done, all
things necessary to ensure that its underlying assets will not be deemed to be
“plan assets” within the meaning of the regulations promulgated under ERISA at
29 C.F.R. 2510.3-101 (the “Plan Asset Regulations”).  The Borrower shall conduct
their affairs so as to constitute either a “real estate operating company” or a
“venture capital operating company” within the meaning of the Plan Asset
Regulations.

7.15         Notices.

(a)           Defaults.  Upon discovery thereof, the Borrower and each Guarantor
will promptly notify the Agent in writing of the occurrence of any Default or
Event of Default.  If any Person shall give any notice or take any other action
in respect of a claimed default (whether or not constituting an Event of
Default) under this Agreement or under or with respect to any other
Indebtedness, and such default would permit the obligee for such Indebtedness to
accelerate the maturity thereof, such Person shall forthwith give written notice
thereof to the Agent, describing the notice or action and the nature of the
claimed default.

44


--------------------------------------------------------------------------------




(b)           Environmental Events.  The Borrower and each Guarantor will
promptly give notice to the Agent (i) upon Borrower or any Guarantor obtaining
knowledge of any potential or known Release, or threat of Release, at or from
any Owned Land other than de minimis quantities not in violation of any
Environmental Law; (ii) of any violation of any Environmental Law that Borrower
or any Guarantor reports in writing or is reportable by such Person in writing
to any federal, state or local environmental agency and (iii) upon becoming
aware thereof, of any inquiry, proceeding, investigation, or other enforcement
action under any environmental lien with respect to the Owned Land.

(c)           Notification of Claims Against Collateral.  The Borrower and each
Guarantor will, promptly upon becoming aware thereof, notify the Agent in
writing of any setoff, claims (including, with respect to the Owned Land,
environmental claims), withholdings or other defenses to which any of the
Collateral or Projects, or the rights of the Agent or the Lenders with respect
to the Collateral, are subject.

(d)           Notice of Litigation and Judgments.  The Borrower and each
Guarantor will give notice to the Agent in writing within thirty (30) days of
becoming aware of any litigation or proceedings threatened in writing or any
pending litigation and proceedings affecting Borrower or any Guarantor or to
which any of such Persons is or is to become a party involving an uninsured
claim against any of such Persons and stating the nature and status of such
litigation or proceedings.  The Borrower will give notice to the Agent, in
writing, in form and detail satisfactory to the Agent and each of the Lenders,
within ten (10) business days of any judgment, whether final or otherwise,
against Borrower in an amount in excess of Five Hundred Thousand and No/100ths
Dollars ($500,000.00).

(e)           Notice of Material Adverse Effect.  The Borrower and each
Guarantor will give notice to the Agent in writing within ten (10) Business Days
of becoming aware of the occurrence of any event or circumstance which might
have a material adverse effect on the business, assets or financial condition of
Borrower or any Guarantor.

(f)            Notice of Casualty or Condemnation.  The Borrower and each
Guarantor will give notice to the Agent in writing within ten (10) Business Days
of becoming aware of any casualty to or condemnation of all or any portion of
any Project or Other Project having a value in excess of $500,000.00

7.16         More Restrictive Agreements.  Without limiting the terms of §8.1,
should Borrower or any Guarantor enter into or modify any agreements or
documents pertaining to any existing or future Indebtedness, which agreements or
documents include covenants (whether affirmative, negative or financial in
nature) which are individually or in the aggregate materially more restrictive
against Borrower or Guarantor than those set forth in §8 or §9, the Borrower and
each Guarantor shall promptly notify the Agent and the Agent and the Lenders may
promptly amend the Loan Documents to include some or all of such more
restrictive provisions as determined by the Agent in its commercially reasonable
discretion.

45


--------------------------------------------------------------------------------




7.17         Additional Guarantors.  Upon the formation of any Subsidiary, Joint
Venture or other Affiliate of the Borrower or any Guarantor, the Borrower or the
Guarantor as applicable shall cause such Subsidiary, Joint Venture or Affiliate
to take all action necessary to join in this Agreement, including the execution
of a Joinder Agreement.

7.18         Guaranties.  Guarantors shall execute and deliver and continuously
comply with all terms and conditions of the Guaranties.

7.19         Trade Name.  The Borrower and each Guarantor shall diligently take
and pursue all commercially reasonable actions to obtain and maintain
appropriate trade names, trademarks, and service marks for the conduct of their
businesses.  In the event that Borrower or any Guarantor should ever change its
name or trade name, Borrower and each Guarantor shall take such actions as may
be reasonably required by the Agent to continue the perfection of any security
interest held by the Agent in and to the Collateral, all at the sole cost and
expense of the Borrower.

7.20         Interest Rate Hedge Agreement.  The Borrower and each Guarantor
shall enter into and maintain in full force and effect at all times the Hedge
Agreement entered into as of the Effective Date with a Termination Date (as
defined in the Schedules therein) of not earlier than thirty months from the
Effective Date.

7.21         Further Assurances.  The Borrower and the Guarantors will cooperate
with the Agent and the Lenders and execute such further instruments and
documents as the Lenders or the Agent shall reasonably request to carry out to
their satisfaction the transactions contemplated by this Agreement and the other
Loan Documents.

8.                                       CERTAIN NEGATIVE COVENANTS OF THE
BORROWER AND GUARANTORS.

8.1           Restrictions on Indebtedness.  Subject to the further restrictions
of §9, neither the Borrower nor the Guarantors will create, incur, assume,
guarantee or be or remain liable, contingently or otherwise, with respect to any
Indebtedness other than:

(a)           Indebtedness to the Lenders and the Agent arising under any of the
Loan Documents;

(b)           current liabilities of such Persons incurred in the ordinary
course of business but not incurred through (i) the borrowing of money or (ii)
the obtaining of credit except for credit on an open account basis customarily
extended and in fact extended in connection with normal purchases of goods and
services;

(c)           Indebtedness in respect of taxes, assessments, governmental
charges or levies and claims for labor, materials and supplies to the extent
that payment therefore shall not at the time be required to be made in
accordance with the provisions of §7.12;

46


--------------------------------------------------------------------------------


(d)           Indebtedness in respect of judgments or awards that have been in
force for less than the applicable period for taking an appeal so long as
execution is not levied thereunder or in respect of which such Person shall at
the time in good faith be prosecuting an appeal or proceedings for review and in
respect of which a stay of execution shall have been obtained pending such
appeal or review;

(e)           endorsements for collection, deposit or negotiation and warranties
of products or services, in each case incurred in the ordinary course of
business;

(f)            Indebtedness of the Borrower and Guarantors with respect to
Bonding Obligations (less the aggregate value of completed work);

(g)           Indebtedness in respect of the Senior Project Revolver; and

(h)           Indebtedness of any Subsidiary or Joint Venture with respect to
Other Projects (but excluding any Indebtedness of Signal Landmark or Signal
Holdings).

8.2           Restrictions on Liens, Etc.  Neither the Borrower nor the
Guarantor will (a) create or incur or suffer to be created or incurred or to
exist any lien, encumbrance, mortgage, pledge, negative pledge, charge,
restriction or other security interest of any kind upon any of its property or
assets of any character whether now owned or hereafter acquired, or upon the
income or profits therefrom, provided that the Borrower and each Guarantor shall
have the right to contest assessments or bond off liens as long as such actions
do not jeopardize the Projects or Other Projects and, in the case of tax
assessments, the Borrower posts additional cash collateral as the Agent may
request and in the case of liens, such bonds are posted to completely remove the
lien within thirty days of the filing of the lien; (b) transfer any of its
property or assets or the income or profits therefrom for the purpose of
subjecting the same to the payment of Indebtedness or performance of any other
obligation in priority to payment of its general creditors; (c) acquire, or
agree or have an option to acquire, any property or assets upon conditional sale
or other title retention or purchase money security agreement, device or
arrangement; (d) suffer to exist any Indebtedness or claim or demand against it
that if unpaid might by law or upon bankruptcy or insolvency, or otherwise, be
given any priority whatsoever over its general creditors; (e) sell, assign,
transfer, pledge or otherwise encumber any accounts, contract rights, general
intangibles, chattel paper or instruments, with or without recourse; or (f)
incur or maintain any obligation to any holder of Indebtedness of any such
Persons which prohibits the creation or maintenance of any lien securing the
Obligations; provided that such Persons may create or incur or suffer to be
created or incurred or to exist:

(i)            liens on properties to secure (A) taxes, assessments and other
governmental charges not overdue or (B) claims for labor, material or supplies
in respect of obligations not overdue;

(ii)           nonmonetary encumbrances on properties (including the Projects
and Other Projects) consisting of easements, rights of way, zoning restrictions,
mineral rights reservations, restrictions on the use of real property,
landlord’s or lessor’s

47


--------------------------------------------------------------------------------




liens under leases to which such Person is a party, and other minor non-monetary
liens or encumbrances none of which interferes materially with the use,
marketability or development of the property affected in the ordinary conduct of
the business of such Person, which encumbrances or liens do not individually or
in the aggregate have a materially adverse effect on the business of any such
Person individually or of the Borrower on a consolidated basis;

(iii)          liens in favor of the Agent for the benefit of the Lenders under
the Loan Documents;

(iv)          liens and encumbrances incurred in connection with Indebtedness
permitted by §8.1(h); and

(v)           liens and encumbrances incurred in connection with the Senior
Project Revolver.

8.3           Restrictions on Investments.  The Borrower and the Guarantors will
not make or permit to exist or to remain outstanding any Investment except
Investments in:

(a)           marketable direct or guaranteed obligations of the United States
of America that mature within one (1) year from the date of purchase by such
Person;

(b)           marketable direct obligations of any of the following: Federal
Home Loan Mortgage Corporation, Student Loan Marketing Association, Federal Home
Loan Lenders, Federal National Mortgage Association, Government National
Mortgage Association, Lender for Cooperatives, Federal Intermediate Credit
Lenders, Federal Financing Lenders, Export-Import Lender of the United States,
Federal Land Lenders, or any other agency or instrumentality of the United
States of America;

(c)           demand deposits, certificates of deposit, bankers acceptances and
time deposits of United States banks having total assets in excess of
$100,000,000.00; provided, however, that the aggregate amount at any time so
invested with any single bank having total assets of less than $1,000,000,000.00
will not exceed $200,000.00;

(d)           securities commonly known as “commercial paper” issued by a
corporation organized and existing under the laws of the United States of
America or any State which at the time of purchase are rated by Moody’s
Investors Service, Inc.  or by Standard & Poor’s Corporation at not less than “P
1” if then rated by Moody’s Investors Service, Inc., and not less than “A 1”, if
then rated by Standard & Poor’s Corporation;

(e)           mortgage-backed securities guaranteed by the Government National
Mortgage Association, the Federal National Mortgage Association or the Federal
Home Loan Mortgage Corporation and other mortgage-backed bonds which at the time
of purchase are rated by Moody’s Investors Service, Inc.  or by Standard &
Poor’s Corporation at not less than “AA” if then rated by Moody’s Investors
Service, Inc.  and not less than “AA” if then rated by Standard & Poor’s
Corporation;

48


--------------------------------------------------------------------------------




(f)            shares of so-called “money market funds” registered with the SEC
under the Investment Company Act of 1940 which maintain a level per-share value,
invest principally in investments described in the foregoing subsections (a)
through (f) and have total assets in excess of $50,000,000.00;

(g)           Borrower may invest in such Subsidiaries or Joint Ventures as
described on Exhibit “C” and so long as no Default or Event of Default exists
Borrower may invest in such other Subsidiaries or Joint Ventures from time to
time including Investments in the form of capital contributions and the amount
of any future required capital contributions to existing or new Joint Ventures,
provided that any Investment in any such Joint Venture individually or in the
aggregate may not exceed fifteen percent (15%) of the Borrower’s Tangible Net
Worth and such Investments in a Subsidiary or Joint Venture shall be consistent
with the Borrower’s customary line of business;

(h)           the Borrower may repurchase in the open market, or otherwise, any
amount of its outstanding shares of common stock, from time to time, as it may
determine in its commercially reasonable discretion; and

(i)            the Borrower may invest in auction rate securities. Auction rate
securities are long-term municipal bonds and preferred stock with interest rates
that reset periodically through an auction process, which occurs in 7, 28, 35,
or 90-day periods.

8.4           Distributions.

(a)           Borrower Distributions Neither the Borrower nor any Guarantor
shall pay any Distribution except as permitted as follows: Borrower may make
Distributions from time to time so long as (i) no Default or Event of Default
shall have occurred and be continuing or a Default or Event of Default would
occur as a result thereof (including without limitation any Default or Event of
Default under the Senior Project Revolver Loan Documents), and (ii) Borrower
maintains sufficient liquidity equal to an amount necessary to complete the
Project, all Other Projects and all other capital needs.

(b)           Signal Landmark Distributions.  Signal Landmark shall not make any
Distributions, prior to the closing and release of seventy-five (75) Units. 
Signal Landmark may during this period, however, make Distributions to the
Borrower for the payment of required payments hereunder and with respect to the
Senior Term Loan and to pay the tax obligations of Signal Landmark. The
conditions set forth below in (i) and (iv) shall apply to the foregoing
Distributions.   Thereafter, Signal Landmark shall not pay any Distribution
except as permitted as follows: Signal Landmark and Signal Landmark Holdings may
distribute (directly or indirectly as the case may be) to Borrower, proceeds
from closing so long as (i) no Default or Event of Default shall have occurred
and be continuing or a Default or Event of Default would occur as a result
thereof (including without limitation any Default or Event of Default under the
Senior Term Loan Documents), (ii) Signal Landmark maintains liquidity (cash on
hand and or availability under this facility) equal to the greater of (x)
$20,000,000; or (y) sufficient funds equal to an amount necessary to complete
the land development at the Project and maintain twelve (12) months of budgeted
operating costs (including without limitation

49


--------------------------------------------------------------------------------




interest costs and Signal Landmark overhead); (iii)  no mandatory prepayments
are due and payable or would be due and payable after the payment of the
Distribution; (iv) Borrower is in compliance with all covenants contained
herein.

8.5           Asset Sales.  Neither the Borrower nor any Guarantor shall sell,
transfer or otherwise dispose of any asset other than in the ordinary course of
business without Agent approval.

8.6           Merger, Consolidation.  Neither the Borrower nor any Guarantor may
become a party to any merger, consolidation or other business combination, or
agree to effect any asset acquisition, stock acquisition or other acquisition,
except for acquisitions otherwise allowed under this Agreement, without the
prior written consent of the Majority Lenders.

8.7           Change of Control and Transfers.  Neither the Borrower nor the
Guarantors shall consent to or otherwise permit a Change of Control.

8.8           Unrelated Business.  Neither the Borrower nor any Guarantor may
engage, directly or indirectly, in any activities except as described in §7.10. 
Without limiting the generality of the foregoing, the following activities shall
not be directly engaged in or undertaken in whole or in part by Borrower or any
Guarantor: (a) acquiring, owning, operating or managing rental housing or
apartments; (b) acquiring, constructing, owning, operating or managing office,
hotel, retail, industrial, mixed-use or other income-producing facilities or
acquiring or holding any debt secured by the same, or (c) acquiring unimproved
Land for any of the purposes described in clauses (a) or (b) of this sentence
except with respect to Hearthside Homes Oxnard LLC’s ongoing development of its
project near Oxnard, California as disclosed in Borrower’s financial statements.
Notwithstanding the foregoing prohibitions, Borrower and each Guarantor may
acquire and hold for resale Land that is intended for commercial development,
mitigation or other similar purposes; provided that (i) such Land is adjacent to
or within Land otherwise acquired by Borrower in compliance with this Agreement,
(ii) such Land is not a substantial portion of the Land then acquired, and
(iii)  Borrower does not develop such Land, other than as developed in
connection with any Project.

8.9           Sale and Leaseback.  Neither Borrower nor any Guarantor will enter
into any arrangement, directly or indirectly, whereby such Person shall sell or
transfer any portion of any Project or Other Project in order that then or
thereafter such Person shall lease back such Land, except in connection with
Model Homes.

8.10         Transactions with Affiliates and Officers.  Neither the Borrower
nor any Guarantor will:

(a)           enter into any transaction, including without limitation, the
purchase, sale or exchange of property or the rendering of any services, with
any Affiliate or any officer or director thereof, or enter into, assume or
suffer to exist any employment

50


--------------------------------------------------------------------------------




or consulting contract with any Affiliate or an officer or director thereof,
except any transaction or contract which is in the ordinary course of such
Person’s business and which is upon fair and reasonable terms no less favorable
to such Person than it could obtain in a comparable arm’s length transaction
with a Person not an Affiliate;

(b)           make any advance or loan to any Affiliate or any director or
officer thereof or to any trust of which any of the foregoing is a beneficiary,
or guarantee any such loan to any such Person; or

(c)           pay any fees or expenses to, or reimburse or assume any obligation
for the reimbursement of any expenses incurred by, any Affiliate or any officer
or director thereof except for any fees or expenses incurred in the ordinary
course of business, through indemnification provisions, or in connection with
any transaction or contract allowed under §8.10(a).

8.11         Compliance with Environmental Laws.

(a)           Neither the Borrower nor any of its Affiliates will do any of the
following:  (i) use any of the Owned Land or any portion thereof as a facility
for the handling, processing, storage or disposal of Hazardous Materials, except
for small quantities of Hazardous Materials used in the ordinary course of
business and in compliance with all applicable Environmental Laws, (ii) cause or
permit to be located on any of the Owned Land any underground tank or other
underground storage receptacle for Hazardous Materials, (iii) generate any
Hazardous Materials on any of the Owned Land except in full compliance with
Environmental Laws, (iv) conduct any activity at any Owned Land or use any Owned
Land in any manner so as to cause a Release or a threat of a Release of
Hazardous Materials on, upon or into the Owned Land or any surrounding
properties, except for de minimis quantities, (v) directly or indirectly
transport or arrange for the transport of any Hazardous Materials except in
compliance with all Environmental Laws, or (vi) conduct any of its activities or
any development of any Project or other Project in a manner that violates any
Environmental Law.

(b)           The Borrower and the Guarantors shall:

(i)            In the event of any change in Environmental Laws governing the
assessment, Release or removal of Hazardous Materials, which change would lead a
prudent lender to require additional testing to avail itself of any statutory
insurance or limited liability, take all action (including, without limitation,
the conducting of engineering tests at the sole expense of the Borrower) to
confirm that no Hazardous Materials are or ever were released or disposed on the
Owned Land; and

(ii)           If any Release or disposal of Hazardous Materials shall occur or
shall have occurred on the Owned Land (including without limitation any such
Release or disposal occurring prior to the acquisition or occupation of such
Owned Land), other than de minimis quantities not in violation of Environmental
Laws, cause the prompt containment and removal of such Hazardous Materials and
remediation of the Owned Land in full compliance with all applicable laws and
regulations and to the

51


--------------------------------------------------------------------------------




reasonable satisfaction of the Agent; provided, that the Borrower and the
Guarantors shall be deemed to be in compliance with Environmental Laws for the
purpose of this clause (ii) so long as it or a responsible third party with
sufficient financial resources is taking reasonable action to remediate or
manage any event of noncompliance to the reasonable satisfaction of the Agent
and no action shall have been commenced by any enforcement agency.  The Agent
may engage its own environmental engineer to review the environmental
assessments and the Borrower’s and the Guarantors’ compliance with the covenants
contained herein.

(c)           At any time after an Event of Default shall have occurred
hereunder, or, whether or not an Event of Default shall have occurred, at any
time that the Agent shall have reasonable grounds to believe that a Release or
threatened Release may have occurred relating to the Owned Land other than de
minimis quantities not in violation of Environmental Laws, or that the Owned
Land is not in compliance with Environmental Laws, the Agent may at its election
obtain such environmental assessments of the Owned Land prepared by an
Environmental Engineer as may be necessary or advisable for the purpose of
evaluating or confirming (i) whether any Hazardous Materials are present in the
soil or water at or adjacent to the Owned Land and (ii) whether the use and
operation of the Owned Land comply with all Environmental Laws.  Environmental
assessments may include detailed visual inspections of the Owned Land including,
without limitation, any and all storage areas, storage tanks, drains, dry wells
and leaching areas, and the taking of soil samples, as well as such other
investigations or analyses as are necessary or appropriate for a complete
determination of the compliance of the Owned Land and the use and operation
thereof with all applicable Environmental Laws.  All such environmental
assessments shall be at the sole cost and expense of the Borrower.

(d)           The Agent may, but shall never be obligated to remove or cause the
removal of any Hazardous Materials from the Owned Land (or if removal is
prohibited by any Environmental Law, take or cause the taking of such other
action as is required by any Environmental Law or otherwise required by the
Agent) if Borrower or any Guarantor fails to comply with its obligation
hereunder with respect thereto (without limitation of the Agent’s rights to
declare a Default or Event of Default under any of the Loan Documents and to
exercise all rights and remedies available by reason thereof); and the Agent and
its designees are hereby granted access to the Owned Land at any time or times,
upon reasonable notice, and a license which is coupled with an interest and
irrevocable, to remove or cause such removal or to take or cause the taking of
any such other action.  All costs, including, without limitation, the costs
incurred by the Agent in taking the foregoing action, damages, liabilities,
losses, claims, expenses (including attorneys’ fees and disbursements) which are
incurred by the Agent as the result of Borrower’s or Guarantor’s failure to
comply with the provisions of this §8.14, shall be paid by the Borrower to the
Agent upon demand by the Agent and shall be additional obligations secured by
the Security Documents.

8.12         ERISA Compliance.  Except for the Welfare Plans in effect on the
Effective Date, the Borrower will not, without giving prior notice to the Agent,
establish,

52


--------------------------------------------------------------------------------




assume, maintain or contribute to any employee benefit plan (as that term is
defined in §3(3) of ERISA).  Borrower will not permit any Pension Plan or
Welfare Plan to (a) engage in a “prohibited transaction” as such term is defined
in §4975 of the Code which would result in a liability for it; (b) incur any
“accumulated funding deficiency”, as such term is defined in §302 of ERISA,
whether or not waived; or (c) be terminated in a manner which would result in
the imposition of a lien or encumbrance on its assets pursuant to §4068 of
ERISA.

8.13         Spec Homes per Project.  There shall be no more than thirty two
(32) Spec Homes in the Project at any one time; provided that for purposes of
this §8.13 Spec Homes shall not include Homes meeting the classification for
inclusion as Model Homes herein. At no time shall there exist more than 40
Housing Purchase Contracts that contain a contingency for the sale of a
purchaser’s existing home.

8.14         Model Homes per Project.  There shall be no more than eighteen (18)
Model Homes in the Brightwater Project at any one time.

9.             FINANCIAL COVENANTS.

So long as any Obligation is outstanding, Borrower and Guarantors shall at all
times comply with the following financial covenants:

9.1           Leverage Ratio.  The Borrower shall not, at the end of any Fiscal
Quarter, permit the Leverage Ratio to exceed the following amounts: 2.75 to 1.00
prior to March 31, 2008; 2.50:1 on or after March 31, 2008 until June 30, 2008
and thereafter 2.25:1 at all times.

9.2           Tangible Net Worth.  The Consolidated Tangible Net Worth for any
Fiscal Quarter shall not be less than the sum of (i) $100,000,000, plus (ii) an
amount equal to 100% of any net equity proceeds during such Fiscal Quarter, plus
(iii) twenty-five percent (25%) of the Borrower’s Net Income as of each fiscal
quarter Test Date, as earned subsequent to December 31, 2006; provided that this
Consolidated Tangible Net Worth at requirement at any given time shall not
require Borrower to maintain Tangible Net Worth in excess of $125,000,000 plus
the amount set forth at (ii) above.

9.3           Project Indebtedness to Project Value Ratio.  The Borrower shall
at all times maintain a maximum Project Indebtedness to Project Value Ratio of
less than 65%.

9.4           Minimum EBITDA/Interest Incurred.  Borrower shall maintain on a
rolling four quarters basis  (i) commencing as of March 31, 2008, a minimum
ratio of EBITDA to Interest Incurred equal to or greater than 1.00:1.00; (ii)
commencing as of June 30, 2008 a minimum ratio at all times of EBITDA to
Interest Incurred in an amount equal to or greater than 2.00:1; (iii) commencing
as of December 31, 2008 and for each Fiscal Quarter thereafter, a minimum ratio
at all times of EBITDA to Interest Incurred in an amount equal to or greater
then 2.50:1.

53


--------------------------------------------------------------------------------




10.           CLOSING CONDITIONS.

The obligations of the Agent and the Lenders to make the initial Loans shall be
subject to the satisfaction of the following conditions precedent on or prior to
the Effective Date.

10.1         Loan Documents.  Each of the Loan Documents shall have been duly
executed and delivered by the respective parties thereto, shall be in full force
and effect and shall be in form and substance satisfactory to the Agent and no
Default or Event of Default shall exist.  The Agent shall have received a fully
executed counterpart of each such document, except that each Lender shall have
received the fully executed original of its Note or Notes.

10.2         Certificates of Existence.  The Agent shall have received from
Borrower and each Guarantor a copy, certified as of a recent date by the
appropriate officer of each State in which such Person is organized, a
certificate confirming that Borrower and each Guarantor is duly existing (and,
if available, in good standing) in such State.

10.3         Certified Organization Documents.  The Agent shall have received
copies, certified as true, correct, and complete by an individual acceptable to
the Agent, of all Articles of Incorporation, Bylaws, Articles of Organization,
Operating Agreements, and other formation documents, and any and all amendments
thereto, of the Borrower and the Guarantors.

10.4         Board of Director’s Resolutions.  The Agent shall have received
written evidence in form satisfactory to the Agent that all action on the part
of the Borrower and the Guarantors necessary for the valid execution, delivery
and performance by such Persons of this Agreement and the other Loan Documents
to which such Person is or is to become a party shall have been duly and
effectively taken.  Without limiting the generality of the foregoing, the Agent
shall have received from such Persons, as applicable, copies, certified as true,
correct and complete by an individual acceptable to the Agent, of their
respective resolutions adopted by their respective boards of directors.

10.5         Incumbency Certificate; Authorized Signers.  The Agent shall have
received from the Borrower and the Guarantors an incumbency certificate, dated
as of the Effective Date, signed by an Authorized Officer of each such Person,
as applicable, and giving the name and bearing a specimen signature of each
individual who shall be authorized to sign, in the name and on behalf of such
person, each of the Loan Documents to which such Person is or is to become a
party.  The Agent shall have also received from Borrower a certificate, dated as
of the Effective Date, signed by an Authorized Officer of Borrower and giving
the name and specimen signature of each individual who shall be authorized to
make Loan Requests and give notices and to take other action on behalf of
Borrower under the Loan Documents.

10.6         Opinion of Counsel.  The Agent shall have received a favorable
opinion addressed to the Agent and the Lenders and dated as of the Effective
Date, in form and substance reasonably satisfactory to the Agent, from outside
counsel of the Borrower and the Guarantors and from local counsel in each State
where the Mortgaged Land is

54


--------------------------------------------------------------------------------




located, as to such matters as the Agent shall reasonably request including the
enforceability of the Loan Documents.

10.7         Payment of Fees.  The Borrower shall have paid to the Agent all
fees required by the Fee and Expense Letter.

10.8         Insurance.  The Agent shall have received certificates evidencing
that the Agent and the Lenders are named as additional insured on all policies
of insurance as required by this Agreement and the other Loan Documents.

10.9         Performance; No Default.  The Borrower and the Guarantors shall
have performed and complied with all terms and conditions herein required to be
performed or complied with by them on or prior to the Effective Date, and on the
Effective Date there shall exist no Default or Event of Default.

10.10       Representations and Warranties.  The representations and warranties
made by the Borrower and the Guarantors in the Loan Documents or otherwise made
by or on behalf of such Persons in connection therewith or after the date
thereof shall have been true and correct in all material respects when made and
shall also be true and correct in all material respects on the Effective Date.

10.11       Proceedings and Documents.  All proceedings in connection with the
transactions contemplated by the Loan Documents shall be reasonably satisfactory
to the Agent in form and substance, and the Agent shall have received all
information and such counterpart originals or certified copies of such documents
and such other certificates, opinions or documents as the Agent may reasonably
require.  No proceeding challenging or seeking to enjoin any of the transactions
contemplated by the Loan Documents shall be pending or shall have been
threatened.

10.12       Compliance Certificate.  The Agent shall have received a Compliance
Certificate dated as of the date of the Effective Date demonstrating compliance
with each of the covenants calculated therein.

10.13       Other Documents.  To the extent requested by the Agent, the Agent
shall have received executed copies of all material agreements of any nature
whatsoever to which the Borrower or the Guarantors are a party affecting or
relating to the use, operation, development, construction or management of the
Projects.

10.14       No Condemnation/Taking.  The Agent shall have received written
confirmation from the Borrower that no condemnation proceedings are pending or
to the Borrower’s knowledge threatened against any Project or any Other Project
or, if any such proceedings are pending or threatened, identifying the same and
any Project or Other Project affected thereby and the Agent shall have
determined that none of such proceedings is or will be material to any Project
or Other Project affected thereby.

10.15       Hedging Agreement.  Borrower shall have delivered the Hedging
Agreement substantially in the form attached hereto as Exhibit “E” together with
the

55


--------------------------------------------------------------------------------




Collateral Assignment of Hedging Agreement substantially in the form attached
hereto as Exhibit “F”.

10.16       Senior Project Revolver Closing and Purchase Option Provisions.  The
Senior Project Revolver shall have at least $50,000,000 in total commitments
thereunder and all conditions precedent to the closing of the Senior Project
Revolver shall have been satisfied or waived by the agent thereunder and each of
the Senior Project Revolver Documents shall have been duly executed and
delivered by the respective parties thereto, shall be in full force and effect
and shall be in form and substance satisfactory to the Agent (including without
limitation provisions governing self-subordination and such inter-creditor
arrangements as Agent may require) and no default or event of default shall
exist thereunder.  In addition, the Agent on behalf of the Lenders and the
Senior Project Revolver lenders (the (“Project Lenders”) shall have entered into
an Acknowledgment and Purchase Agreement, whereby the Obligations hereunder
shall be subordinate to the obligations of Borrower under the Senior Project
Revolver and whereby in exchange Agent on behalf of the Lenders shall have
received the right to purchase such obligations upon the occurrence of a default
or event of default under the Senior Project Revolver.

10.17       Other.  The Agent shall have reviewed such other documents,
instruments, certificates, opinions, assurances, consents and approvals as the
Agent may reasonably have requested.

11.           EVENTS OF DEFAULT; ACCELERATION; ETC.

11.1         Events of Default and Acceleration.  The occurrence of any of the
following events shall constitute an Event of Default:

(a)           Borrower shall fail to pay any principal of the Loans when the
same shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment; provided
however, that Borrower shall have thirty (30) additional days to make any
payment required by Section 4.2(a) herein.

(b)           Borrower shall fail to pay any interest on the Loans or any
Interest Payment Date or if Borrower or any Guarantor shall fail to pay any
other sums due under the Loan Documents, when the same shall become due and
payable, whether at the stated date of maturity or any accelerated date of
maturity or at any other date fixed for payment;

(c)           Borrower or any Guarantor shall fail to comply with any covenant
contained in §7, §8 and the Financial Covenants which, in the case of the
Guarantors, are applicable to the Guarantors;

(d)           Borrower or any Guarantor, as applicable to the Guarantors, shall
fail to perform any other term, covenant or agreement contained herein or in any
of the other Loan Documents (other than those specified above in this §11) that
are applicable to them;

56


--------------------------------------------------------------------------------




(e)           Any representation or warranty made by or on behalf of Borrower or
any Guarantor in any Loan Document, or in any report, certificate, financial
statement, Loan Request, or in any other document or instrument delivered
pursuant to or in connection with this Agreement, any advance of a Loan shall
prove to have been false in any material respect upon the date when made or
deemed to have been made or repeated;

(f)            Borrower or any Guarantor shall fail to pay at maturity, or
within any applicable period of grace, any obligation for borrowed money or
credit received or other Indebtedness, in each case, in excess of $500,000.00,
or fail to observe or perform any material term, covenant or agreement contained
in any agreement by which it is bound (including any event or condition that
requires such debt to be prepaid or redeemed), evidencing or securing any such
borrowed money or credit received or other Indebtedness, in each case, in excess
of $500,000.00, for such period of time as would permit (assuming the giving of
appropriate notice if required) the holder or holders thereof or of any
obligations issued thereunder to accelerate the maturity thereof.

(g)           Borrower or any Guarantor (i) shall make an assignment for the
benefit of creditors, or admit in writing its general inability to pay or
generally fail to pay its debts as they mature or become due, or shall petition
or apply for the appointment of a trustee or other custodian, liquidator or
receiver of any such Person or of any substantial part of the assets of any
thereof, (ii) shall commence any case or other proceeding relating to any such
Person under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation or similar law of any
jurisdiction, now or hereafter in effect, or (iii) shall take any action to
authorize or in furtherance of any of the foregoing;

(h)           A petition or application shall be filed for the appointment of a
trustee or other custodian, liquidator or receiver of Borrower or any Guarantor
or any substantial part of the assets of any thereof, or a case or other
proceeding shall be commenced against any such Person under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation or similar law of any jurisdiction, now or hereafter in effect, and
such Person shall indicate its approval thereof, consent thereto or acquiescence
therein or such petition, application, case or proceeding shall not have been
dismissed within ninety (90) days following the filing or commencement thereof;

(i)            A decree or order is entered appointing any such trustee,
custodian, liquidator or receiver or adjudicating Borrower or any Guarantor
bankrupt or insolvent, or approving a petition in any such case or other
proceeding, or a decree or order for relief is entered in respect of any such
Person in an involuntary case under federal bankruptcy laws as now or hereafter
constituted;

(j)            There shall remain in force, undischarged, unsatisfied and
unstayed, for more than sixty (60) days, whether or not consecutive, any
uninsured final judgment against Borrower or any Guarantor that, with other
outstanding uninsured final judgments, undischarged, against any such Person or
other Borrower or Guarantors exceeds in the aggregate $2,000,000.00;

57


--------------------------------------------------------------------------------




(k)           If all or any portion of the Loan Documents shall be canceled,
terminated, revoked or rescinded otherwise than in accordance with the terms
thereof or with the express prior written agreement, consent or approval of the
Lenders, or any action at law, suit in equity or other legal proceeding to
cancel, revoke or rescind any of the Loan Documents shall be commenced by or on
behalf of Borrower or Guarantor or any of their respective stockholders,
partners, members or beneficiaries, or any court or any other governmental or
regulatory authority or agency of competent jurisdiction shall make a
determination that, or issue a judgment, order, decree or ruling to the effect
that, any one or more of the Loan Documents is illegal, invalid or unenforceable
in accordance with their respective terms;

(l)            Any dissolution, termination, partial or complete liquidation,
merger or consolidation of Borrower or any Guarantor or any Transfer of the
assets of any such Person, other than Transfers excluded from the definition of
Change of Control or otherwise permitted under the terms of the Loan Documents;

(m)          Any suit or proceeding shall be filed against Borrower or any
Guarantor or any of their respective assets which in the good faith business
judgment of the Majority Lenders after giving consideration to the likelihood of
success of such suit or proceeding and the availability of insurance to cover
any judgment with respect thereto and based on the information available to
them, if adversely determined, would result in an uninsured judgment or
settlement that would materially adversely affect the properties, assets,
financial condition or business of the Borrower or the Guarantors in any case or
in the aggregate;

(n)           (i) An ERISA Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Employee Benefit Plan, which ERISA
Reportable Event or institution of proceedings is, in the opinion of the Agent,
likely to result in the termination of such Employee Benefit Plan for purposes
of Title IV of ERISA, and, in the case of an ERISA Reportable Event, the
continuance of such ERISA Reportable Event unremedied for 30 days after notice
of such ERISA Reportable Event pursuant to Section 4043(a), (c) or (d) of ERISA
is given or, in the case of institution of proceedings, the continuance of such
proceedings for 45 days after commencement thereof, (ii) any Employee Benefit
Plan shall terminate for purposes of Title IV of ERISA, or (iii) any other event
or condition shall occur or exist with respect to an Employee Benefit Plan and
in each case in clauses (i) through (iii) above, such event or condition,
together with all other such events or conditions, if any, could subject
Borrower or any Guarantor to any tax, penalty or other liabilities in the
aggregate material in relation to the business, operations, property or
financial or other condition of Borrower or any Guarantor;

(o)           Any Guarantor denies that such Guarantor has any liability or
obligation under the Guaranty or the Environmental Indemnity Agreement, or shall
notify the Agent or any of the Lenders of such Guarantor’s intention to attempt
to cancel or terminate the Guaranty or the Environmental Indemnity Agreement, or
shall fail to observe or comply with any term, covenant, condition or agreement
under the Guaranty

58


--------------------------------------------------------------------------------




or the Environmental Indemnity Agreement after the expiration of any applicable
cure periods provided therein, if any;

(p)           The occurrence of a Change of Control;

(q)           An Event of Default occurs under the Senior Project Revolver;

(r)            Any “Event of Default” as defined in any of the other Loan
Documents, shall occur;

(s)           The Agent shall promptly notify the Lenders of the occurrence of
any Event of Default of which the Agent becomes aware.  Upon the occurrence of
any Event of Default, the Agent may, and upon the request of the Majority
Lenders shall, by notice in writing to the Borrower declare all amounts owing
with respect to this Agreement, the Notes and the other Loan Documents to be,
and they shall thereupon forthwith become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; provided that in the event of any Event
of Default specified in §11.1(f), §11.1(g) §11.1(h), or 11(i) all such amounts
shall become immediately due and payable automatically and without any
requirement of notice from any of the Lenders or the Agent.

11.2         Remedies.  In case any one or more of the Events of Default shall
have occurred and be continuing, and whether or not the Lenders shall have
accelerated the maturity of the Loans pursuant to §11.1, the Agent on behalf of
the Lenders, may proceed to protect and enforce their rights and remedies under
this Agreement, the Notes or any of the other Loan Documents by suit in equity,
the exercise of any remedy under the Loan Documents or under applicable law,
action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations are
evidenced, including to the full extent permitted by applicable law the
obtaining of the ex parte appointment of a receiver, and, if such amount shall
have become due, by declaration or otherwise, proceed to enforce the payment
thereof or any other legal or equitable right.  No remedy herein conferred upon
the Agent or the holder of any Note is intended to be exclusive of any other
remedy and each and every remedy shall be cumulative and shall be in addition to
every other remedy given hereunder or now or hereafter existing at law or in
equity or by statute or any other provision of law.  In the event that all or
any portion of the Obligations is collected by or through an attorney-at-law,
the Borrower shall pay all reasonable costs of collection including, but not
limited to, reasonable attorney’s fees actually incurred.  Any recovery of
attorney’s fees hereunder or under any other Loan Document shall be limited to
reasonable attorney’s fees actually incurred.  Notwithstanding the provisions of
this Agreement providing that the Loans may be evidenced by multiple Notes in
favor of the Lenders, the Lenders acknowledge and agree that, subject to this
Agreement, only the Agent may exercise any remedies arising by reason of a
Default or Event of Default.

59


--------------------------------------------------------------------------------




11.3         Distribution of Collateral Proceeds.  In the event that, following
the occurrence or during the continuance of any Event of Default, any monies are
received in connection with the enforcement of any of the Security Documents, or
otherwise with respect to the realization upon any of the Collateral, such
monies shall be distributed for application as follows:

(a)           First, to the payment of, or (as the case may be) the
reimbursement of, the Agent for or in respect of all reasonable costs, expenses,
disbursements and losses which shall have been incurred or sustained by the
Agent to protect or preserve the Collateral or in connection with the collection
of such monies by the Agent, for the exercise, protection or enforcement by the
Agent of all or any of the rights, remedies, powers and privileges of the Agent
under this Agreement or any of the other Loan Documents or in respect of the
Collateral or in support of any provision of adequate indemnity to the Agent
against any taxes or liens which by law shall have, or may have, priority over
the rights of the Agent to such monies;

(b)           Second, to all other Obligations in the following order: 
(i) first to the payment of any fees or charges outstanding hereunder or under
the other Loan Documents, (ii) next to any accrued and outstanding Default Rate
interest, (iii) next to any accrued and outstanding interest under the Prime
Rate Loans, (iv) next to any accrued and outstanding interest under the LIBOR
Rate Loans, (v) next to any outstanding principal on the Prime Rate Loans, (vi)
next to any outstanding principal on the LIBOR Rate Loans, and (vii) last to any
remaining Obligations (including with respect to any Hedge Agreement) in such
order as the Majority Lenders may determine; and

(c)           Third, the excess, if any, shall be returned to the Borrower or to
such other Persons as are entitled thereto.

12.           RESERVED

13.           THE AGENT.

13.1         Authorization.  The Agent is authorized to take such action on
behalf of each of the Lenders and to exercise all such powers as are hereunder
and under any of the other Loan Documents and any related documents delegated to
the Agent, together with such powers as are reasonably incident thereto,
provided that no duties or responsibilities not expressly assumed herein or
therein shall be implied to have been assumed by the Agent.  The obligations of
the Agent hereunder are primarily administrative in nature, and nothing
contained in this Agreement or any of the other Loan Documents shall be
construed to constitute the Agent as a trustee or fiduciary for any Lender.

13.2         Employees and Agents of the Agents.  The Agent may exercise its
powers and execute its duties by or through employees or agents and shall be
entitled to take, and to rely on, advice of counsel concerning all matters
pertaining to its rights and duties under the Loan Documents.  The Agent may
utilize the services of such Persons as the

60


--------------------------------------------------------------------------------




Agent may reasonably determine and all reasonable fees and expenses of any such
Persons shall be paid by the Borrower.

13.3         No Liability.  Neither the Agent nor any of its shareholders,
directors, officers or employees nor any other Person assisting them in their
duties nor any agent, or employee thereof, shall be liable for any waiver,
consent or approval given or any action taken, or omitted to be taken, in good
faith by it or them under any of the Loan Documents, or in connection herewith
or therewith, or be responsible for the consequences of any oversight or error
of judgment whatsoever, except that the Agent or such other Person, as the case
may be, shall be liable for losses due to its willful misconduct or gross
negligence.

13.4         No Representations.  The Agent shall not be responsible for the
execution or validity or enforceability of this Agreement, the Notes, any of the
other Loan Documents or any instrument at any time constituting, or intended to
constitute, collateral security for the Notes, or for the value of any such
collateral security or for the validity, enforceability or collectability of any
such amounts owing with respect to the Notes, or for any recitals or statements,
warranties or representations made herein, or any agreement, instrument or
certificate delivered in connection with any of the Loan Documents or in any
certificate or instrument hereafter furnished to it by or on behalf of Borrower
or any Guarantor, or be bound to ascertain or inquire as to the performance or
observance of any of the terms, conditions, covenants or agreements in any of
the Loan Documents.  The Agent shall not be bound to ascertain whether any
notice, consent, waiver or request delivered to it by Borrower, any Guarantor or
any other Person or any holder of any of the Notes shall have been duly
authorized or is true, accurate and complete.  The Agent has not made nor does
it now make any representations or warranties, express or implied, nor does it
assume any liability to the Lenders, with respect to the creditworthiness or
financial condition of the Borrower or the Guarantors.  Each Lender acknowledges
that it has, independently and without reliance upon the Agent or any other
Lender, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agent or any other Lender, based upon such information
and documents as it deems appropriate at the time, continue to make its own
credit analysis and decisions in taking or not taking action under the Loan
Documents.

13.5         Payments.

(a)           A payment by Borrower or a Guarantor to the Agent under any of the
Loan Documents for the account of any Lender shall constitute a payment to such
Lender.  The Agent agrees to distribute to each Lender not later than one
Business Day after the Agent’s receipt of good funds, determined in accordance
with the Agent’s customary practices, such Lender’s pro rata share of payments
received by the Agent for the account of the Lenders except as otherwise
expressly provided in any of the Loan Documents.

61


--------------------------------------------------------------------------------


(b)           If in the opinion of the Agent the distribution of any amount
received by it in such capacity hereunder, under the Notes or under any of the
other Loan Documents might involve it in liability, it may refrain from making
such distribution until its right to make such distribution shall have been
adjudicated by a court of competent jurisdiction.  If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the Agent
is to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court.

(c)           Notwithstanding anything to the contrary contained in this
Agreement or any of the other Loan Documents, any Lender that fails to comply
with the provisions of §12 with respect to making dispositions and arrangements
with the other Lenders, where such Lender’s share of any payment received,
whether by setoff or otherwise, is in excess of its pro rata share of such
payments due and payable to all of the Lenders, in each case as, when and to the
full extent required by the provisions of this Agreement, shall be deemed
delinquent (a “Delinquent Lender”) and shall be deemed a Delinquent Lender until
such time as such delinquency is satisfied.  A Delinquent Lender shall be deemed
to have assigned any and all payments due to it from the Borrower and the
Guarantors, whether on account of outstanding Loans, interest, fees or
otherwise, to the remaining nondelinquent Lenders for application to, and
reduction of, their respective pro rata shares of all outstanding Loans in
accordance with the terms of this Agreement.  The Delinquent Lender hereby
authorizes the Agent to distribute such payments to the nondelinquent Lenders in
proportion to their respective pro rata shares of all outstanding Loans in
accordance with the terms of this Agreement. A non-funding Lender shall not be a
Delinquent Lender if it did not fund based on the occurrence of a Force Majeure
event provided that the non-funding Lender funds such amount within two (2)
Business Days of the receipt of notice of the non-funding.  A Delinquent Lender
shall be deemed to have satisfied in full a delinquency when and if, as a result
of application of the assigned payments to all outstanding Loans of the
nondelinquent Lenders or as a result of other payments by the Delinquent Lenders
to the nondelinquent Lenders, the Lenders’ respective pro rata shares of all
outstanding Loans have returned to those in effect immediately prior to such
delinquency and without giving effect to the nonpayment causing such
delinquency.

13.6         Holders of Notes.  Subject to the terms of §17, the Agent may deem
and treat the payee of any Note as the absolute owner or purchaser thereof for
all purposes hereof until it shall have been furnished in writing with a
different name by such payee or by a subsequent holder, assignee or transferee.

13.7         Indemnity.  The Lenders ratably agree hereby to indemnify and hold
harmless the Agent from and against any and all claims, actions and suits
(whether groundless or otherwise), losses, damages, costs, expenses (including
any expenses for which the Agent has not been reimbursed by the Borrower as
required by §15), and liabilities of every nature and character arising out of
or related to this Agreement, the Notes or any of the other Loan Documents or
the transactions contemplated or evidenced

62


--------------------------------------------------------------------------------




hereby or thereby, or the Agent’s actions taken hereunder or thereunder, except
to the extent that any of the same shall be directly caused by the Agent’s
willful misconduct or gross negligence.

13.8         The Agent as Lender.  In its individual capacity, KeyBank shall
have the same obligations and the same rights, powers and privileges in respect
to its Commitment and the Loans made by it, and as the holder of any of the
Notes as it would have were it not also the Agent.

13.9         Resignation or Removal.  The Agent may resign at any time by giving
thirty (30) calendar days’ prior written notice thereof to the Lenders and the
Borrower.  The Agent may be removed as Agent upon thirty (30) days prior written
notice by the Required Lenders.  The Required Lenders shall mean Lenders whose
aggregate principal amount of the outstanding Loans are greater than sixty six
and two-thirds percent (66.2/3%) of the Total Commitment (the “Required
Lenders”) provided that in the event that one Lender has an aggregate principal
amount of the outstanding Loans equal to or greater than such percentage (the
“Sole Majority Lender”) then this definition of Required Lender shall include
the Sole Majority Lender and a minimum of one other Required Lenders  Upon any
such resignation or removal, the Majority Lenders, subject to the terms of
§17.1, shall have the right to appoint as a successor Agent any Lender or any
bank whose senior debt obligations are rated not less than “A” or its equivalent
by Standard & Poor’s Corporation, subject to the prior written approval of
Borrower (provided no Event of Default has occurred and is continuing), not to
be unreasonably withheld or delayed.  Any such resignation or removal shall be
effective upon appointment and acceptance of a successor Agent selected by the
Majority Lenders and, provided no Default or Event of Default has occurred and
is continuing, approved by the Borrower.  If no successor Agent shall have been
appointed and shall have accepted such appointment within thirty (30) days after
the retiring Agent’s giving notice of resignation or the Majority Lender’s
giving notice of removal, then the retiring or removed Agent may, on behalf of
the Lenders, appoint a successor Agent, which shall be a Lender, if any Lender
is willing to so serve.  Upon the acceptance of any appointment as Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring or removed Agent, and the retiring Agent shall be discharged from its
duties and obligations hereunder as Agent.  After any retiring Agent’s
resignation, the provisions of the Loan Documents shall continue in effect for
its benefit in respect of any actions taken or omitted to be taken by it while
it was acting as the Agent.

13.10       Duties in the Case of Enforcement.  In case one or more Events of
Default have occurred and shall be continuing, and whether or not acceleration
of the Obligations shall have occurred, the Agent shall, if (a) so requested by
the Lender or Majority Lenders and (b) the Lenders have provided to the Agent
such additional indemnities and assurances against expenses and liabilities as
the Agent may reasonably request, proceed to exercise all or any legal and
equitable and other rights or remedies as it may have.  The Required Lenders may
direct the Agent in writing as to the method and the extent of any such
exercise, the Lenders hereby agreeing to indemnify and hold the Agent harmless

63


--------------------------------------------------------------------------------




from all liabilities incurred in respect of all actions taken or omitted in
accordance with such directions, provided that the Agent need not comply with
any such direction to the extent that the Agent reasonably believes the Agent’s
compliance with such direction to be unlawful or commercially unreasonable in
any applicable jurisdiction.

13.11       Bankruptcy.  In the event a bankruptcy or other insolvency
proceeding is commenced by or against Borrower or any Guarantor, the Agent shall
have the sole and exclusive right and duty to file and pursue a joint proof of
claim on behalf of all Lenders.  Each Lender irrevocably waives its right to
file or pursue a separate proof of claim in any such proceedings.

14.                                 EXPENSES.

The Borrower agrees to pay (a) the reasonable costs of producing and reproducing
this Agreement, the other Loan Documents and the other agreements and
instruments mentioned herein; (b) any taxes (including any interest and
penalties in respect thereto) payable by the Agent or any of the Lenders,
including any recording, mortgage, documentary or intangibles taxes in
connection with the Security Deeds, the Security Documents and other Loan
Documents, or other taxes payable on or with respect to the transactions
contemplated by this Agreement (other than taxes based upon the Agent’s or any
Lender’s gross or net income, such indemnification to be limited to taxes due
solely on account of the granting of Collateral under the Security Documents and
to be net of any credit allowed to the indemnified party from any other State on
account of the payment or incurrence of such tax by such indemnified party),
including any such taxes payable by the Agent or any of the Lenders after the
Effective Date (the Borrower hereby agreeing to indemnify the Agent and each
Lender with respect thereto); (c) all title insurance premiums, appraisal fees,
engineer’s fees, charges for commercial finance exams and engineering and
environmental reviews and the reasonable fees, expenses and disbursements of the
counsel to the Agent and any local counsel to the Agent incurred in connection
with the performance of due diligence and the preparation, negotiation,
administration or interpretation of the Loan Documents and other instruments
mentioned herein, the addition of Collateral, each closing hereunder, and
amendments, modifications, approvals, consents or waivers hereto or hereunder;
(d) the reasonable fees, expenses and disbursements of the Agent actually
incurred by the Agent in connection with the performance of due diligence,
underwriting analysis, credit reviews and inspection of Projects, and the
preparation, negotiation, administration or interpretation of the Loan Documents
and other instruments mentioned herein, credit and collateral evaluations, and
the making of each advance hereunder; (e) all reasonable out-of-pocket expenses
(including reasonable attorneys’ fees and costs, which attorneys may be
employees of the Agent and the fees and costs of appraisers, engineers,
investment bankers or other experts retained by the Agent) actually incurred by
the Agent at standard hourly rates in connection with (i) the enforcement of or
preservation of rights under any of the Loan Documents against Borrower or any
Guarantor or the administration thereof after the occurrence of a Default or
Event of Default, (ii) the sale of, collection from or other realization upon
any of the Collateral, (iii) the failure of Borrower or any Guarantor to perform
or observe any provision of the Loan Documents, and (iv) any litigation,
proceeding or dispute whether arising hereunder or otherwise, in any way related
to the Agent’s or any of the Lender’s relationship with Borrower or any
Guarantor; and (f) all reasonable fees, expenses and disbursements of the Agent
incurred in connection with UCC searches, UCC filings, title rundowns, title
searches or mortgage

64


--------------------------------------------------------------------------------




recordings.  The covenants of this §14 shall survive payment or satisfaction of
payment of amounts owing with respect to the Notes.

65


--------------------------------------------------------------------------------




15.           INDEMNIFICATION.

The Borrower agrees to indemnify and hold harmless the Agent and the Lenders and
each director, officer, employee, agent and Person who controls the Agent or any
Lender from and against any and all claims, actions and suits, whether
groundless or otherwise, and from and against any and all liabilities, losses,
damages and expenses of every nature and character arising out of or relating to
any of the Loan Documents or the transactions contemplated hereby and thereby
including, without limitation, (a) any leasing fees and any brokerage, finders
or similar fees asserted against any Person indemnified under this §15 based
upon any agreement, arrangement or action made or taken, or alleged to have been
made or taken, by Borrower or any Guarantor, (b) any condition (whether related
to the quality of construction or otherwise), use, operation or occupancy of any
Projector other Collateral, (c) any actual or proposed use by Borrower of the
proceeds of any of the Loans, (d) any actual or alleged infringement of any
patent, copyright, trademark, service mark or similar right of Borrower or any
Guarantor constituting Collateral, (e) the Borrower and the Guarantors entering
into or performing this or any of the other Loan Documents, (f) any actual or
alleged violation of any law, ordinance, code, order, rule, regulation,
approval, consent, permit or license relating to the Projects or the other
Collateral, or (g) with respect to the Borrower and the Guarantors and their
respective properties and assets, the violation of any Environmental Law, any
Release or threatened Release or any action, suit, proceeding or investigation
brought or threatened with respect to any Hazardous Materials (including, but
not limited to claims with respect to wrongful death, personal injury or damage
to property), in each case occurring or arising from occurrences prior to any
transfer of title or possession to the Agent or any third party by appointment
of a receiver or foreclosure or deed in lieu of foreclosure, including, without
limitation, the reasonable fees and disbursements of counsel and allocated costs
of internal counsel incurred in connection with any such investigation,
litigation or other proceeding; provided, however, that the Borrower shall not
be obligated under this §15 to indemnify any Person for liabilities arising from
such Person’s own gross negligence, willful misconduct or illegal acts.  In
litigation, or the preparation therefore, the Lenders and the Agent shall be
entitled to jointly select a single law firm as their own counsel and, in
addition to the foregoing indemnity, the Borrower agrees to pay promptly the
reasonable fees and expenses of such counsel.  The foregoing provision shall not
preclude any Lender or Agent from retaining its own counsel in such actions at
its own expense.   If, and to the extent that the obligations of the Borrower
under this §15 are unenforceable for any reason, the Borrower hereby agrees to
make the maximum contribution to the payment in satisfaction of such obligations
which is permissible under applicable law.  There shall be specifically excluded
from the foregoing indemnification any claims, actions, suits, liabilities,
losses, damages and expenses arising from disputes among Lenders with respect to
the Loans or the Loan Documents.  In the event that any such claims, actions,
suits, liabilities, losses, damages and expenses involve both a dispute among
Lenders and other matters covered by this indemnification provision, Agent shall
make a reasonable good faith allocation of all losses, damages and expenses
incurred between Lenders’ dispute and the other matters covered by this
indemnification provision, which allocation by Agent shall be final and binding
upon the parties hereto.  The provisions of this §15 shall survive the repayment
of the Loans and the termination of the obligations of the Lenders hereunder.

16.           SURVIVAL OF COVENANTS, ETC.

All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of the Borrower or the Guarantors pursuant hereto or
thereto shall be deemed to have been relied upon

66


--------------------------------------------------------------------------------




by the Lenders and the Agent, notwithstanding any investigation heretofore or
hereafter made by any of them, and shall survive the making by the Lenders of
any of the Loans, as herein contemplated, and shall continue in full force and
effect so long as any Loan remains outstanding.  The indemnification obligations
of the Borrower provided herein and the other Loan Documents shall survive the
full repayment of amounts due and the termination of the obligations of the
Lenders hereunder and thereunder to the extent provided herein and therein.  All
statements contained in any certificate or other paper delivered to any Lender
or the Agent at any time by or on behalf of Borrower or any Guarantor pursuant
hereto or in connection with the transactions contemplated hereby shall
constitute representations and warranties by such Person.

17.           ASSIGNMENT AND PARTICIPATION.

17.1         Conditions to Assignment by the Lenders.

(a)           Except as provided herein, each Lender may assign to one (1) or
more Eligible Assignees all or a portion of its interests, rights and
obligations under this Agreement (including all or a portion of its Commitment
Percentage and Commitment and the same portion of the Loans at the time owing to
it, and the Notes held by it); provided that (i) the Agent shall have given
prior written consent to such assignment, which consent shall not be
unreasonably withheld or delayed, (ii) each such assignment shall be of a
constant, and not a varying, percentage of all the assigning Lender’s rights and
obligations under this Agreement, (iii) each assignment shall be in an amount
that is at least $1,000,000.00 (provided that if the Eligible Assignee is not
already a Lender, such assignment shall be in the amount of at least
$5,000,000.00 without considering related investment or mutual funds that are
also Eligible Assignees) and is a whole multiple of $1,000,000.00, unless
otherwise consented to by the Agent, which consent shall not be unreasonably
withheld, (iv) each Lender which is a Lender on the date hereof shall retain,
free of any such assignment, an amount of its Commitment of not less than
$5,000,000.00, unless it is assigning its entire Commitment, and (e) the parties
to such assignment shall execute and deliver to the Agent, for recording in the
Register (as hereinafter defined), an Assignment and Acceptance, substantially
in the form attached hereto as Exhibit “G” (an “Assignment and Acceptance”),
together with any Notes subject to such assignment.  Upon such execution,
delivery, acceptance and recording, from and after the effective date specified
in each Assignment and Acceptance, which effective date shall be at least five
(5) Business Days after the execution thereof, but in no event prior to the
recording of same in the Register, the assignee thereunder shall be a party
hereto and, to the extent provided in such Assignment and Acceptance, shall have
the rights and obligations of a Lender hereunder, and the assigning Lender
shall, to the extent provided in such assignment and upon payment to the Agent
of the registration fee referred to in §17.3, be released from its further
obligations under this Agreement with respect to the interest assigned. The
Agent, however, must maintain a minimum threshold of $30,000,000.00 in the
aggregate of the combined interest in this Loan and the Senior Term Loan,
subject to reduction based on amortization thereafter.

(b)           Any Lender may at any time assign or pledge its Commitment or Note
or any portion of its rights under the Loan Documents to any of the twelve (12)
Federal Reserve Lenders organized under Section 4 of the Federal Reserve Act, 12

67


--------------------------------------------------------------------------------




U.S.C. §341, and, with the Agent’s consent, any Lender may at any time assign or
pledge all or any portion of its rights under this Agreement to an Eligible
Assignee to secure such Lender’s indebtedness, in each case without the prior
written consent of the Borrower, provided that each such assignment shall be
made in accordance with applicable law, and no such assignment shall release a
Lender from any of its obligations hereunder.  In order to facilitate any such
assignment, Borrower shall, at the request of the assigning Lender, duly execute
a registered promissory note or notes evidencing the Obligations made or
extended to the Borrower by the assigning Lender hereunder, provided that the
assignment is otherwise in compliance with the terms hereof.

(c)           Each Lender may sell participations to one or more banks or other
entities in all or a portion of such Lender’s rights and obligations the Loan
Documents; provided that (i) any such sale or participation shall not affect the
rights and duties of the selling Lender hereunder to the Borrower, (ii) such
participation shall not entitle such participant to any rights or privileges
under the Loan Documents, including, without limitation, the right to approve
waivers, amendments or modifications, except for voting rights with respect to
the extension of dates for payment and reduction of principal, interest or fees
(iii) such participant shall have no direct rights against the Borrower or
Guarantors, and (iv) such sale is effected in accordance with all Applicable
Laws.

17.2         Certain Representations and Warranties; Limitations; Covenants.  By
executing and delivering an Assignment and Acceptance, the parties to the
Assignment and Acceptance thereunder confirm to and agree with each other and
the other parties hereto as follows: (a) other than the representation and
warranty that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim, the assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto; (b) the assigning Lender makes
no representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or any other Person primarily or secondarily
liable in respect of any of the Obligations, or the performance or observance by
the Borrower, or any other Person primarily or secondarily liable in respect of
any of the Obligations or any of their obligations under this Agreement or any
of the other Loan Documents or any other instrument or document furnished
pursuant hereto; (c) such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements referred
to in §7.6 and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into such Assignment and
Acceptance; (d) such assignee will, independently and without reliance upon the
assigning Lender, the Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (e) such
assignee represents and warrants that it is an Eligible Assignee; (f) such
assignee appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to the

68


--------------------------------------------------------------------------------




Agent by the terms hereof or thereof, together with such powers as are
reasonably incidental thereto; (g) such assignee agrees that it will perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as a Lender; and (h) such assignee
represents and warrants that it is legally authorized to enter into such
Assignment and Acceptance.

17.3         Register.  The Agent shall maintain a copy of each Assignment and
Acceptance delivered to it and a register or similar list (the “Register”) for
the recordation of the names and addresses of Lenders and the Commitment
Percentages of, and principal amount of the Loans owing to Lenders from time to
time as a condition to the effectiveness thereof.  All assignments of any
portion of the Loans or Commitments must be reported to the Agent to permit
registration in the Register.  The entries in the Register shall be conclusive,
in the absence of manifest error, and the Borrower, the Agent and Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement.  The Register shall be available for
inspection by the Borrower and Lenders at any reasonable time and from time to
time upon reasonable prior notice.  Upon each such recordation, (i) the
assigning Lender agrees to pay to the Agent a registration fee in the sum of
$3,500.00 and (ii) the Agent will deliver a copy of the Register to Borrower.

17.4         New Notes.  Upon its receipt of an Assignment and Acceptance
executed by the parties to such assignment, together with each Note subject to
such assignment, the Agent shall (a) record the information contained therein in
the Register, and (b) give prompt notice thereof to the Borrower and Lenders
(other than the assigning Lender).  Within five (5) Business Days after receipt
of such notice, the Borrower, at their own expense, shall execute and deliver to
the Agent, in exchange for each surrendered Note, a new Note to the order of
such Eligible Assignee in an amount equal to the amount assumed by such Eligible
Assignee pursuant to such Assignment and Acceptance and, if the assigning Lender
has maintained some portion of its obligations hereunder, a new Note to the
order of the assigning Lender in an amount equal to the amount retained by it
hereunder.  Such new Notes shall provide that they are replacements for the
surrendered Notes, shall be in an aggregate principal amount equal to the
aggregate principal amount of the surrendered Notes, shall be dated the
effective date of such Assignment and Acceptance and shall otherwise be in
substantially the form of the Notes delivered at the time of execution of this
Agreement.  Within five (5) Business Days upon request, following issuance of
any new Notes pursuant to this §17.4, Borrower shall deliver an opinion of
counsel, addressed to Lenders and the Agent, relating to the due authorization,
execution and delivery of such new Notes and the legality, validity,
enforceability and binding effect thereof and the applicability of the
Guaranties to the new Note.  The surrendered Notes shall be canceled and
returned to Borrower.

17.5         No Assignment by Borrower.  No Borrower or Guarantor shall assign
or transfer any of its rights or obligations under any of the Loan Documents
without the prior written consent of each of the Lenders.

17.6         Disclosure.  Each Lender agrees to take normal and reasonable
precautions and exercise due care to maintain the confidentiality of all
information

69


--------------------------------------------------------------------------------




identified as “confidential” or “secret” by Borrower and provided to it by
Borrower, or by the Agent on Borrower’s behalf, under any Loan Document, and
neither it nor any of its Affiliates shall use any such information other than
in connection with or in enforcement of the Loan Documents; except to the extent
such information (i) was or becomes generally available to the public other than
as a result of disclosure by the Lender, or (ii) was or becomes available on a
non-confidential basis from a source other than Borrower, provided that such
source is not bound by a confidentiality agreement with Borrower known to the
Lender; provided, however, that any Lender may disclose such information (a) at
the request or pursuant to any requirement of any governmental authority to
which the Lender is subject or in connection with an examination of such Lender
by any such governmental authority; (b) pursuant to subpoena or other court
process; (c) when required to do so in accordance with the provisions of any
applicable requirement of law; (d) to the extent reasonably required in
connection with any litigation or proceeding to which the Agent, any Lender or
their respective Affiliates may be party; (e) to the extent reasonably required
in connection with the exercise of any remedy hereunder or under any other Loan
Document; (f) to such Lender’s independent auditors and other professional
advisors; (g) to any participant or assignee, actual or potential, provided that
such Person agrees in writing to keep such information confidential to the same
extent required of the Lenders hereunder, and (h) as to any Lender, as expressly
permitted under the terms of any other document or agreement regarding
confidentiality to which Borrower is party or is deemed party with such Lender. 
Each Lender acknowledges its understanding that Borrower is a public company and
agrees that until it has been notified in writing by Borrower that the
confidential information is no longer non-public material information, such
Lender shall not in any manner, directly or indirectly, acquire or dispose of,
agree to acquire or dispose of or make any proposal to acquire or dispose of,
directly or indirectly, any securities of Borrower, or any of its existing
subsidiaries (except in connection with its normal securities brokerage
activities, provided that no brokerage transactions shall be made on the basis
of the non-public material information).  Borrower acknowledges and recognizes
that: (i)  the Lenders have multiple departments and divisions and affiliates
that may be involved in the securities industry (“Securities Groups”) including
underwriting of securities issues, the sale and acquisition of securities, and
other related activities, (ii) the team of a Lender working on this Agreement,
may be employed by or have involvement from time to time with the Securities
Groups; and (iii) the Lenders have established certain ethical walls and
procedures to assure that “insider trading” does not occur.  Accordingly,
neither the inclusion of the foregoing individuals on the working team for this
Agreement nor any activities of the Securities Groups whatsoever shall breach or
violate the terms of this Agreement.

17.7         Withholding Tax.

(a)           If any Lender is a “foreign corporation, partnership or trust”
within the meaning of the Code and such Lender claims exemption from, or a
reduction of, United States withholding tax under Sections 1441 or 1442 of the
Code, such Lender agrees with and in favor of the Agent, to deliver to the
Agent:

70


--------------------------------------------------------------------------------




(i)            if such Lender claims an exemption from, or a reduction of,
withholding tax under a United States tax treaty, properly completed IRS Form
1098 W8-BEN or Form 1098 W8-ECI before the payment of any interest in the first
calendar year and before the payment of any interest in each third succeeding
calendar year during which interest may be paid under this Agreement;

(ii)           if such Lender claims that interest paid under this Agreement is
exempt from United States withholding tax because it is effectively connected
with a United States trade or business of such Lender, two (2) properly
completed and executed copies of IRS Form 4224 before the payment of any
interest is due in the first taxable year of such Lender and in each succeeding
taxable year of such Lender during which interest may be paid under this
Agreement, and IRS Form W-9;

(iii)          such other form or forms as may be required under the Code or
other laws of the United States as a condition to exemption from, or reduction
of, United States withholding tax; and

(iv)          in the case of any Lender claiming exemption from United States
withholding tax under Sections 871(b) or 881(c) of the Code, with respect to
payments of “Portfolio Interest,” a Form W-8, or any subsequent versions thereof
or successors thereto, and if the Lender delivers a Form W-8, a certificate
representing that such Lender is not a bank for purposes of Section 881(c) of
the Code, is not a ten percent (10%) shareholder (within the meaning of Section
871(h)(3)(b) of the Code) of Borrower, and is not a controlled foreign
corporation related to Borrower (within the meaning of Section 864(d)(4) of the
Code).

Each such certificate and form shall be properly completed and duly executed by
such Lender claiming complete exemption from a reduced rate of United States
withholding tax on payments by the Borrower under the Loan Documents.  Each
Lender agrees to promptly notify the Agent of any change in circumstances which
would modify or render invalid any claimed exemption or reduction.

(b)           If any Lender claims exemption from, or reduction of, withholding
tax under a United States tax treaty by providing IRS Form 1098 W8-BEN or Form
1098 W8-ECI, and such Lender sells, assigns, grants a participation in, or
otherwise transfers all or part of the Obligations of Borrower to such Lender,
such Lender agrees to notify the Agent of the percentage amount in which it is
no longer the beneficial owner of Obligations of Borrower to such Lender.  To
the extent of such percentage amount, the Agent will treat such Lender’s IRS
Form 1098 W8-BEN or Form 1098 W8-ECI as no longer valid.

(c)           If any Lender claiming exemption from United States withholding
tax by filing IRS Form 4224 with the Agent sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrower to such Lender, such Lender agrees to undertake sole responsibility for
complying with the withholding tax requirements imposed by Sections 1441 and
1442 of the Code.

71


--------------------------------------------------------------------------------




(d)           If any Lender is entitled to a reduction in the applicable
withholding tax, the Agent may withhold from any interest payment to such Lender
an amount equivalent to the applicable withholding tax after taking into account
such reduction.  If the forms or other documentation required by §17.7(a) above
are not delivered to the Agent, then the Agent may withhold from any interest
payment to such Lender not providing such forms or other documentation an amount
equivalent to the applicable withholding tax.

(e)           If the IRS or any other governmental authority of the United
States or other jurisdiction asserts a claim that the Agent did not properly
withhold tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify the Agent of a change in circumstances which rendered
the exemption from, or reduction of, withholding tax ineffective, or for any
other reason) such Lender shall indemnify the Agent fully for all amounts paid,
directly or indirectly, by the Agent as tax or otherwise, including penalties
and interest, and including any taxes imposed by any jurisdiction on the amounts
payable to the Agent under this §17.7, together with all costs and expenses
(including reasonable attorneys’ fees and legal expenses).  The obligation of
Lenders under this subsection (e) shall survive the payment of all Obligations
and the resignation or replacement of the Agent.

(f)            Certain Lenders that may enter into this Agreement from and after
even date may be unable to comply with the indemnity provision of §17.7(e).  In
the event that the Agent agrees in the applicable Assignment and Acceptance for
any subsequent Lender, then such Lender shall be governed by and shall comply
with the provisions of this §17.7(f) rather than §17.7(e).  In addition to any
other rights of offset contained in this Agreement or under any applicable law,
in the event that any amounts would otherwise be covered by an indemnity under
§17.7(e) from such Lenders, such as United States withholding tax due and
payable and any penalties or interest with respect thereto and fees and expenses
of collection, then in such event, the Agent shall be authorized to offset any
such amounts against the amounts payable to such Lenders hereunder until
otherwise indemnified amounts are fully paid.  The right of offset contained
herein shall be in addition to and shall not limit or otherwise waive or
diminish any right or remedy that the Agent may have against such Lenders under
any applicable law.

18.           NOTICES.

Each notice, demand, election or request provided for or permitted to be given
pursuant to the Loan Documents (hereinafter in this §18 referred to as
“Notice”), but specifically excluding to the maximum extent permitted by law any
notices of the institution or commencement of foreclosure proceedings, must be
in writing and shall be deemed to have been properly given or served by personal
delivery or by sending same by nationally recognized overnight courier or by
depositing same in the United States Mail, postpaid and registered or certified,
return receipt requested, and addressed as follows:

If to any Lender, at the address set forth on Schedule 1.0 for such Lender; and

72


--------------------------------------------------------------------------------




If to the Agent:

KeyBank National Association

1200 Abernathy Rd NE

Suite 1550

Atlanta, Georgia 30328

Attn:  Andrew Stickney

with a copy to:

Paul, Hastings, Janofsky & Walker LLP
600 Peachtree Street, NE
Suite 2400
Atlanta, Georgia 30308
Attn:  Charles T. Sharbaugh, Esq.

If to Borrower or either Guarantor:

California Coastal Communities, Inc.
6 Executive Circle
Suite 250
Irvine, CA 92614
Attention: Raymond J. Pacini

with copy to:

Gregory W. Preston, Esq.
Corporate Law Solutions, P.C.
2112 Business Center Drive
2nd Floor
Irvine, CA  92612

and to each other Lender which may hereafter become a party to this Agreement at
such address as may be designated by such Lender.  Each Notice shall be
effective upon being personally delivered or upon being sent by overnight
courier or upon being deposited in the United States Mail as aforesaid.  The
time period in which a response to such Notice must be given or any action taken
with respect thereto (if any), however, shall commence to run from the date of
receipt if personally delivered or sent by overnight courier, or if so deposited
in the United States Mail, the earlier of three (3) Business Days following such
deposit or the date of receipt as disclosed on the return receipt.  Rejection or
other refusal to accept or the inability to deliver because of changed address
for which no notice was given shall be deemed to be receipt of the Notice sent. 
By giving at least fifteen (15) days prior Notice thereof, Borrower, a
Guarantor, a Lender or the Agent shall have the right from time to time and at
any time during the term of this Agreement to change their

73


--------------------------------------------------------------------------------




respective addresses and each shall have the right to specify as its address any
other address within the United States of America.

19.           RELATIONSHIP.

Neither the Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to the Borrower or the Guarantors arising out of or in connection
with the Agreement or the other Loan Documents or the transactions contemplated
hereunder and thereunder, and the relationship between the Agent, each Lender
and Borrower is solely that of a lender and borrower, and nothing contained
herein or in any of the other Loan Documents shall in any manner be construed as
making the parties hereto partners, joint venturers or any other relationship
other than lender and borrower.  In furtherance of the foregoing, the Borrower
and the Guarantors acknowledge that the Agent and the Lenders may enforce
certain limitations on and requirements with respect to the business of the
Borrower and the Guarantors, and the Borrower and the Guarantors nevertheless
hereby release the Agent and the Lenders from any and all claims arising from or
attributable to the good faith exercise or enforcement by the Agent or the
Lenders of such limitations or requirements, except if such claim or claims
arise out of the gross negligence or willful misconduct of Agent and/or the
Lenders.

20.           GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.

THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED THEREIN, ARE CONTRACTS UNDER THE LAWS OF THE STATE OF
CALIFORNIA AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF SUCH STATE (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS
OR CHOICE OF LAW).  THE BORROWER AND THE GUARANTORS AGREE THAT ANY SUIT FOR THE
ENFORCEMENT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT
IN THE COURTS OF THE STATE OF CALIFORNIA OR ANY FEDERAL COURT SITTING THEREIN
AND CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT AND THE SERVICE OF
PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER AND THE GUARANTORS BY MAIL
AT THE ADDRESS SPECIFIED IN §19.  THE BORROWER AND THE GUARANTORS HEREBY WAIVE
ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT
OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.

21.           HEADINGS.

The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.

22.           COUNTERPARTS.

This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument.  In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.

74


--------------------------------------------------------------------------------




23.           ENTIRE AGREEMENT, ETC.

The Loan Documents and any other documents executed in connection herewith or
therewith express the entire understanding of the parties with respect to the
transactions contemplated hereby.  Neither this Agreement nor any term hereof
may be changed, waived, discharged or terminated, except as provided in §26.

24.           WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.

TO THE EXTENT ALLOWED BY AND ENFORCEABLE UNDER APPLICABLE LAW, EACH OF THE
BORROWER, THE GUARANTORS, THE AGENT AND EACH OF THE LENDERS HEREBY WAIVES ITS
RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY
DISPUTE IN CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN
DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE
OF SUCH RIGHTS AND OBLIGATIONS.  EXCEPT TO THE EXTENT EXPRESSLY PROHIBITED BY
LAW, EACH OF THE BORROWER, THE GUARANTORS, THE AGENT AND EACH OF THE LENDERS
HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION
ANY SPECIAL, EXEMPLARY OR PUNITIVE DAMAGES OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES OR CONSEQUENTIAL DAMAGES.  BORROWER AND EACH
GUARANTOR (A) CERTIFIES THAT NO REPRESENTATIVE, THE AGENT OR ATTORNEY OF ANY
BANK OR THE AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH BANK OR THE
AGENT WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVERS AND (B) ACKNOWLEDGES THAT THE AGENT AND THE LENDERS HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES
BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED IN THIS §25. 
TO THE EXTENT THE PROVISIONS OF THIS §25 ARE DEEMED UNENFORCEABLE, (I) THIS §25
AND ANY SIMILAR PROVISIONS IN ANY OTHER LOAN DOCUMENTS SHALL BE DEEMED TO BE
REMOVED FROM THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS RESPECTIVELY, (II) THIS
§24 SHALL BE OF NO FURTHER FORCE AND EFFECT, AND (III) THE REMAINDER OF THIS
AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT.

25.           DEALINGS WITH THE BORROWER AND GUARANTORS.

The Lenders and their Affiliates may accept deposits from, extend credit to and
generally engage in any kind of banking, trust or other business with the
Borrower, the Guarantors or any of their Affiliates regardless of the capacity
of the Lenders hereunder.

26.           CONSENTS, AMENDMENTS, WAIVERS, ETC.

Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given, and any term of
this Agreement or of any other instrument related hereto or mentioned herein may
be amended, and the performance or observance by the Borrower of any terms of
this Agreement or such other instrument or the continuance of any Default or
Event of Default may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, but only with, the written consent
of the Majority Lenders.  Notwithstanding the foregoing, no amendment to the
Financial Covenants or any of the defined terms used therein shall occur without
written consent of the Majority Lenders; provided however, that neither the
definition of “Asset Value” nor the terms of §9.3

75


--------------------------------------------------------------------------------




shall be amended without the written consent of each Lender. Further,
notwithstanding the foregoing, subject to §13.9, no change shall occur with
respect to the identity of the Agent without the written consent of the Majority
Lenders.  Further, notwithstanding the foregoing, none of the following may
occur without the written consent of each Lender: a change in the rate of
interest on and the term of the Notes; a forgiveness, reduction or waiver of the
principal of any unpaid loan or any interest thereon or fee payable under the
Loan Documents; a change in the amount of any fee payable to a Lender hereunder;
the postponement of any date fixed for any payment (including any date of any
required prepayment) of principal of or interest on the Loan; an extension of
the Maturity Date; a change in the manner of distribution of any payments to the
Lenders or the Agent; the release of Borrower, any Guarantor or any Collateral
except as otherwise provided herein; an amendment of the definition of Majority
Lenders, of the definition of Required Lenders, or of any requirement for
consent by all of the Lenders; any modification to require a Lender to fund a
pro rata share of a request for an advance of the Loan made by Borrower other
than based on its Commitment Percentage; an amendment to this §26; the extension
of an Interest Period to a term of longer than six months, or an amendment of
any provision of this Agreement or the Loan Documents which requires the
approval of all of the Lenders or the Required Lenders or the Majority Lenders
to require a lesser number of Lenders to approve such action.  The amount of the
Agent’s fee payable for the Agent’s account and the provisions of §13 may not be
amended without the written consent of the Agent.  The Borrower agrees to enter
into such modifications or amendments of this Agreement or the other Loan
Documents as reasonably may be requested by the Agent in connection with the
assignment of Loans provided that no such amendment or modification materially
affects or increases any of the obligations of the Borrower hereunder.  No
waiver shall extend to or affect any obligation not expressly waived or impair
any right consequent thereon.  No course of dealing or delay or omission on the
part of the Agent or any Lender in exercising any right shall operate as a
waiver thereof or otherwise be prejudicial thereto.  No notice to or demand upon
Borrower shall entitle Borrower to other or further notice or demand in similar
or other circumstances.  In the event any Lender fails to expressly grant or
deny any consent, amendment or waiver sought under this Agreement within ten
(10) Business Days of a written request therefor submitted by the Agent, such
Lender shall be deemed to have granted to the Agent an irrevocable proxy with
respect to such specific matter.

27.           SEVERABILITY.

The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

76


--------------------------------------------------------------------------------


28.           NO UNWRITTEN AGREEMENTS.

THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

29.           REPLACEMENT OF NOTES.

Upon receipt of evidence reasonably satisfactory to the Borrower of the loss,
theft, destruction or mutilation of any Note, and in the case of any such loss,
theft or destruction, upon delivery of an indemnity agreement reasonably
satisfactory to the Borrower or, in the case of any such mutilation, upon
surrender and cancellation of the applicable Note, the Borrower will execute and
deliver, in lieu thereof, a replacement Note, identical in form and substance to
the applicable Note and dated as of the date of the applicable Note and upon
such execution and delivery all references in the Loan Documents to such Note
shall be deemed to refer to such replacement Note.

30.           TIME OF THE ESSENCE.

Time is of the essence with respect to each and every covenant, agreement and
obligation under this Agreement and the other Loan Documents.

31.           RIGHTS OF THIRD PARTIES.

All conditions to the performance of the obligations of the Agent and the
Lenders under this Agreement, including the obligation to make the Loans, are
imposed solely and exclusively for the benefit of the Agent and the Lenders and
no other Person shall have standing to require satisfaction of such conditions
in accordance with their terms or be entitled to assume that the Agent and the
Lenders will refuse to make advances of proceeds of the Loan in the absence of
strict compliance with any or all thereof and no other Person shall, under any
circumstances, be deemed to be a beneficiary of such conditions, any and all of
which may be freely waived in whole or in part by the Agent and the Lenders at
any time if in their commercially reasonable discretion they deems it desirable
to do so.  In particular, the Agent and the Lenders make no representations and
assume no obligations as to third parties concerning the quality of the
construction by the Borrower of any Projector the absence therefrom of defects.

32.           CONFIDENTIALITY EXCEPTION.

Notwithstanding anything to the contrary set forth herein or in any other
written or oral understanding or agreement to which the parties hereto are
parties or by which they are bound, the parties hereto acknowledge and agree
that (i) any obligations of confidentiality contained herein and therein do not
apply and have not applied from the commencement of discussions between the
parties to the tax treatment and tax structure of the transactions contemplated
by the Loan Documents (and any related transactions or arrangements), and (ii)
each party (and each of its employees, representatives or other agents) may
disclose to any and all parties as required, without limitation of any kind, the
tax treatment and tax structure of the transactions contemplated by the Loan
Documents and all materials of any kind (including opinions or other tax
analyses) that are provided to such party relating to such tax treatment and tax
structure, all within the meaning of Treasury Regulations Section 1.6011-4;
provided, however, that each party

77


--------------------------------------------------------------------------------




recognizes that the privilege each has to maintain, in its commercially
reasonable discretion, the confidentiality of a communication relating to the
transactions contemplated by the Loan Documents, including a confidential
communication with its attorney or a confidential communication with a federally
authorized tax practitioner under Section 7525 of the Internal Revenue Code, is
not intended to be affected by the foregoing.

 

78


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have duly executed this Senior Secured Term
Loan Agreement as a sealed instrument the date first set forth above.

 

 

BORROWER:

 

 

 

 

 

CALIFORNIA COASTAL COMMUNITIES, INC., a Delaware corporation

 

 

 

 

 

By:

/s/ Raymond J. Pacini

 

 

 

 

Raymond J. Pacini

 

 

 

Chief Executive Officer

 

 

 

 

 

 

[SEAL]

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 


--------------------------------------------------------------------------------


 

 

GUARANTOR:

 

 

 

 

 

SIGNAL LANDMARK HOLDINGS INC., a

 

 

Delaware Corporation

 

 

 

 

 

 

 

 

By:

/s/ Raymond J. Pacini

 

 

 

 

Raymond J. Pacini

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

[SEAL]

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

 

80


--------------------------------------------------------------------------------




 

 

GUARANTOR:

 

 

 

 

 

SIGNAL LANDMARK,

 

 

a California Corporation

 

 

 

 

 

 

 

 

By:

/s/ Raymond J. Pacini

 

 

 

 

Raymond J. Pacini

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

[SEAL]

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

81


--------------------------------------------------------------------------------




 

 

AGENT:

 

 

KEYBANK NATIONAL ASSOCIATION, a
national banking association, as Agent

 

 

 

 

 

 

 

 

By:

/s/ Andrew D. Stickney

 

 

 

 

Andrew Stickney

 

 

 

 

 

[SEAL]

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

82


--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION, a national banking association, as Lender

 

 

 

 

 

By:

/s/ Andrew D. Stickney

 

 

 

 

Andrew Stickney

 

 

 

 

 

 

[SEAL]

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]


--------------------------------------------------------------------------------




 

 

WACHOVIA NATIONAL BANK, N.A., AS
Syndication Agent and as a Lender

 

 

 

 

 

By:

/s/ Brian A. Phillips

 

 

 

 

Brian A. Phillips

 

 

 

 

Vice President

 

 

 

 

 

 

 

 

 

 

[SEAL]

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]


--------------------------------------------------------------------------------




 

 

FRANKLIN BANK, SSB, as a Lender

 

 

 

By:

/s/ Susan Conrad

 

 

 

Susan Conrad

 

 

 

Senior Vice President

 

 

 

 

 

 

 

 

 

[SEAL]

 


--------------------------------------------------------------------------------




 

 

COMERICA BANK, as a Lender

 

 

 

By:

/s/ Anthony Lopilato

 

 

 

Anthony Lopilato

 

 

 

Senior Vice President – Western Market

 

 

 

 

 

 

 

[SEAL]

 


--------------------------------------------------------------------------------




 

GUARANTY BANK, as a Lender

 

 

 

By:

/s/ Jon M. Larson

 

 

 

Jon M. Larson

 

 

 

Senior Vice President

 

 

 

 

 

 

 

[SEAL]

 


--------------------------------------------------------------------------------




Exhibits and Schedules

Exhibit “A”

 

Form of Note

 

 

 

Exhibit “B”

 

Organizational Chart of Borrower

 

 

 

Exhibit “C”

 

Subsidiaries and Joint Ventures

 

 

 

Exhibit “D”

 

Form of Compliance Certificate

 

 

 

Exhibit “E”

 

Hedging Agreement

 

 

 

Exhibit “F”

 

Collateral Assignment of Hedging Agreement

 

 

 

Exhibit “G”

 

Form of Assignment and Acceptance Agreement

 

 

 

Exhibit “H”

 

Project Budget

 

 

 

Schedule 1.0

 

Lenders and Commitment Percentages

 

 

 

Schedule 1.1(g)

 

Guarantors

 

 

 

Schedule 6.19

 

Existing or Threatened Litigation

 

 

 

Schedule 6.33(b)

 

Notices of Environmental Claims

 

 

 

Schedule 6.33(c)

 

Existing Environmental Reports and Disclosures

 


--------------------------------------------------------------------------------